Exhibit 10.48

EXECUTION COPY

 

 

 

GSO TARGETED OPPORTUNITY ASSOCIATES LLC

AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT

DATED AS OF DECEMBER 9, 2009

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page

ARTICLE I DEFINITIONS

  

1.1.

   Definitions    1

1.2.

   Terms Generally    17

ARTICLE II GENERAL PROVISIONS

  

2.1.

   Managing, Regular and Special Members    17

2.2.

   Formation; Name; Foreign Jurisdictions    18

2.3.

   Term    18

2.4.

   Purposes; Powers    18

2.5.

   Place of Business    20

ARTICLE III MANAGEMENT

  

3.1.

   Managing Member    21

3.2.

   Member Voting, etc.    21

3.3.

   Management    21

3.4.

   Responsibilities of Members    23

3.5.

   Exculpation and Indemnification    23

3.6.

   Representations of Members    25

3.7.

   Tax Information    26

ARTICLE IV CAPITAL OF THE COMPANY

  

4.1.

   Capital Contributions by Members    26

4.2.

   Interest    34

4.3.

   Withdrawals of Capital    34

ARTICLE V PARTICIPATION IN PROFITS AND LOSSES

  

5.1.

   General Accounting Matters    34

5.2.

   GP-Related Capital Accounts    36

5.3.

   GP-Related Profit Sharing Percentages    36

5.4.

   Allocations of GP-Related Net Income (Loss)    37

5.5.

   Liability of Members    38

5.6.

   [Intentionally omitted.]    38

5.7.

   Repurchase Rights, etc.    38

5.8.

   Distributions    39

5.9.

   Business Expenses    46

5.10.

   Tax Capital Accounts; Tax Allocations    46

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page

ARTICLE VI ADDITIONAL MEMBERS; WITHDRAWAL OF MEMBERS; SATISFACTION AND DISCHARGE
OF COMPANY INTERESTS; TERMINATION

  

6.1.

   Additional Members    46

6.2.

   Withdrawal of Members    47

6.3.

   GP-Related Member Interests Not Transferable    48

6.4.

   Consequences upon Withdrawal of a Member    49

6.5.

   Satisfaction and Discharge of a Withdrawn Member’s GP-Related Interest    49

6.6.

   Dissolution of the Company    54

6.7.

   Certain Tax Matters    54

6.8.

   Special Basis Adjustments    56

ARTICLE VII CAPITAL COMMITMENT INTERESTS; CAPITAL CONTRIBUTIONS; ALLOCATIONS;
DISTRIBUTIONS

  

7.1.

   Capital Commitment Interests, etc.    56

7.2.

   Capital Commitment Capital Accounts    57

7.3.

   Allocations    58

7.4.

   Distributions    58

7.5.

   Valuations    62

7.6.

   Disposition Election    63

7.7.

   Capital Commitment Special Distribution Election    63

ARTICLE VIII WITHDRAWAL, ADMISSION OF NEW MEMBERS

  

8.1.

   Member Withdrawal; Repurchase of Capital Commitment Interests    64

8.2.

   Transfer of Member’s Capital Commitment Interest    68

8.3.

   Compliance with Law    69

ARTICLE IX DISSOLUTION

  

9.1.

   Dissolution    69

9.2.

   Final Distribution    69

9.3.

   Amounts Reserved Related to Capital Commitment Member Interests    70

ARTICLE X MISCELLANEOUS

  

10.1.

   Submission to Jurisdiction; Waiver of Jury Trial    71

10.2.

   Ownership and Use of the Blackstone Name    72

10.3.

   Written Consent    72

10.4.

   Letter Agreements; Schedules    72

10.5.

   Governing Law; Separability of Provisions    73

10.6.

   Successors and Assigns    73

10.7.

   Confidentiality    73

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page

10.8.

   Notices    74

10.9.

   Counterparts    74

10.10.

   Power of Attorney    74

10.11.

   Member’s Will    74

10.12.

   Cumulative Remedies    74

10.13.

   Legal Fees    74

10.14.

   Entire Agreement    75

 

-iii-



--------------------------------------------------------------------------------

GSO TARGETED OPPORTUNITY ASSOCIATES LLC

AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT of GSO Targeted
Opportunity Associates LLC (the “Company”), dated as of December 9, 2009, by and
among GSO Holdings I L.L.C., a Delaware limited liability company (the “Managing
Member” or “Holdings”), the other members of the Company as set forth in the
books and records of the Company, and such other persons that are admitted to
the Company as members after the date hereof in accordance herewith.

W I T N E S S E T H

WHEREAS, the original limited liability company agreement of the Company was
executed as of October 21, 2009 (the “Existing Agreement”); and

WHEREAS, the parties hereto now wish to amend and restate the Existing Agreement
in its entirety as of the date hereof and as more fully set forth below.

NOW, THEREFORE, the parties hereto agree as follows:

ARTICLE I

DEFINITIONS

1.1. Definitions. Unless the context otherwise requires, the following terms
shall have the following meanings for purposes of this Agreement:

“Admission Letter” has the meaning set forth in Section 10.4.

“Advancing Party” has the meaning set forth in Section 7.1(b).

“Affiliate” when used with reference to another person means any person (other
than the Company), directly or indirectly, through one or more intermediaries,
controlling, controlled by, or under common control with, such other person.

“Agreement” means this Amended and Restated Limited Liability Company Agreement,
as it may be further amended, supplemented or otherwise modified from time to
time.

“Applicable Collateral Percentage” has the meaning with respect to any Firm
Collateral or Special Firm Collateral as set forth in the books and records of
the Company with respect thereto.

“Bankruptcy” means, with respect to any person, the occurrence of any of the
following events: (i) the filing of an application by such person for, or a
consent to, the appointment of a trustee or custodian of his assets; (ii) the
filing by such person of a voluntary petition in Bankruptcy or the seeking of
relief under Title 11 of the United States Code, as now constituted or hereafter
amended, or the filing of a pleading in any court of record admitting in writing
his inability to pay his debts as they become due; (iii)



--------------------------------------------------------------------------------

the failure of such person to pay his debts as such debts become due; (iv) the
making by such person of a general assignment for the benefit of creditors;
(v) the filing by such person of an answer admitting the material allegations
of, or his consenting to, or defaulting in answering, a Bankruptcy petition
filed against him in any Bankruptcy proceeding or petition seeking relief under
Title 11 of the United States Code, as now constituted or as hereafter amended;
or (vi) the entry of an order, judgment or decree by any court of competent
jurisdiction adjudicating such person a bankrupt or insolvent or for relief in
respect of such person or appointing a trustee or custodian of his assets and
the continuance of such order, judgment or decree unstayed and in effect for a
period of 60 consecutive days.

“BCE Agreement” means the limited partnership agreement, limited liability
company agreement or other governing document of any limited partnership,
limited liability company or other entity named or referred to in the definition
of any of “BFREP,” “BFIP,” “BFMEZP,” “BFCOMP” or “Other Blackstone Collateral
Entity,” as such limited partnership agreement, limited liability company
agreement or other governing document may be amended, supplemented, restated or
otherwise modified to date, and as such limited partnership agreement, limited
liability company agreement or other governing document may be further amended,
supplemented, restated or otherwise modified from time to time, and any other
Blackstone Collateral Entity limited partnership agreement, limited liability
company agreement or other governing document.

“BCE Investment” means any direct or indirect investment by any Blackstone
Collateral Entity.

“BCOM” means (i) Blackstone Communications Partners I L.P., a Delaware limited
partnership, and (ii) any other investment vehicle established pursuant to
Article 2 of the partnership agreement for the partnership referred to in clause
(i) above.

“BCP VI” is the collective reference to (i) Blackstone Capital Partners VI L.P.,
a Delaware limited partnership, (ii) Blackstone Capital Partners VI-Executive
Fund L.P., a Delaware limited partnership, and (iii) any alternative investment
vehicle relating thereto and any parallel fund.

“BFCOMP” means Blackstone Family Communications Partnership I L.P., Blackstone
Family Communications Partnership I-SMD L.P. and any other entity that is an
Affiliate thereof and has terms substantially similar to those of the foregoing
partnerships and is formed in connection with the participation by one or more
partners thereof directly or indirectly in investments in securities also
purchased by BCOM or any other funds with substantially similar investment
objectives to BCOM and that are sponsored or managed by an Affiliate of the
Company (which includes serving as general partner of such funds).

“BFIP” means Blackstone Capital Associates II L.P., Blackstone Capital
Associates III L.P., Blackstone Family Investment Partnership II L.P.,
Blackstone Family Investment Partnership III L.P., Blackstone Family Investment
Partnership IV-A L.P.,

 

2



--------------------------------------------------------------------------------

Blackstone Family Investment Partnership IV-A -SMD L.P., Blackstone Family
Investment Partnership V L.P., Blackstone Family Investment Partnership V- SMD
L.P., Blackstone Family Investment Partnership VI L.P., Blackstone Family
Investment Partnership VI-SMD L.P., and any other entity that is an Affiliate
thereof and has terms similar to those of the foregoing partnerships and is
formed in connection with the participation by one or more of the partners
thereof in investments in securities also purchased by BCP VI or any other fund
with substantially similar investment objectives to BCP VI and that are
sponsored or managed by an Affiliate of the Company (which includes serving as
general partner of such funds).

“BFMEZP” means Blackstone Family Mezzanine Partnership-SMD L.P., Blackstone
Family Mezzanine Partnership II-SMD L.P., Blackstone Mezzanine Holdings L.P.,
Blackstone Mezzanine Holdings II L.P., any entity formed to invest side-by-side
with any GSO Fund and any other entity that is an Affiliate thereof and that has
terms substantially similar to those of the foregoing partnerships or other
entities and is formed in connection with the participation by one or more
partners or other equity owners thereof directly or indirectly in investments in
securities also purchased by BMEZP I, BMEZP II, any GSO Fund or any other funds
with substantially similar investment objectives to BMEZP I, BMEZP II or any GSO
Fund and that are sponsored or managed by an Affiliate of the Company (which
includes serving as general partner of such funds).

“BFREP” means Blackstone Real Estate Capital Associates L.P., Blackstone Real
Estate Capital Associates II L.P., Blackstone Real Estate Capital Associates III
L.P., Blackstone Family Real Estate Partnership L.P., Blackstone Family Real
Estate Partnership II L.P., Blackstone Family Real Estate Partnership III L.P.,
Blackstone Family Real Estate Partnership International-A-SMD L.P., Blackstone
Family Real Estate Partnership IV-SMD L.P., Blackstone Family Real Estate
Partnership International II-SMD L.P., Blackstone Family Real Estate Partnership
V-SMD L.P., Blackstone Family Real Estate Partnership VI-SMD L.P., Blackstone
Family Real Estate Partnership Europe III-SMD L.P., Blackstone Family Real
Estate Special Situations Partnership - SMD L.P., Blackstone Family Real Estate
Special Situations Partnership Europe - SMD L.P., Blackstone Real Estate
Holdings L.P., Blackstone Real Estate Holdings II L.P., Blackstone Real Estate
Holdings III L.P., Blackstone Real Estate Holdings International - A L.P.,
Blackstone Real Estate Holdings IV L.P., Blackstone Real Estate Holdings
International II L.P., Blackstone Real Estate Holdings V L.P., Blackstone Real
Estate Holdings VI L.P., Blackstone Real Estate Holdings Europe III L.P.,
Blackstone Real Estate Special Situations Holdings II L.P., Blackstone Real
Estate Special Situations Holdings Europe L.P. and any other entity that is an
Affiliate thereof and that has terms substantially similar to those of the
foregoing partnerships and is formed in connection with the participation by one
or more partners thereof in real estate and real estate-related investments also
purchased by BREP VI, BSSF II or BSSF Europe and any other funds with
substantially similar investment objectives to BREP VI, BSSF II or BSSF Europe
and that are sponsored or managed by an Affiliate of the Company (which includes
serving as general partner of such funds).

 

3



--------------------------------------------------------------------------------

“Blackstone Collateral Entity” means any limited partnership, limited liability
company or other entity named or referred to in the definition of any of
“BFREP,” “BFIP,” “BFMEZP,” “BFCOMP” or “Other Blackstone Collateral Entity.”

“Blackstone Entity” means any partnership, limited liability company or other
entity (excluding any natural persons and any portfolio companies of any
Blackstone – sponsored fund) that is an Affiliate of The Blackstone Group L.P.

“BMEZP I” means (i) Blackstone Mezzanine Partners L.P., a Delaware limited
partnership, and (ii) any other investment vehicle established pursuant to
Article 2 of the partnership agreement for the partnership referred to in clause
(i) above.

“BMEZP II” means (i) Blackstone Mezzanine Partners II L.P., a Delaware limited
partnership, and (ii) any other investment vehicle established pursuant to
Article 2 of the partnership agreement for the partnership referred to in clause
(i) above.

“BREP VI” means (i) Blackstone Real Estate Partners VI L.P., Blackstone Real
Estate Partners VI.TE.1 L.P., Blackstone Real Estate Partners VI.TE.2 L.P. and
Blackstone Real Estate Partners VI.F L.P., each a Delaware limited partnership,
(ii) any other Parallel Funds or other Supplemental Capital Vehicles (each as
defined in the respective partnership agreements for the partnerships referred
to in clause (i) above), or (iii) any other investment vehicle established
pursuant to Article 2 of the respective partnership agreements for any of the
partnerships referred to in clause (i) above.

“BSSF Europe” means (i) Blackstone Real Estate Special Situations Europe L.P.,
Blackstone Real Estate Special Situations Europe.1 L.P. and Blackstone Real
Estate Special Situations Europe.2 L.P., each a limited partnership formed or to
be formed under the laws of the United Kingdom pursuant to the Limited
Partnerships Act 1907 of the United Kingdom, (ii) any alternative vehicle,
parallel fund or other investment vehicle established pursuant to Article 2 of
the partnership agreements for the partnerships referred to in clause (i) above,
and (iii) any investment vehicle formed to co-invest with any of the
partnerships referred to in clause (i) above using third party capital and that
potentially pays Carried Interest Distributions (as such term is used in such
partnership agreements).

“BSSF II” means (i) Blackstone Real Estate Special Situations Fund II L.P., a
Delaware limited partnership, (ii) Blackstone Real Estate Special Situations
Fund II.1 L.P., a Delaware limited partnership, and (iii) Blackstone Real Estate
Special Situations Fund II.2 L.P., a Delaware limited partnership, and any
alternative vehicles thereof or parallel funds formed in connection therewith.

“Capital Commitment Capital Account” means, with respect to each Capital
Commitment Investment for each Member, the account maintained for such Member to
which are credited such Member’s contributions to the Company with respect to
such Capital Commitment Investment and any net income allocated to such Member
pursuant to Section 7.3 with respect to such Capital Commitment Investment and
from which are debited any distributions with respect to such Capital Commitment
Investment to such

 

4



--------------------------------------------------------------------------------

Member and any net losses allocated to such Member with respect to such Capital
Commitment Investment pursuant to Section 7.3. In the case of any such
distribution in kind, the Capital Commitment Capital Accounts for the related
Capital Commitment Investment shall be adjusted as if the asset distributed had
been sold in a taxable transaction and the proceeds distributed in cash, and any
resulting gain or loss on such sale shall be allocated to the Members
participating in such Capital Commitment Investment pursuant to Section 7.3.

“Capital Commitment Class A Interest” has the meaning set forth in
Section 7.4(f).

“Capital Commitment Class B Interest” has the meaning set forth in
Section 7.4(f).

“Capital Commitment Defaulting Party” has the meaning specified in
Section 7.4(g).

“Capital Commitment Deficiency Contribution” has the meaning specified in
Section 7.4(g).

“Capital Commitment Disposable Investment” has the meaning set forth in
Section 7.4(f).

“Capital Commitment Distributions” means, with respect to each Capital
Commitment Investment, all amounts of distributions received by the Company with
respect to such Capital Commitment Investment solely in respect of the Capital
Commitment GTOP Interest, less any costs, fees and expenses of the Company with
respect thereto and less reasonable reserves for payment of costs, fees and
expenses of the Company that are anticipated with respect thereto, in each case
which the Managing Member may allocate to all or any portion of such Capital
Commitment Investment as it may determine in good faith is appropriate.

“Capital Commitment Giveback Amount” has the meaning set forth in
Section 7.4(g).

“Capital Commitment GTOP Interest” means the Interest (as defined in the GTOP
Partnership Agreement), if any, of the Company as a capital partner in GTOP.

“Capital Commitment GTOP Investment” means the Company’s interest in a specific
investment of GTOP through the Capital Commitment GTOP Interest.

“Capital Commitment Interest” means the interest of a Member in a specific
Capital Commitment Investment as provided herein.

“Capital Commitment Investment” means any investment of the Company in respect
of the Capital Commitment GTOP Interest, including any Capital Commitment GTOP
Investment, but excluding any GP-Related Investment.

 

5



--------------------------------------------------------------------------------

“Capital Commitment Liquidating Share” with respect to each Capital Commitment
Investment means, in the case of dissolution of the Company, the related Capital
Commitment Capital Account of a Member (less amounts reserved in accordance with
Section 9.3) as of the close of business on the effective date of dissolution.

“Capital Commitment Member Carried Interest” means, with respect to any Member,
the aggregate amount of distributions or payments received by such Member (in
any capacity) from Affiliates of the Company in respect of or relating to
“carried interest”. “Capital Commitment Member Carried Interest” includes any
amount initially received by an Affiliate of the Company from any fund
(including GTOP), any similar funds formed after the date hereof, and any
private equity merchant banking, real estate or mezzanine funds, whether or not
in existence as of the date hereof) to which such Affiliate serves as general
partner (or other similar capacity) that exceeds such Affiliate’s pro rata share
of distributions from such fund based upon capital contributions thereto (or the
capital contributions to make the investment of such fund giving rise to such
“carried interest”).

“Capital Commitment Member Interest” means a Member’s interest in the Company
which relates to the Capital Commitment GTOP Interest, if any.

“Capital Commitment Net Income (Loss)” with respect to each Capital Commitment
Investment means all amounts of income received by the Company with respect to
such Capital Commitment Investment, including without limitation gain or loss in
respect of the disposition, in whole or in part, of such Capital Commitment
Investment, less any costs, fees and expenses of the Company allocated thereto
and less reasonable reserves for payment of costs, fees and expenses of the
Company anticipated to be allocated thereto.

“Capital Commitment Profit Sharing Percentage” with respect to each Capital
Commitment Investment means the percentage interest of a Member in Capital
Commitment Net Income (Loss) from such Capital Commitment Investment set forth
in the books and records of the Company.

“Capital Commitment Recontribution Amount” has the meaning set forth in
Section 7.4(g).

“Capital Commitment-Related Capital Contributions” has the meaning set forth in
Section 7.1(a).

“Capital Commitment-Related Commitment,” with respect to any Member, means such
Member’s commitment to the Company relating to such Member’s Capital Commitment
Member Interest, as set forth in the books and records of the Company,
including, without limitation, any such commitment that may be set forth in such
Member’s Commitment Agreement or SMD Agreement, if any.

“Capital Commitment Special Distribution” has the meaning set forth in
Section 7.7(a).

 

6



--------------------------------------------------------------------------------

“Capital Commitment Value” has the meaning set forth in Section 7.5.

“Carried Interest” means (i) “Carried Interest,” as defined in the GTOP
Partnership Agreement, and (ii) any other carried interest distribution to a
Fund GP pursuant to any GTOP Agreement. In the case of each of (i) and
(ii) above, except as determined by the Managing Member, the amount shall not be
less any costs, fees and expenses of the Company with respect thereto and less
reasonable reserves for payment of costs, fees and expenses of the Company that
are anticipated with respect thereto (in each case which the Managing Member may
allocate amongst all or any portion of the GP-Related Investments as it
determines in good faith is appropriate).

“Carried Interest Give Back Percentage” means, for any Member or Withdrawn
Member, subject to Section 5.8(e), the percentage determined by dividing (A) the
aggregate amount of distributions received by such Member or Withdrawn Member
from the Company or any Other Fund GPs in respect of Carried Interest by (B) the
aggregate amount of distributions made to all Members, Withdrawn Members or any
other person by the Company or any Other Fund GP in respect of Carried Interest.
For purposes of determining any “Carried Interest Give Back Percentage”
hereunder, all Trust Amounts contributed to the Trust by the Company or any
Other Fund GPs on behalf of a Member or Withdrawn Member (but not the Trust
Income thereon) shall be deemed to have been initially distributed or paid to
the Members and Withdrawn Members as members, partners or other equity owners of
the Company or any of the Other Fund GPs.

“Carried Interest Sharing Percentage” means, with respect to each GP-Related
Investment, the percentage interest of a Member in Carried Interest from such
GP-Related Investment set forth in the books and records of the Company.

“Cause” with respect to any Member has the meaning ascribed to such term in the
letter agreement between such Member and Blackstone setting forth the terms of
such Member becoming a Senior Managing Director or otherwise an employee (as
applicable) of Blackstone (such agreement as from time to time amended and as in
effect as of the applicable date, the “Employment Agreement”); provided, that
with respect to any Member who is not a party to an Employment Agreement,
“Cause” means the occurrence or existence of any of the following with respect
to such Member, as determined fairly, reasonably, on an informed basis and in
good faith by the Managing Member: (i) (w) any breach by any Member of any
provision of any non-competition agreement, (x) any material breach of this
Agreement or any rules or regulations applicable to such Member that are
established by the Managing Member, (y) such Member’s deliberate failure to
perform his or her duties to the Company or any of its Affiliates, or (z) such
Member’s committing to or engaging in any conduct or behavior that is or may be
harmful to the Company or any of its Affiliates in a material way as determined
by the Managing Member; provided, that in the case of any of the foregoing
clauses (w), (x), (y) and (z), the Managing Member has given such Member written
notice (a “Notice of Breach”) within fifteen days after the Managing Member
becomes aware of such action and such Member fails to cure such breach, failure
to perform or conduct or behavior within fifteen days after receipt of such
Notice of Breach from the Managing Member (or such longer period, not to exceed
an additional fifteen days, as shall be reasonably required for such

 

7



--------------------------------------------------------------------------------

cure, provided that such Member is diligently pursuing such cure); (ii) any act
of fraud, misappropriation, dishonesty, embezzlement or similar conduct against
the Company or any of its Affiliates; or (iii) conviction (on the basis of a
trial or by an accepted plea of guilty or nolo contendere) of a felony or crime
(including any misdemeanor charge involving moral turpitude, false statements or
misleading omissions, forgery, wrongful taking, embezzlement, extortion or
bribery), or a determination by a court of competent jurisdiction, by a
regulatory body or by a self-regulatory body having authority with respect to
securities laws, rules or regulations of the applicable securities industry,
that such Member individually has violated any applicable securities laws or any
rules or regulations thereunder, or any rules of any such self-regulatory body
(including, without limitation, any licensing requirement), if such conviction
or determination has a material adverse effect on (A) such Member’s ability to
function as a Member of the Company, taking into account the services required
of such Member and the nature of the business of the Company and its Affiliates
or (B) the business of the Company and its Affiliates.

“Clawback Adjustment Amount” has the meaning set forth in Section 5.8(e).

“Clawback Amount” means the “Clawback Amount” (as defined in Section 9.4 of the
GTOP Partnership Agreement) and any other clawback amount payable to the limited
partners of GTOP pursuant to any GTOP Agreement, as applicable.

“Clawback Provisions” means Section 9.4 of the GTOP Partnership Agreement and
any other similar provisions in any other GTOP Agreement existing heretofore or
hereafter entered into.

“Code” means the Internal Revenue Code of 1986, as amended from time to time, or
any successor statute. Any reference herein to a particular provision of the
Code means, where appropriate, the corresponding provision in any successor
statute.

“Commitment Agreements” means the agreements between the Company and the
Members, pursuant to which each Member undertakes certain obligations, including
the obligation to make capital contributions pursuant to Sections 4.1 and 7.1.
The Commitment Agreements are hereby incorporated by reference as between the
Company and the relevant Member.

“Company” has the meaning set forth in the preamble hereto.

“Contingent” means subject to repurchase rights and/or other requirements.

The term “control” when used with reference to any person means the power to
direct the management and policies of such person, directly or indirectly, by or
through stock or other equity ownership, agency or otherwise, or pursuant to or
in connection with an agreement, arrangement or understanding (written or oral)
with one or more other persons by or through stock ownership, agency or
otherwise; and the terms “controlling” and “controlled” shall have meanings
correlative to the foregoing.

“Controlled Entity” when used with reference to another person means any person
controlled by such other person.

 

8



--------------------------------------------------------------------------------

“Deceased Member” means any Member or Withdrawn Member who has died or who
suffers from Incompetence. For purposes hereof, references to a Deceased Member
shall refer collectively to the Deceased Member and the estate and heirs or
legal representative of such Deceased Member, as the case may be, that have
received such Deceased Member’s interest in the Company.

“Default Interest Rate” means the lower of (i) the sum of (a) the rate of
interest per annum publicly announced from time to time by JPMorgan Chase Bank,
N.A., as its prime rate and (b) 5%, or (ii) the highest rate of interest
permitted under applicable law.

“Estate Planning Vehicle” has the meaning set forth in Section 6.3.

“Excess Holdback” has the meaning set forth in Section 4.1(d).

“Excess Holdback Percentage” has the meaning set forth in Section 4.1(d).

“Excess Tax-Related Amount” has the meaning set forth in Section 5.8(e).

“Existing Member” means any Member who is neither a Retaining Withdrawn Member
nor a Deceased Member.

“Final Event” means the death, Total Disability, Incompetence, Bankruptcy,
liquidation, dissolution or withdrawal from the Company of any person who is a
Member.

“Firm Advances” has the meaning set forth in Section 7.1.

“Firm Collateral” means a Member’s or Withdrawn Member’s interest in one or more
partnerships or limited liability companies, in either case affiliated with the
Company, and certain other assets of such Member or Withdrawn Member, in each
case that has been pledged or made available to the Trustee(s) to satisfy all or
any portion of the Excess Holdback of such Member or Withdrawn Member as more
fully described in the Company’s books and records; provided, that for all
purposes hereof (and any other agreement (e.g., the Trust Agreement) that
incorporates the meaning of the term “Firm Collateral” by reference), references
to “Firm Collateral” shall include “Special Firm Collateral”, excluding
references to “Firm Collateral” in Section 4.1(d)(v) and Section 4.1(d)(viii).

“Firm Collateral Realization” has the meaning set forth in Section 4.1(d)(v)(B)
with respect to Firm Collateral, and Section 4.1(d)(viii)(B) with respect to
Special Firm Collateral.

“Fiscal Year” means a calendar year, or any other period chosen by the Managing
Member.

“Fund GP” means the Company (only with respect to the GP-Related GTOP Interest)
and the Other Fund GPs.

 

9



--------------------------------------------------------------------------------

“GAAP” has the meaning specified in Section 5.1(a).

“Giveback Amount” means the amount of the Company’s obligations under the
Giveback Provisions.

“Giveback Provisions” means Section 5.2(b) of the GTOP Partnership Agreement and
any other similar provisions in any other GTOP Agreement existing heretofore or
hereafter entered into.

“GP-Related Capital Account” has the meaning set forth in Section 5.2.

“GP-Related Capital Contribution” has the meaning set forth in Section 4.1(a).

“GP-Related Class A Interest” has the meaning set forth in Section 5.8(a).

“GP-Related Class B Interest” has the meaning set forth in Section 5.8(a).

“GP-Related Commitment” with respect to any Member means such Member’s
commitment to the Company relating to such Member’s GP-Related Member Interest,
as set forth in the books and records of the Company, including, without
limitation, any such commitment that may be set forth in such Member’s
Commitment Agreement or SMD Agreement, if any.

“GP-Related Defaulting Party” has the meaning set forth in Section 5.8(d).

“GP-Related Deficiency Contribution” has the meaning set forth in
Section 5.8(d).

“GP-Related Disposable Investment” has the meaning set forth in Section 5.8(a).

“GP-Related Giveback Amount” has the meaning set forth in Section 5.8(d).

“GP-Related GTOP Interest” means the interest held by the Company in GTOP, in
the Company’s capacity as general partner of GTOP, excluding any Capital
Commitment GTOP Interest that may be held by the Company.

“GP-Related GTOP Investment” means the Company’s interest in an Investment (for
purposes of this definition, as defined in the GTOP Partnership Agreement), in
the Company’s capacity as the general partner\of GTOP, excluding any Capital
Commitment Investment.

“GP-Related Investment” means any investment (direct or indirect) of the Company
in respect of the GP-Related GTOP Interest (including, without limitation, any
GP-Related GTOP Investment but excluding any Capital Commitment Investment).

“GP-Related Member Interest” of a Member means all interests of such Member in
the Company (other than such Member’s Capital Commitment Member Interest),
including, without limitation, such Member’s interest in the Company with
respect to the GP-Related GTOP Interest and with respect to all GP-Related
Investments.

 

10



--------------------------------------------------------------------------------

“GP-Related Net Income (Loss)” has the meaning set forth in Section 5.1(b).

“GP-Related Profit Sharing Percentage” means the “Carried Interest Sharing
Percentage” and “Non-Carried Interest Sharing Percentage” of each Member;
provided that any references in this Agreement to GP-Related Profit Sharing
Percentages made (a) in connection with voting or voting rights or
(b) GP-Related Capital Contributions with respect to GP-Related Investments
(including Section 5.3(b)) means the “Non-Carried Interest Sharing Percentage”
of each Member; provided further that, the term “GP-Related Profit Sharing
Percentage” shall not include any Capital Commitment Profit Sharing Percentage.

“GP-Related Recontribution Amount” has the meaning set forth in Section 5.8(d).

“GP-Related Required Amounts” has the meaning set forth in Section 4.1(a).

“GP-Related Unallocated Percentage” has the meaning set forth in Section 5.3(b).

“GP-Related Unrealized Net Income (Loss)” attributable to any GP-Related GTOP
Investment as of any date means the GP-Related Net Income (Loss) that would be
realized by the Company with respect to such GP-Related GTOP Investment if
GTOP’s entire portfolio of investments were sold on such date for cash in an
amount equal to their aggregate value on such date (determined in accordance
with Section 5.1(e)) and all distributions payable by GTOP to the Company
(indirectly through the general partner of GTOP) pursuant to the GTOP
Partnership Agreement with respect to such GP-Related GTOP Investment were made
on such date. “GP-Related Unrealized Net Income (Loss)” attributable to any
other GP-Related Investment (other than a Capital Commitment Investment) as of
any date means the GP-Related Net Income (Loss) that would be realized by the
Company with respect to such GP-Related Investment if such GP-Related Investment
were sold on such date for cash in an amount equal to its value on such date
(determined in accordance with Section 5.1(e)).

“GSO Fund” means (i) any of GSO Capital Opportunities Fund LP, GSO Capital
Opportunities Overseas Fund L.P., GSO Capital Opportunities Overseas Master Fund
L.P., GSO Liquidity Partners LP, GSO Liquidity Overseas Partners LP, Blackstone
/ GSO Capital Solutions Fund LP, Blackstone / GSO Capital Solutions Overseas
Fund L.P., Blackstone / GSO Capital Solutions Overseas Master Fund L.P., GSO
Targeted Opportunity Partners LP, GSO Targeted Opportunity Overseas Partners
L.P., GSO Targeted Opportunity Overseas Intermediate Partners L.P. and GSO
Targeted Opportunity Master Partners L.P., or (ii) any alternative vehicle or
parallel fund relating to any of the partnerships referred to in clause
(i) above.

“GTOP” means (i) GSO Targeted Opportunity Partners LP, a Delaware limited
partnership, and (ii) any Parallel Fund and any alternative vehicle formed
pursuant to the GTOP Agreements.

 

11



--------------------------------------------------------------------------------

“GTOP Agreements” means (i) the GTOP Partnership Agreement and (ii) any other
GTOP partnership agreements.

“GTOP Partnership Agreement” means the Amended and Restated Limited Partnership
Agreement, dated as of the date set forth therein, of GSO Targeted Opportunity
Partners LP, as it may be amended, supplemented, restated or otherwise modified
from time to time.

“Holdback” has the meaning set forth in Section 4.1(d).

“Holdback Percentage” has the meaning set forth in Section 4.1(d).

“Holdback Vote” has the meaning set forth in Section 4.1(d).

“Holdings” has the meaning set forth in the preamble hereto.

“Incompetence” means, with respect to any Member, the determination by the
Managing Member in its sole discretion, after consultation with a qualified
medical doctor, that such Member is incompetent to manage his person or his
property.

“Initial Holdback Percentages” has the meaning set forth in Section 4.1(d).

“Interest” means a limited liability company interest (as defined in § 18-101(8)
of the LLC Act) in the Company, including those that are held by a Retaining
Withdrawn Member and including any Member’s GP-Related Member Interest and
Capital Commitment Member Interest.

“Investment” means any investment (direct or indirect) of the Company designated
by the Managing Member from time to time as an investment in which the Members’
respective interests shall be established and accounted for on a basis separate
from the Company’s other businesses, activities and investments, including
(a) GP-Related Investments, and (b) Capital Commitment Investments.

“Investor Note” means a promissory note of a Member evidencing indebtedness
incurred by such Member to purchase a Capital Commitment Interest, the terms of
which were or are approved by the Managing Member and which is secured by such
Capital Commitment Interest, all other Capital Commitment Interests of such
Member and all other interests of such Member in Blackstone Collateral Entities;
provided, that such promissory note may also evidence indebtedness relating to
other interests of such Member in Blackstone Collateral Entities, and such
indebtedness shall be prepayable with Capital Commitment Net Income (whether or
not such indebtedness relates to Capital Commitment Investments) as set forth in
this Agreement, the Investor Note, the other BCE Agreements and any
documentation relating to Other Sources; provided further, that references to
“Investor Notes” herein refer to multiple loans made pursuant to such note,
whether made with respect to Capital Commitment Investments or other BCE
Investments, and references to an “Investor Note” refer to one such loan as the
context requires. In no way shall any indebtedness incurred to acquire Capital
Commitment Interests or other interests in Blackstone Collateral Entities be
considered part of the Investor Notes for purposes hereof if the Lender or
Guarantor is not the lender or guarantor with respect thereto.

 

12



--------------------------------------------------------------------------------

“Investor Special Member” means any Special Member so designated at the time of
its admission by the Managing Member as a Member of the Company.

“Issuer” means the issuer of any Security comprising part of an Investment.

“L/C” has the meaning set forth in Section 4.1(d).

“L/C Member” has the meaning set forth in Section 4.1(d).

“LLC Act” means the Delaware Limited Liability Company Act, 6 Del.C. § 18-101,
et seq., as it may be amended from time to time, and any successor to such Act.

“Lender or Guarantor” means Blackstone Holdings I L.P., in its capacity as
lender or guarantor under the Investor Notes, or any other Affiliate of the
Company that makes or guarantees loans to enable a Member to acquire Capital
Commitment Interests or other interests in Blackstone Collateral Entities.

“Loss Amount” has the meaning set forth in Section 5.8(e).

“Loss Investment” has the meaning set forth in Section 5.8(e).

“Majority in Interest of the Members” on any date (a “vote date”) means one or
more persons who are Members (including the Managing Member but excluding
Nonvoting Special Members) on the vote date and who, as of the last day of the
most recent accounting period ending on or prior to the vote date (or as of such
later date on or prior to the vote date selected by the Managing Member as of
which the Members’ capital account balances can be determined), have aggregate
capital account balances representing at least a majority in amount of the total
capital account balances of all the persons who are Members (including the
Managing Member but excluding Nonvoting Special Members) on the vote date.

“Managing Member” has the meaning specified in the preamble hereto.

“Member” means any person who is a member of the Company, including the Regular
Members, the Managing Member and the Special Members. Except as otherwise
specifically provided herein, no group of Members, including the Special Members
and any group of Members in the same Member Category, shall have any right to
vote as a class on any matter relating to the Company, including, but not
limited to, any merger, reorganization, dissolution or liquidation.

“Member Category” means the Managing Member, Existing Members, Retaining
Withdrawn Members or Deceased Members, each referred to as a group for purposes
hereof.

“Moody’s” means Moody’s Investors Services, Inc., or any successor thereto.

 

13



--------------------------------------------------------------------------------

“Net Carried Interest Distribution” has the meaning set forth in Section 5.8(e).

“Net Carried Interest Distribution Recontribution Amount” has the meaning set
forth in Section 5.8(e).

“Net GP-Related Recontribution Amount” has the meaning set forth in
Section 5.8(d).

“Non-Carried Interest” means, with respect to each GP-Related Investment, all
amounts of distributions, other than Carried Interest and other than Capital
Commitment Distributions, received by the Company with respect to such
GP-Related Investment, less any costs, fees and expenses of the Company with
respect thereto and less reasonable reserves for payment of costs, fees and
expenses of the Company that are anticipated with respect thereto, in each case
which the Managing Member may allocate to all or any portion of the GP-Related
Investments as it may determine in good faith is appropriate.

“Non-Carried Interest Sharing Percentage” means, with respect to each GP-Related
Investment, the percentage interest of a Member in Non-Carried Interest from
such GP-Related Investment set forth in the books and records of the Company.

“Non-Contingent” means generally not subject to repurchase rights or other
requirements.

“Nonvoting Special Member” has the meaning set forth in Section 6.1(a).

“Other Blackstone Collateral Entity” means any Blackstone Entity (other than any
limited partnership, limited liability company or other entity named or referred
to in the definition of any of “BFREP,” “BFIP,” “BFMEZP” or “BFCOMP”) in which
any limited partner interest, limited liability company interest, unit or other
interest is pledged to secure any Investor Note.

“Other Fund GPs” means any entity (other than the Company) through which any
Member or Withdrawn Member directly receives any amounts of Carried Interest and
any successor thereto; provided, that this includes any other entity which has
in its organizational documents a provision which indicates that it is a “Fund
GP” or an “Other Fund GP”; provided further, that notwithstanding any of the
foregoing, neither Holdings nor any estate planning vehicle established for the
benefit of family members of any Member shall be considered a “Fund GP” for
purposes hereof.

“Other Sources” means (i) distributions or payments of Capital Commitment Member
Carried Interest (which shall include amounts of Capital Commitment Member
Carried Interest which are not distributed or paid to a Member but are instead
contributed to a trust (or similar arrangement) to satisfy any “holdback”
obligation with respect thereto), and (ii) distributions from Blackstone
Collateral Entities (other than the Company) to such Member.

 

14



--------------------------------------------------------------------------------

“Parallel Fund” means any additional collective investment vehicles (or other
similar arrangements) formed pursuant to Section 2.9 of the GTOP Partnership
Agreement.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate.

“Qualifying Fund” means any fund designated by the Managing Member as a
“Qualifying Fund”.

“Regular Member” means any Member, excluding the Managing Member and any Special
Members.

“Repurchase Period” has the meaning set forth in Section 5.8(b).

“Required Rating” has the meaning set forth in Section 4.1(d).

“Retained Portion” has the meaning set forth in Section 7.6.

“Retaining Withdrawn Member” means a Withdrawn Member who has retained a
GP-Related Member Interest, pursuant to Section 6.5(f) or otherwise. A Retaining
Withdrawn Member shall be considered a Nonvoting Special Member for all purposes
hereof.

“Securities” means any debt or equity securities of an Issuer and its
subsidiaries and other Controlled Entities constituting part of an Investment,
including without limitation common and preferred stock, interests in limited
partnerships and interests in limited liability companies (including warrants,
rights, put and call options and other options relating thereto or any
combination thereof), notes, bonds, debentures, trust receipts and other
obligations, instruments or evidences of indebtedness, choses in action, other
property or interests commonly regarded as securities, interests in real
property, whether improved or unimproved, interests in oil and gas properties
and mineral properties, short-term investments commonly regarded as money-market
investments, bank deposits and interests in personal property of all kinds,
whether tangible or intangible.

“Settlement Date” has the meaning set forth in Section 6.5(a).

“SMD Agreements” means the agreements between the Company and/or one or more of
its Affiliates and certain of the Members, pursuant to which each such Member
undertakes certain obligations with respect to the Company and/or its
Affiliates. The SMD Agreements are hereby incorporated by reference as between
the Company and the relevant Member.

“Special Firm Collateral” means interests in a Qualifying Fund or other assets
that have been pledged to the Trustee(s) to satisfy all or any portion of a
Member’s or Withdrawn Member’s Holdback (excluding any Excess Holdback) as more
fully described in the Company’s books and records.

 

15



--------------------------------------------------------------------------------

“Special Firm Collateral Realization” has the meaning set forth in
Section 4.1(d).

“Special Member” means any person shown on the books and records of the Company
as a Special Member of the Company, including any Nonvoting Special Member and
any Investor Special Member.

“S&P” means Standard & Poor’s Ratings Group, and any successor thereto.

“Subject Investment” has the meaning set forth in Section 5.8(e).

“Subject Member” has the meaning set forth in Section 4.1(d).

“Successor in Interest” means any (i) shareholder of; (ii) trustee, custodian,
receiver or other person acting in any Bankruptcy or reorganization proceeding
with respect to; (iii) assignee for the benefit of the creditors of;
(iv) officer, director or partner of; (v) trustee or receiver, or former
officer, director or partner, or other fiduciary acting for or with respect to
the dissolution, liquidation or termination of; or (vi) other executor,
administrator, committee, legal representative or other successor or assign of,
any Partner, whether by operation of law or otherwise.

“Total Disability” means the inability of a Member substantially to perform the
services required of a Regular Member for a period of six consecutive months by
reason of physical or mental illness or incapacity and whether arising out of
sickness, accident or otherwise.

“Trust Account” has the meaning set forth in the Trust Agreement.

“Trust Agreement” means the Trust Agreement, dated as of the date set forth
therein, as amended to date, among the Members, the Trustee(s) and certain other
persons that may receive distributions in respect of or relating to Carried
Interest from time to time.

“Trust Amount” has the meaning set forth in the Trust Agreement.

“Trust Income” has the meaning set forth in the Trust Agreement.

“Trustee(s)” has the meaning set forth in the Trust Agreement.

“Unadjusted Carried Interest Distribution” has the meaning set forth in
Section 5.8(e).

“Unallocated Capital Commitment Interests” has the meaning set forth in
Section 8.1(f).

“Withdraw” or “Withdrawal” with respect to a Member means a Member ceasing to be
a member of the Company (except as a Retaining Withdrawn Member) for any reason
(including death, disability, removal, resignation or retirement, whether such
is voluntary or involuntary), unless the context shall limit the type of
withdrawal to a specific reason, and “Withdrawn” with respect to a Member means,
as aforesaid, a Member who has ceased to be a member of the Company.

 

16



--------------------------------------------------------------------------------

“Withdrawal Date” means the date of Withdrawal from the Company of a Withdrawn
Member.

“Withdrawn Member” means a Member whose interest in the Company has been
terminated for any reason, including the occurrence of an event specified in
Section 6.2, and shall include, unless the context requires otherwise, the
estate or legal representatives of any such Member.

1.2. Terms Generally. The definitions in Section 1.1 shall apply equally to both
the singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The term “person” includes individuals, partnerships (including
limited liability partnerships), companies (including limited liability
companies), joint ventures, corporations, trusts, governments (or agencies or
political subdivisions thereof) and other associations and entities. The words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”.

ARTICLE II

GENERAL PROVISIONS

2.1. Managing, Regular and Special Members. The Members may be Managing Members,
Regular Members or Special Members (including Investor Special Members). The
Managing Member as of the date hereof is Holdings, the Regular Members as of the
date hereof are those persons shown as Regular Members in the books and records
of the Company, and the Special Members as of the date hereof are persons shown
as Special Members in the books and records of the Company. The books and
records of the Company contain the GP-Related Profit Sharing Percentage and
GP-Related Commitment of each such Member with respect to the GP-Related
Investments of the Company as of the date hereof. The books and records of the
Company contain the Capital Commitment Profit Sharing Percentage and Capital
Commitment-Related Commitment of each such Member with respect to the Capital
Commitment Investments of the Company as of the date hereof. The books and
records of the Company shall be amended by the Managing Member from time to time
to reflect additional GP-Related Investments, additional Capital Commitment
Investments, dispositions by the Company of GP-Related Investments, dispositions
by the Company of Capital Commitment Investments, the GP-Related Profit Sharing
Percentages of the Members, as modified from time to time, the Capital
Commitment Profit Sharing Percentages of the Members, as modified from time to
time, the admission and withdrawal of Members and the transfer or assignment of
interests in the Company pursuant to the terms of this Agreement. At the time of
admission of each additional Member, the Managing Member shall determine in its
sole discretion the GP-Related Investments and Capital Commitment Investments in
which such Member shall participate and such Member’s GP-Related Commitment,
Capital Commitment-Related Commitment, GP-Related Profit Sharing Percentage with
respect to each such GP-Related Investment and Capital Commitment Profit Sharing
Percentage with respect to each such Capital Commitment Investment. Each Member
may have a GP-Related Member Interest and/or a Capital Commitment Member
Interest.

 

17



--------------------------------------------------------------------------------

2.2. Formation; Name; Foreign Jurisdictions. The Company is hereby continued as
a limited liability company pursuant to the LLC Act and shall continue to
conduct its activities under the name of GSO Targeted Opportunity Associates
LLC. The certificate of formation of the Company may be amended and/or restated
from time to time by the Managing Member, as an “authorized person” (within the
meaning of the LLC Act). The Managing Member is further authorized to execute
and deliver and file any other certificates (and any amendments and/or
restatements thereof) necessary for the Company to qualify to do business in a
jurisdiction in which the Company may wish to conduct business.

2.3. Term. The term of the Company shall continue until December 31, 2059,
unless earlier dissolved and its affairs wound up in accordance with this
Agreement.

2.4. Purposes; Powers. (a) The purposes of the Company shall be, directly or
indirectly through subsidiaries or Affiliates,

(i) to serve as the general partner of GTOP and perform the functions of a
general partner of GTOP specified in the GTOP Agreements,

(ii) to serve as a capital partner and/or limited partner of GTOP and perform
the functions of a capital partner and/or limited partner of GTOP specified in
the GTOP Agreements,

(iii) to serve as a general partner or limited partner of other partnerships and
perform the functions of a general partner or limited partner specified in the
respective partnership agreements, as amended, supplemented or otherwise
modified from time to time, of any such partnerships,

(iv) to serve as a member of limited liability companies and perform the
functions of a member specified in the respective limited liability company
agreements, as amended, supplemented or otherwise modified from time to time, of
any such limited liability company,

(v) to invest in Capital Commitment Investments and/or GP-Related Investments
and acquire and invest in Securities or other property (directly or indirectly
through GTOP, including, without limitation, in connection with any action
referred to in any of clauses (i) through (iv) above,

(vi) to carry on such other businesses, perform such other services and make
such other investments as are deemed desirable by the Managing Member and as are
permitted under the LLC Act, the GTOP Agreements, the respective partnership
agreement of any partnership referred to in clause (iii) above and the
respective limited liability company agreement of any limited liability company
referred to in clause (iv) above, in the case of each of the foregoing, as
amended, supplemented or otherwise modified from time to time,

 

18



--------------------------------------------------------------------------------

(vii) any other lawful purpose, and

(viii) to do all things necessary, desirable, convenient or incidental thereto.

(b) In furtherance of its purposes, the Company shall have all powers necessary,
suitable or convenient for the accomplishment of its purposes, alone or with
others, as principal or agent, including the following:

(i) to be and become a general or limited partner of partnerships, a member of
limited liability companies, a holder of common and preferred stock of
corporations and/or an investor in the foregoing entities or other entities, in
connection with the making of Investments or the acquisition, holding or
disposition of Securities or other property or as otherwise deemed appropriate
by the Managing Member in the conduct of the Company’s business, and to take any
action in connection therewith;

(ii) to acquire and invest in general or limited partner interests, in limited
liability company interests, in common and preferred stock of corporations
and/or in other interests in or obligations of the foregoing entities or other
entities and in Investments and Securities or other property or direct or
indirect interests therein, whether such Investments and Securities or other
property are readily marketable or not, and to receive, hold, sell, dispose of
or otherwise transfer any such partner interests, limited liability company
interests, stock, interests, obligations, Investments or Securities or other
property and any dividends and distributions thereon and to purchase and sell,
on margin, and be long or short, futures contracts and to purchase and sell, and
be long or short, options on futures contracts;

(iii) to buy, sell and otherwise acquire investments, whether such investments
are readily marketable or not;

(iv) to invest and reinvest the cash assets of the Company in money-market or
other short-term investments;

(v) to hold, receive, mortgage, pledge, lease, transfer, exchange or otherwise
dispose of, grant options with respect to, and otherwise deal in and exercise
all rights, powers, privileges and other incidents of ownership or possession
with respect to, all property held or owned by the Company;

(vi) to borrow or raise money from time to time and to issue promissory notes,
drafts, bills of exchange, warrants, bonds, debentures and other negotiable and
non-negotiable instruments and evidences of indebtedness, to secure payment of
the principal of any such indebtedness and the interest thereon by mortgage,
pledge, conveyance or assignment in trust of, or the granting of a security
interest in, the whole or any part of the property of the Company, whether at
the time owned or thereafter acquired, to guarantee the obligations of others
and to buy, sell, pledge or otherwise dispose of any such instrument or evidence
of indebtedness;

(vii) to lend any of its property or funds, either with or without security, at
any legal rate of interest or without interest;

 

19



--------------------------------------------------------------------------------

(viii) to have and maintain one or more offices within or without the State of
Delaware, and in connection therewith, to rent or acquire office space, engage
personnel and compensate them and do such other acts and things as may be
advisable or necessary in connection with the maintenance of such office or
offices;

(ix) to open, maintain and close accounts, including margin accounts, with
brokers;

(x) to open, maintain and close bank accounts and draw checks and other orders
for the payment of moneys;

(xi) to engage accountants, auditors, custodians, investment advisers, attorneys
and any and all other agents and assistants, both professional and
nonprofessional, and to compensate any of them as may be necessary or advisable;

(xii) to form or cause to be formed and to own the stock of one or more
corporations, whether foreign or domestic, to form or cause to be formed and to
participate in partnerships and joint ventures, whether foreign or domestic and
to form or cause to be formed and be a member or manager or both of one or more
limited liability companies;

(xiii) to enter into, make and perform all contracts, agreements and other
undertakings as may be necessary, convenient, advisable or incident to carrying
out its purposes;

(xiv) to sue and be sued, to prosecute, settle or compromise all claims against
third parties, to compromise, settle or accept judgment to claims against the
Company, and to execute all documents and make all representations, admissions
and waivers in connection therewith;

(xv) to distribute, subject to the terms of this Agreement, at any time and from
time to time to the Members cash or investments or other property of the
Company, or any combination thereof; and

(xvi) to take such other actions necessary, desirable, convenient or incidental
thereto and to engage in such other businesses as may be permitted under
Delaware law.

2.5. Place of Business. The Company shall maintain a registered office at The
Corporation Trust Company, 1209 Orange Street, New Castle County, Wilmington,
Delaware 19801. The Company shall maintain an office and principal place of
business at such place or places as the Managing Member specifies from time to
time and as set forth in the books and records of the Company. The name and
address of the Company’s registered agent is The Corporation Trust Company, 1209
Orange Street, New Castle County, Wilmington, Delaware 19801. The Managing
Member may from time to time change the registered agent or office by an
amendment to the certificate of formation of the Company.

 

20



--------------------------------------------------------------------------------

ARTICLE III

MANAGEMENT

3.1. Managing Member. (a) Holdings shall be an original managing member (the
“Managing Member”). The Managing Member shall cease to be the Managing Member
only if (i) it Withdraws from the Company for any reason, (ii) it consents in
its sole discretion to resign as the Managing Member, or (iii) a Final Event
with respect to it occurs. The Managing Member may not be removed without its
consent. There may be one or more Managing Members. In the event that one or
more other Managing Members is admitted to the Company as such, all references
herein to the “Managing Member” in the singular form shall be deemed to also
refer to such other Managing Members as may be appropriate. The relative rights
and responsibilities of such Managing Members will be as agreed upon from time
to time between them.

(b) Upon the Withdrawal from the Company or voluntary resignation of the last
remaining Managing Member, all of the powers formerly vested therein pursuant to
this Agreement and the LLC Act shall be exercised by a Majority in Interest of
the Members.

3.2. Member Voting, etc.

(a) Except as otherwise expressly provided herein and except as may be expressly
required by the LLC Act, Members (including Special Members) as such shall have
no right to, and shall not, take part in the management or control of the
Company’s business or act for or bind the Company, and shall have only the
rights and powers granted to Members of the applicable class herein.

(b) To the extent a Member is entitled to vote with respect to any matter
relating to the Company, such Member shall not be obligated to abstain from
voting on any matter (or vote in any particular manner) because of any interest
(or conflict of interest) of such Member (or any Affiliate thereof) in such
matter.

(c) Meetings of the Members may be called only by the Managing Member.

3.3. Management.

(a) The management, control and operation of the Company and the formulation and
execution of business and investment policy shall be vested in the Managing
Member. The Managing Member shall, in its discretion, exercise all powers
necessary and convenient for the purposes of the Company, including those
enumerated in Section 2.4, on behalf and in the name of the Company. All
decisions and determinations (howsoever described herein) to be made by the
Managing Member pursuant to this Agreement shall be made in its sole discretion,
subject only to the express terms and conditions of this Agreement.

(b) Notwithstanding any provision in this Agreement to the contrary, the Company
is hereby authorized, without the need for any further act, vote or consent of
any person (directly or indirectly through one or more other entities, in the
name and on behalf of the Company, on its own behalf or in its capacity as
general partner of GTOP, or in the

 

21



--------------------------------------------------------------------------------

Company’s capacity as a general or limited partner, member or other equity owner
of any Company Affiliate (as hereinafter defined), (i) to execute and deliver,
and to perform the Company’s obligations under the GTOP Agreements, including,
without limitation, serving as a general partner of GTOP, (ii) to execute and
deliver, and to perform the Company’s obligations under, the governing
agreement, as amended, supplemented, restated or otherwise modified (each a
“Company Affiliate Governing Agreement”), of any other partnership, limited
liability company or other entity (each a “Company Affiliate”) of which the
Company is to become a general or limited partner, member or other equity owner,
including without limitation, serving as a general or limited partner, member or
other equity owner of each Company Affiliate, and (iii) to take any action, in
the applicable capacity, contemplated by or arising out of this Agreement, the
GTOP Agreements or any Company Affiliate Governing Agreement (and any amendment,
supplement, restatement and/or other modification of any of the foregoing).

(c) The Managing Member and any other person designated by the Managing Member,
each acting individually, is hereby authorized and empowered, as an authorized
person of the Company or the Managing Member within the meaning of the LLC Act
(the Managing Member hereby authorizing and ratifying any of the following
actions):

(i) to execute and deliver and/or file (including any such action, directly or
indirectly through one or more other entities, in the name and on behalf of the
Company, on its own behalf or in its capacity as general partner of GTOP, or in
the Company’s capacity as a general or limited partner, member or other equity
owner of any Company Affiliate), any of the following:

 

  (A) any agreement, certificate, instrument or other document of the Company,
GTOP or any Company Affiliate (and any amendments, supplements, restatements
and/or other modifications thereof), including, without limitation, the
following: (I) the GTOP Agreements and each Company Affiliate Governing
Agreement, (II) Subscription Agreements on behalf of GTOP, (III) side letters
issued in connection with investments in GTOP, and (IV) such other agreements,
certificates, instruments and other documents as may be necessary or desirable
in furtherance of the purposes of the Company, GTOP or any Company Affiliate
(and any amendments, supplements, restatements and/or other modifications of any
of the foregoing referred to in (I) through (IV) hereof);

 

  (B) the certificates of formation, certificates of limited partnership and/or
other organizational documents of the Company, GTOP or any Company Affiliate
(and any amendments, supplements, restatements and/or other modifications
thereof); and

 

  (C) any other certificates, notices, applications or other documents (and any
amendments, supplements, restatements and/or other modifications thereof) to be
filed with any government or governmental or regulatory body, including, without
limitation, any such document that may be necessary for the Company, GTOP or any
Company Affiliate to qualify to do business in a jurisdiction in which the
Company, GTOP or such Company Affiliate desires to do business;

 

22



--------------------------------------------------------------------------------

(ii) to prepare or cause to be prepared, and to sign, execute and deliver and/or
file (including any such action, directly or indirectly through one or more
other entities, in the name and on behalf of the Company, on its own behalf or
in its capacity as general partner of GTOP, or in the Company’s capacity as a
general or limited partner, member or other equity owner of any Company
Affiliate): (A) any certificates, forms, notices, applications or other
documents to be filed with any government or governmental or regulatory body on
behalf of the Company, GTOP or any Company Affiliate, (B) any certificates,
forms, notices, applications or other documents that may be necessary or
advisable in connection with any bank account of the Company, GTOP or any
Company Affiliate or any banking facilities or services that may be utilized by
the Company, GTOP or any Company Affiliate, and all checks, notes, drafts and
other documents of the Company, GTOP or any Company Affiliate that may be
required in connection with any such bank account or banking facilities or
services, (C) resolutions with respect to any of the foregoing matters (which
resolutions, when executed by any person authorized as provided in this
Section 3.3(c), each acting individually, shall be deemed to have been adopted
by the Managing Member, the Company, GTOP or any Company Affiliate, as
applicable, for all purposes).

The authority granted to any person (other than the Managing Member) in this
Section 3.3(c) may be revoked at any time by the Managing Member by an
instrument in writing signed by the Managing Member.

3.4. Responsibilities of Members. (a) Unless otherwise determined by the
Managing Member in a particular case, each Regular Member shall devote
substantially all his time and attention to the businesses of the Company and
its Affiliates, and each Special Member shall not be required to devote any time
or attention to the businesses of the Company or its Affiliates.

(b) All outside business or investment activities of the Members (including
outside directorships or trusteeships) shall be subject to such rules and
regulations as are established by the Managing Member from time to time.

(c) The Managing Member may from time to time establish such other rules and
regulations applicable to Members or other employees as the Managing Member
deems appropriate, including rules governing the authority of Members or other
employees to bind the Company to financial commitments or other obligations.

3.5. Exculpation and Indemnification. (a) Liability to Members. Notwithstanding
any other provision of this Agreement, whether express or implied, to the
fullest extent permitted by law, no Member nor any of such Member’s
representatives, agents or advisors nor any partner, member, officer, employee,
representative, agent or advisor of the Company or any of its Affiliates
(individually, a “Covered Person” and collectively, the “Covered Persons”) shall
be liable to the Company or any other Member for any act or omission (in
relation to the Company, this Agreement, any related document or any transaction
or investment contemplated hereby or thereby) taken or omitted by a Covered
Person (other than any act or omission constituting Cause), unless there is a
final and non-appealable judicial determination and/or determination of an
arbitrator that such Covered Person did not act in good faith and in what such
Covered Person reasonably believed to be in, or not opposed to, the best
interests of the Company and within the authority granted to such Covered Person
by this

 

23



--------------------------------------------------------------------------------

Agreement, and, with respect to any criminal act or proceeding, had reasonable
cause to believe that such Covered Person’s conduct was unlawful. Each Covered
Person shall be entitled to rely in good faith on the advice of legal counsel to
the Company, accountants and other experts or professional advisors, and no
action taken by any Covered Person in reliance on such advice shall in any event
subject such person to any liability to any Member or the Company. To the extent
that, at law or in equity, a Member has duties (including fiduciary duties) and
liabilities relating thereto to the Company or to another Member, to the fullest
extent permitted by law, such Member acting under this Agreement shall not be
liable to the Company or to any such other Member for its good faith reliance on
the provisions of this Agreement. The provisions of this Agreement, to the
extent that they expand or restrict the duties and liabilities of a Member
otherwise existing at law or in equity, are agreed by the Members, to the
fullest extent permitted by law, to modify to that extent such other duties and
liabilities of such Member.

(b) Indemnification. To the fullest extent permitted by law, the Company shall
indemnify and hold harmless (but only to the extent of the Company’s assets
(including, without limitation, the remaining capital commitments of the
Members) each Covered Person from and against any and all claims, damages,
losses, costs, expenses and liabilities (including, without limitation, amounts
paid in satisfaction of judgments, in compromises and settlements, as fines and
penalties and legal or other costs and reasonable expenses of investigating or
defending against any claim or alleged claim), joint and several, of any nature
whatsoever, known or unknown, liquidated or unliquidated (collectively,
“Losses”), arising from any and all claims, demands, actions, suits or
proceedings, civil, criminal, administrative or investigative, in which the
Covered Person may be involved, or threatened to be involved, as a party or
otherwise, by reason of such Covered Person’s management of the affairs of the
Company or which relate to or arise out of or in connection with the Company,
its property, its business or affairs (other than claims, demands, actions,
suits or proceedings, civil, criminal, administrative or investigative, arising
out of any act or omission of such Covered Person constituting Cause); provided,
that a Covered Person shall not be entitled to indemnification under this
Section with respect to any claim, issue or matter if there is a final and
non-appealable judicial determination and/or determination of an arbitrator that
such Covered Person did not act in good faith and in what such Covered Person
reasonably believed to be in, or not opposed to, the best interest of the
Company and within the authority granted to such Covered Person by this
Agreement, and, with respect to any criminal act or proceeding, had reasonable
cause to believe that such Covered Person’s conduct was unlawful; provided
further, that if such Covered Person is a Member or a Withdrawn Member, such
Covered Person shall bear its share of such Losses in accordance with such
Covered Person’s GP-Related Profit Sharing Percentage in the Company as of the
time of the actions or omissions that gave rise to such Losses. To the fullest
extent permitted by law, expenses (including legal fees) incurred by a Covered
Person (including, without limitation, the Managing Member) in defending any
claim, demand, action, suit or proceeding may, with the approval of the Managing
Member, from time to time, be advanced by the Company prior to the final
disposition of such claim, demand, action, suit or proceeding upon receipt by
the Company of a written undertaking by or on behalf of the Covered Person to
repay such amount to the extent that it shall be subsequently determined that
the Covered Person is not entitled to be indemnified as authorized in this
Section, and the Company and its Affiliates shall have a continuing right of
offset against such Covered Person’s interests/investments in the Company and
such Affiliates and shall have the right to withhold amounts otherwise
distributable to such Covered Person to satisfy such repayment obligation. If a
Member institutes litigation against a

 

24



--------------------------------------------------------------------------------

Covered Person which gives rise to an indemnity obligation hereunder, such
Member shall be responsible, up to the amount of such Member’s Interests and
remaining capital commitment, for such Member’s pro rata share of the Company’s
expenses related to such indemnity obligation, as determined by the Managing
Member. The Company may purchase insurance, to the extent available at
reasonable cost, to cover losses, claims, damages or liabilities covered by the
foregoing indemnification provisions. Members will not be personally obligated
with respect to indemnification pursuant to this Section.

3.6. Representations of Members.

(a) Each Regular or Special Member by execution of this Agreement (or by
otherwise becoming bound by the terms and conditions hereof as provided herein
or in the LLC Act) represents and warrants to every other Member and to the
Company, except as may be waived by the Managing Member, that such Member is
acquiring each of such Member’s Interests for such Member’s own account for
investment and not with a view to resell or distribute the same or any part
hereof, and that no other person has any interest in any such Interest or in the
rights of such Member hereunder; provided, that a Member may choose to make
transfers for estate and charitable planning purposes (in accordance with the
terms hereof). Each Regular or Special Member represents and warrants that such
Member understands that the Interests have not been registered under the
Securities Act of 1933 and therefore such Interests may not be resold without
registration under such Act or exemption from such registration, and that
accordingly such Member must bear the economic risk of an investment in the
Company for an indefinite period of time. Each Regular or Special Member
represents that such Member has such knowledge and experience in financial and
business matters, that such Member is capable of evaluating the merits and risks
of an investment in the Company, and that such Member is able to bear the
economic risk of such investment. Each Regular or Special Member represents that
such Member’s overall commitment to the Company and other investments which are
not readily marketable is not disproportionate to the Member’s net worth and the
Member has no need for liquidity in the Member’s investment in Interests. Each
Regular or Special Member represents that to the full satisfaction of the
Member, the Member has been furnished any materials that such Member has
requested relating to the Company, any Investment and the offering of Interests
and has been afforded the opportunity to ask questions of representatives of the
Company concerning the terms and conditions of the offering of Interests and any
matters pertaining to each Investment and to obtain any other additional
information relating thereto. Each Regular or Special Member represents that the
Member has consulted to the extent deemed appropriate by the Member with the
Member’s own advisers as to the financial, tax, legal and related matters
concerning an investment in Interests and on that basis believes that an
investment in the Interests is suitable and appropriate for the Member.

(b) Each Regular or Special Member agrees that the representations and
warranties contained in paragraph (a) above shall be true and correct as of any
date that such Member (1) makes a capital contribution to the Company (whether
as a result of Firm Advances made to such Member or otherwise) with respect to
any Investment, and such Member hereby agrees that such capital contribution
shall serve as confirmation thereof and/or (2) repays any portion of the
principal amount of a Firm Advance, and such Member hereby agrees that such
repayment shall serve as confirmation thereof.

 

25



--------------------------------------------------------------------------------

3.7. Tax Information. Each Regular or Special Member certifies that (A) if the
Member is a United States person (as defined in the Code) (x) (i) the Member’s
name, social security number (or, if applicable, employer identification number)
and address provided to the Company and its Affiliates pursuant to an IRS Form
W-9, Payer’s Request for Taxpayer Identification Number Certification (“W-9”) or
otherwise are correct and (ii) the Member will complete and return a W-9, and
(y) (i) the Member is a United States person (as defined in the Code) and
(ii) the Member will notify the Company within 60 days of a change to foreign
(non-United States) status or (B) if the Member is not a United States person
(as defined in the Code) (x) (i) the information on the completed IRS Form
W-8BEN, Certificate of Foreign Status of Beneficial Owner for United States Tax
Withholding (“W-8BEN”) or other applicable form, including but not limited to
IRS Form W-8IMY, Certificate of Foreign Intermediary, Foreign Partnership, or
Certain U.S. Branches for United States Tax Withholding (“W-8IMY”), or otherwise
is correct and (ii) the Member will complete and return the applicable IRS form,
including but not limited to a W-8BEN or W-8IMY, and (y) (i) the Member is not a
United States person (as defined in the Code) and (ii) the Member will notify
the Company within 60 days of any change of such status. The Member agrees to
properly execute and provide to the Company in a timely manner any tax
documentation that may be reasonably required by the Company or the Managing
Member.

ARTICLE IV

CAPITAL OF THE COMPANY

4.1. Capital Contributions by Members.

(a) Each Regular Member shall be required to make capital contributions to the
Company (“GP-Related Capital Contributions”) at such times and in such amounts
(the “GP-Related Required Amounts”) as are required to satisfy the Company’s
obligation to make capital contributions to GTOP in respect of any GP-Related
GTOP Investment and as are otherwise determined by the Managing Member from time
to time or as may be set forth in such Regular Member’s Commitment Agreement or
SMD Agreement, if any. Special Members shall not be required to make GP-Related
Capital Contributions to the Company in excess of the GP-Related Required
Amounts, except (i) as a condition of an increase in such Special Member’s
GP-Related Profit Sharing Percentage or (ii) as specifically set forth in this
Agreement; provided, that the Managing Member and any Special Member may agree
from time to time that such Special Member shall make an additional GP-Related
Capital Contribution to the Company; provided further, that each Investor
Special Member shall maintain its GP-Related Capital Accounts at an aggregate
level equal to the product of (i) its GP-Related Profit Sharing Percentage from
time to time and (ii) the total capital of the Company related to the GP-Related
GTOP Interest.

(b) Each GP-Related Capital Contribution by a Member shall be credited to the
appropriate GP-Related Capital Account of such Member in accordance with
Section 5.2.

(c) The Managing Member may elect on a case by case basis to (i) cause the
Company to loan any Member (including any additional Member admitted to the
Company pursuant to Section 6.1 but excluding any Members that are also
executive officers of The

 

26



--------------------------------------------------------------------------------

Blackstone Group L.P. or any Affiliate thereof) the amount of any GP-Related
Capital Contribution required to be made by such Member or (ii) permit any
Member (including any additional Member admitted to the Company pursuant to
Section 6.1) to make a required GP-Related Capital Contribution to the Company
in installments, in each case on terms determined by the Managing Member.

(d) (i) The Members and the Withdrawn Members have entered into the Trust
Agreement, pursuant to which certain amounts of Carried Interest will be paid to
the Trustee(s) for deposit in the Trust Account (such amounts to be paid to the
Trustee(s) for deposit in the Trust Account constituting a “Holdback”). The
Managing Member shall determine, as set forth below, the percentage of Carried
Interest that shall be withheld for the Managing Member and each Member Category
(such withheld percentage constituting the Managing Member’s and such Member
Category’s “Holdback Percentage”). The applicable Holdback Percentages initially
shall be 0% for the Managing Member, 15% for Existing Members (other than the
Managing Member), 21% for Retaining Withdrawn Members (other than the Managing
Member) and 24% for Deceased Members (the “Initial Holdback Percentages”). Any
provision of this Agreement not the contrary notwithstanding, the Holdback
Percentage for the Managing Member shall not be subject to change pursuant to
clause (ii), (iii) or (iv) of this Section 4.1(d).

(ii) The Holdback Percentage may not be reduced for any individual Member as
compared to the other Members in his Member Category (except as provided in
clause (iv) below). The Managing Member may only reduce the Holdback Percentages
among the Member Categories on a proportionate basis. For example, if the
Holdback Percentage for Existing Members is decreased to 12.5%, the Holdback
Percentage for Retaining Withdrawn Members and Deceased Members shall be reduced
to 17.5% and 20%, respectively. Any reduction in the Holdback Percentage for any
Member shall apply only to distributions relating to Carried Interest made after
the date of such reduction.

(iii) The Holdback Percentage may not be increased for any individual Member as
compared to the other Members in his Member Category (except as provided in
clause (iv) below). The Managing Member may not increase the Retaining Withdrawn
Members’ Holdback Percentage beyond 21% unless the Managing Member concurrently
increases the Existing Members’ Holdback Percentage to the Holdback Percentage
of the Retaining Withdrawn Members. The Managing Member may not increase the
Deceased Members’ Holdback Percentage beyond 24% unless the Managing Member
increases the Holdback Percentage for both Existing Members and Retaining
Withdrawn Members to 24%. The Managing Member may not increase the Holdback
Percentage of any Member Category beyond 24% unless such increase applies
equally to all Member Categories. Any increase in the Holdback Percentage for
any Member shall apply only to distributions relating to Carried Interest made
after the date of such increase. The foregoing shall in no way prevent the
Managing Member from proportionately increasing the Holdback Percentage of any
Member Category (following a reduction of the Holdback Percentages below the
Initial Holdback Percentages), if the resulting Holdback Percentages are
consistent with the above. For example, if the Managing Member reduces the
Holdback Percentages for Existing Members, Retaining Withdrawn Members and
Deceased Members to 12.5%, 17.5% and 20%, respectively, the Managing Member
shall have the right to subsequently increase the Holdback Percentages to the
Initial Holdback Percentages.

 

27



--------------------------------------------------------------------------------

(iv)(A) Notwithstanding anything contained herein to the contrary, the Company
may increase or decrease the Holdback Percentage for any Member in any Member
Category (in such capacity, the “Subject Member”) pursuant to a majority vote of
the Regular Members (a “Holdback Vote”); provided, that, notwithstanding
anything to the contrary contained herein, the Holdback Percentage applicable to
the Managing Member shall not be increased or decreased without its prior
written consent; provided further, that a Subject Member’s Holdback Percentage
shall not be (I) increased prior to such time as such Subject Member (x) is
notified by the Company of the decision to increase such Subject Member’s
Holdback Percentage and (y) has, if requested by such Subject Member, been given
30 days to gather and provide information to the Company for consideration
before a second Holdback Vote (requested by the Subject Member) or (II)
decreased unless such decrease occurs subsequent to an increase in a Subject
Member’s Holdback Percentage pursuant to a Holdback Vote under this clause (iv);
provided further, that such decrease shall not exceed an amount such that such
Subject Member’s Holdback Percentage is less than the prevailing Holdback
Percentage for the Member Category of such Subject Member; provided further,
that a Member shall not vote to increase a Subject Member’s Holdback Percentage
unless such voting Member determines, in his good faith judgment, that the facts
and circumstances indicate that it is reasonably likely that such Subject
Member, or any of his successors or assigns (including his estate or heirs) who
at the time of such vote holds the GP-Related Member Interest or otherwise has
the right to receive distributions relating thereto, will not be capable of
satisfying any GP-Related Recontribution Amounts that may become due.

 

  (B) A Holdback Vote shall take place at a Company meeting. Each Regular Member
shall be entitled to cast one vote with respect to the Holdback Vote regardless
of such Regular Member’s interest in the Company. Such vote may be cast by any
Regular Member in person or by proxy.

 

  (C) If the result of the second Holdback Vote is an increase in a Subject
Member’s Holdback Percentage, such Subject Member may submit the decision to an
arbitrator, the identity of which is mutually agreed upon by both the Subject
Member and the Company; provided, that if the Company and the Subject Member
cannot agree upon a mutually satisfactory arbitrator within 10 days of the
second Holdback Vote, each of the Company and the Subject Member shall request
their candidate for arbitrator to select a third arbitrator satisfactory to such
candidates; provided further, that if such candidates fail to agree upon a
mutually satisfactory arbitrator within 30 days of such request, the then
sitting President of the American Arbitration Association shall unilaterally
select the arbitrator. Each Subject Member that submits the decision of the
Company pursuant to the second Holdback Vote to arbitration and the Company
shall estimate their reasonably projected out-of-pocket expenses relating
thereto, and each such party shall, to the satisfaction of the

 

28



--------------------------------------------------------------------------------

  arbitrator and prior to any determination being made by the arbitrator, pay
the total of such estimated expenses (i.e., both the Subject Member’s and the
Company’s expenses) into an escrow account to be controlled by Simpson Thacher &
Bartlett LLP, as escrow agent (or such other comparable law firm as the Company
and the Subject Member shall agree). The arbitrator shall direct the escrow
agent to pay out of such escrow account all expenses associated with such
arbitration (including costs leading thereto) and to return to the “victorious”
party the entire amount of funds such party paid into such escrow account. If
the amount contributed to the escrow account by the losing party is insufficient
to cover the expenses of such arbitration, such “losing” party shall then
provide any additional funds necessary to cover such costs to such “victorious”
party. For purposes hereof, the “victorious” party shall be the Company if the
Holdback Percentage ultimately determined by the arbitrator is closer to the
percentage determined in the second Holdback Vote than it is to the prevailing
Holdback Percentage for the Subject Member’s Member Category; otherwise, the
Subject Member shall be the “victorious” party. The party that is not the
“victorious” party shall be the “losing” party.

 

  (D) In the event of a decrease in a Subject Member’s Holdback Percentage
(1) pursuant to a Holdback Vote under this clause (iv) or (2) pursuant to a
decision of an arbitrator under paragraph (C) of this clause (iv), the Company
shall release and distribute to such Subject Member any Trust Amounts (and the
Trust Income thereon (except as expressly provided herein with respect to using
Trust Income as Firm Collateral)) which exceed the required Holdback of such
Subject Member (in accordance with such Subject Member’s reduced Holdback
Percentage) as though such reduced Holdback Percentage had applied since the
increase of the Subject Member’s Holdback Percentage pursuant to a previous
Holdback Vote under this clause (iv).

(v)(A) If a Member’s Holdback Percentage exceeds 15% (such percentage in excess
of 15% constituting the “Excess Holdback Percentage”), such Member may satisfy
the portion of his Holdback obligation in respect of his Excess Holdback
Percentage (such portion constituting such Member’s “Excess Holdback”), and such
Member (or a Withdrawn Member with respect to amounts contributed to the Trust
Account while he was a Member), to the extent his Excess Holdback obligation has
previously been satisfied in cash, may obtain the release of the Trust Amounts
(but not the Trust Income thereon which shall remain in the Trust Account and
allocated to such Member or Withdrawn Member) satisfying such Member’s or
Withdrawn Member’s Excess Holdback obligation, by pledging or otherwise making
available to the Company, on a first priority basis (except as provided below),
all or any portion of his Firm Collateral in satisfaction of his Excess Holdback
obligation. Any Member seeking to satisfy all or any portion of the Excess
Holdback utilizing Firm Collateral shall sign such documents and otherwise take
such other action as is necessary or appropriate (in the good faith judgment of
the Managing Member) to perfect a first priority security interest

 

29



--------------------------------------------------------------------------------

in, and otherwise assure the ability of the Company to realize on (if required),
such Firm Collateral; provided, that, in the case of entities listed in the
Company’s books and records in which Members are permitted to pledge their
interests therein to finance all or a portion of their capital contributions
thereto (“Pledgable Blackstone Interests”), to the extent a first priority
security interest is unavailable because of an existing lien on such Firm
Collateral, the Member or Withdrawn Member seeking to utilize such Firm
Collateral shall grant the Company a second priority security interest therein
in the manner provided above; provided further, that (x) in the case of
Pledgable Blackstone Interests, to the extent that neither a first priority nor
a second priority security interest is available, or (y) if the Managing Member
otherwise determines in its good faith judgment that a security interest in Firm
Collateral (and the corresponding documents and actions) are not necessary or
appropriate, the Member or Withdrawn Member shall (in the case of either clause
(x) or (y) above) irrevocably instruct in writing the relevant partnership,
limited liability company or other entity listed in the Company’s books and
records to remit any and all net proceeds resulting from a Firm Collateral
Realization on such Firm Collateral to the Trustee(s) as more fully provided in
clause (B) below. The Company shall, at the request of any Member or Withdrawn
Member, assist such Member or Withdrawn Member in taking such action necessary
to enable such Member or Withdrawn Member to use Firm Collateral as provided
hereunder.

 

  (B) If upon a sale or other realization of all or any portion of any Firm
Collateral (a “Firm Collateral Realization”), the remaining Firm Collateral is
insufficient to cover any Member’s or Withdrawn Member’s Excess Holdback
requirement, then up to 100% of the net proceeds otherwise distributable to such
Member or Withdrawn Member from such Firm Collateral Realization (including
distributions subject to the repayment of financing sources as in the case of
Pledgable Blackstone Interests) shall be paid into the Trust Account to fully
satisfy such Excess Holdback requirement (allocated to such Member or Withdrawn
Member) and shall be deemed to be Trust Amounts for purposes hereunder. Any net
proceeds from such Firm Collateral Realization in excess of the amount necessary
to satisfy such Excess Holdback requirement shall be distributed to such Member
or Withdrawn Member.

 

  (C)

Upon any valuation or revaluation of Firm Collateral that results in a decreased
valuation of such Firm Collateral so that such Firm Collateral is insufficient
to cover any Member’s or Withdrawn Member’s Excess Holdback requirement
(including upon a Firm Collateral Realization, if net proceeds therefrom and the
remaining Firm Collateral are insufficient to cover any Member’s or Withdrawn
Member’s Excess Holdback requirement), the Company shall provide notice of the
foregoing to such Member or Withdrawn Member and such Member or Withdrawn Member
shall, within 30 days of receiving such notice, contribute cash (or additional
Firm Collateral) to the Trust Account in an amount necessary to satisfy his
Excess Holdback requirement. If any such Member or Withdrawn Member defaults
upon his obligations under this clause (C), then Section 5.8(d)(iii) shall apply
thereto; provided, that clause (A) of the

 

30



--------------------------------------------------------------------------------

  first sentence of Section 5.8(d)(iii) shall be deemed inapplicable to a
default under this clause (C); provided further, that for purposes of applying
Section 5.8(d)(iii) to a default under this clause (C): (I) the term “GP-Related
Defaulting Party” where such term appears in such Section 5.8(d)(iii) shall be
construed as “defaulting party” for purposes hereof and (II) the terms “Net
GP-Related Recontribution Amount” and “GP-Related Recontribution Amount” where
such terms appear in such Section 5.8(d)(iii) shall be construed as the amount
due pursuant to this clause (C).

(vi) Any Member or Withdrawn Member may (A) obtain the release of any Trust
Amounts (but not the Trust Income thereon which shall remain in the Trust
Account and allocated to such Member or Withdrawn Member) or Firm Collateral, in
each case, held in the Trust Account for the benefit of such Member or Withdrawn
Member or (B) require the Company to distribute all or any portion of amounts
otherwise required to be placed in the Trust Account (whether cash or Firm
Collateral), by obtaining a letter of credit (an “L/C”) for the benefit of the
Trustee(s) in such amounts. Any Member or Withdrawn Member choosing to furnish
an L/C to the Trustee(s) (in such capacity, an “L/C Member”) shall deliver to
the Trustee(s) an unconditional and irrevocable L/C from a commercial bank whose
(x) short-term deposits are rated at least A-1 by S&P and P-1 by Moody’s (if the
L/C is for a term of 1 year or less), or (y) long-term deposits are rated at
least A+ by S&P or A1 by Moody’s (if the L/C is for a term of 1 year or more)
(each a “Required Rating”). If the relevant rating of the commercial bank
issuing such L/C drops below the relevant Required Rating, the L/C Member shall
supply to the Trustee(s), within 30 days of such occurrence, a new L/C from a
commercial bank whose relevant rating is at least equal to the relevant Required
Rating, in lieu of the insufficient L/C. In addition, if the L/C has a term
expiring on a date earlier than the latest possible termination date of GTOP,
the Trustee(s) shall be permitted to drawdown on such L/C if the L/C Member
fails to provide a new L/C from a commercial bank whose relevant rating is at
least equal to the relevant Required Rating, at least 30 days prior to the
stated expiration date of such existing L/C. The Trustee(s) shall notify an L/C
Member 10 days prior to drawing on any L/C. The Trustee(s) may (as directed by
the Company in the case of clause (I) below) draw down on an L/C only if
(I) such a drawdown is necessary to satisfy an L/C Member’s obligation relating
to the Company’s obligations under the Clawback Provisions or (II) an L/C Member
has not provided a new L/C from a commercial bank whose relevant rating is at
least equal to the relevant Required Rating (or the requisite amount of cash
and/or Firm Collateral (to the extent permitted hereunder)), at least 30 days
prior to the stated expiration of an existing L/C in accordance with this clause
(vi). The Trustee(s), as directed by the Company, shall return to any L/C Member
his L/C upon (1) the termination of the Trust Account and satisfaction of the
Company’s obligations, if any, in respect of the Clawback Provisions, (2) an L/C
Member satisfying his entire Holdback obligation in cash and Firm Collateral (to
the extent permitted hereunder), or (3) the release, by the Trustee(s), as
directed by the Company, of all amounts in the Trust Account to the Members or
Withdrawn Members. If an L/C Member satisfies a portion of his Holdback
obligation in cash and/or Firm Collateral (to the extent permitted hereunder) or
if the Trustee(s), as directed by the Company, release a portion of the amounts
in the Trust Account to the Members or Withdrawn Members in the Member Category
of such L/C Member, the L/C of an L/C

 

31



--------------------------------------------------------------------------------

Member may be reduced by an amount corresponding to such portion satisfied in
cash and/or Firm Collateral (to the extent permitted hereunder) or such portion
released by the Trustee(s), as directed by the Company; provided, that in no way
shall the general release of any Trust Income cause an L/C Member to be
permitted to reduce the amount of an L/C by any amount.

(vii) (A) Any in-kind distributions by the Company relating to Carried Interest
shall be made in accordance herewith as though such distributions consisted of
cash. The Company may direct the Trustee(s) to dispose of any in-kind
distributions held in the Trust Account at any time. The net proceeds therefrom
shall be treated as though initially contributed to the Trust Account.

 

  (B) In lieu of the foregoing, any Existing Member may pledge with respect to
any in-kind distribution the Special Firm Collateral referred to in asset
category 5 on the Company’s books and records; provided, that the initial
contribution of such Special Firm Collateral shall initially equal 130% of the
required Holdback Amount for a period of 90 days, and thereafter shall equal at
least 115% of the required Holdback Amount. Paragraphs 4.1(d)(viii)(C) and
(D) shall apply to such Special Firm Collateral. To the extent such Special Firm
Collateral exceeds the applicable minimum percentage of the required Holdback
Amount specified in the first sentence of this clause (vii)(B), the related
Member may obtain a release of such excess amount from the Trust Account.

(viii) (A) Any Regular Member or Withdrawn Member may satisfy all or any portion
of his Holdback (excluding any Excess Holdback), and such Member or a Withdrawn
Member may, to the extent his Holdback (excluding any Excess Holdback) has been
previously been satisfied in cash or by the use of an L/C as provided herein,
obtain a release of Trust Amounts (but not the Trust Income thereon which shall
remain in the Trust Account and allocated to such Member or Withdrawn Member)
that satisfy such Member’s or Withdrawn Member’s Holdback (excluding any Excess
Holdback) by pledging to the Trustee(s) on a first priority basis all of his
Special Firm Collateral in a particular Qualifying Fund, which at all times must
equal or exceed the amount of the Holdback distributed to the Member or
Withdrawn Member (as more fully set forth below). Any Member seeking to satisfy
such Member’s Holdback utilizing Special Firm Collateral shall sign such
documents and otherwise take such other action as is necessary or appropriate
(in the good faith judgment of the Managing Member) to perfect a first priority
security interest in, and otherwise assure the ability of the Trustee(s) to
realize on (if required), such Special Firm Collateral.

 

  (B)

If upon a distribution, withdrawal, sale, liquidation or other realization of
all or any portion of any Special Firm Collateral (a “Special Firm Collateral
Realization”), the remaining Special Firm Collateral (which shall not include
the amount of Firm Collateral that consists of a Qualifying Fund and is being
used in connection with an Excess Holdback) is insufficient to cover any
Member’s or Withdrawn Member’s Holdback (when taken together with other means of
satisfying the

 

32



--------------------------------------------------------------------------------

  Holdback as provided herein (i.e., cash contributed to the Trust Account or an
L/C in the Trust Account)), then up to 100% of the net proceeds otherwise
distributable to such Member or Withdrawn Member from such Special Firm
Collateral Realization (which shall not include the amount of Firm Collateral
that consists of a Qualifying Fund or other asset and is being used in
connection with an Excess Holdback) shall be paid into the Trust (and allocated
to such Member or Withdrawn Member) to fully satisfy such Holdback and shall be
deemed thereafter to be Trust Amounts for purposes hereunder. Any net proceeds
from such Special Firm Collateral Realization in excess of the amount necessary
to satisfy such Holdback (excluding any Excess Holdback) shall be distributed to
such Member or Withdrawn Member. To the extent a Qualifying Fund distributes
Securities to a Member or Withdrawn Member in connection with a Special Firm
Collateral Realization, such Member or Withdrawn Member shall be required to
promptly fund such Member’s or Withdrawn Member’s deficiency with respect to his
Holdback in cash or an L/C.

 

  (C) Upon any valuation or revaluation of the Special Firm Collateral and/or
any adjustment in the Applicable Collateral Percentage applicable to a
Qualifying Fund (as provided in the Company’s books and records), if such
Member’s or Withdrawn Member’s Special Firm Collateral is valued at less than
such Member’s Holdback (excluding any Excess Holdback) as provided in the
Company’s books and records, taking into account other permitted means of
satisfying the Holdback hereunder, the Company shall provide notice of the
foregoing to such Member or Withdrawn Member and, within 10 business days of
receiving such notice, such Member or Withdrawn Member shall contribute cash or
additional Special Firm Collateral to the Trust Account in an amount necessary
to make up such deficiency. If any such Member or Withdrawn Member defaults upon
his obligations under this clause (C), then Section 5.8(d)(iii) shall apply
thereto; provided, that the first sentence of Section 5.8(d)(iii) shall be
deemed inapplicable to such default; provided further, that for purposes of
applying Section 5.8(d)(iii) to a default under this clause (C): (I) the term
“GP-Related Defaulting Party” where such term appears in such Section
5.8(d)(iii) shall be construed as “defaulting party” for purposes hereof and
(II) the terms “Net GP-Related Recontribution Amount” and “GP-Related
Recontribution Amount” where such terms appear in such Section 5.8(d)(iii) shall
be construed as the amount due pursuant to this clause (C).

 

  (D) Upon a Member becoming a Withdrawn Member, at any time thereafter the
Managing Member may revoke the ability of such Withdrawn Member to use Special
Firm Collateral as set forth in this Section 4.1(d)(viii), notwithstanding
anything else in this Section 4.1(d)(viii). In that case the provisions of
clause (C) above shall apply to the Withdrawn Member’s obligation to satisfy the
Holdback (except that 30 days’ notice of such revocation shall be given), given
that the Special Firm Collateral is no longer available to satisfy any portion
of the Holdback (excluding any Excess Holdback).

 

33



--------------------------------------------------------------------------------

  (E) Nothing in this Section 4.1(d)(viii) shall prevent any Member or Withdrawn
Member from using any amount of such Member’s interest in a Qualifying Fund as
Firm Collateral; provided that at all times Section 4.1(d)(v) and this
Section 4.1(d)(viii) are each satisfied.

4.2. Interest. No interest shall accrue or be payable on the balances in a
Member’s GP-Related Capital Accounts or Capital Commitment-Related Capital
Accounts.

4.3. Withdrawals of Capital. Each Member may make partial withdrawals in respect
of such Member’s GP-Related Capital Accounts or Capital Commitment-Related
Capital Accounts in such amounts and at such times as may be permitted by the
Managing Member from time to time. Payments with respect to any such partial
withdrawals will be made at such times and in cash or in kind as may be
determined by the Managing Member.

ARTICLE V

PARTICIPATION IN PROFITS AND LOSSES

5.1. General Accounting Matters. (a) GP-Related Net Income (Loss) shall be
determined by the Managing Member at the end of each accounting period and shall
be allocated as described in Section 5.4.

(b) “GP-Related Net Income (Loss)” from any activity of the Company related to
the GP-Related GTOP Interest for any accounting period means (i) the gross
income realized by the Company from such activity during such accounting period
less (ii) all expenses of the Company, and all other items that are deductible
from gross income, for such accounting period that are allocable to such
activity (determined as provided below).

“GP-Related Net Income (Loss)” from any GP-Related Investment for any accounting
period in which such GP-Related Investment has not been sold or otherwise
disposed of means (i) the gross amount of dividends, interest or other income
received by the Company from such GP-Related Investment during such accounting
period less (ii) all expenses of the Company for such accounting period that are
allocable to such GP-Related Investment (determined as provided below).

“GP-Related Net Income (Loss)” from any GP-Related Investment for the accounting
period in which such GP-Related Investment is sold or otherwise disposed of
means (i) the sum of the gross proceeds from the sale or other disposition of
such GP-Related Investment and the gross amount of dividends, interest or other
income received by the Company from such GP-Related Investment during such
accounting period less (ii) the sum of the cost or other basis to the Company of
such GP-Related Investment and all expenses of the Company for such accounting
period that are allocable to such GP-Related Investment.

 

34



--------------------------------------------------------------------------------

GP-Related Net Income (Loss) shall be determined in accordance with the
accounting method used by the Company for U.S. federal income tax purposes with
the following adjustments: (i) any income of the Company that is exempt from
U.S. federal income taxation and not otherwise taken into account in computing
GP-Related Net Income (Loss) shall be added to such taxable income or loss;
(ii) if any asset has a value on the books of the Company that differs from its
adjusted tax basis for U.S. federal income tax purposes, any depreciation,
amortization or gain resulting from a disposition of such asset shall be
calculated with reference to such value; (iii) upon an adjustment to the value
of any asset on the books of the Company pursuant to Regulation
Section 1.704-1(b)(2), the amount of the adjustment shall be included as gain or
loss in computing such taxable income or loss; (iv) any expenditures of the
Company not deductible in computing taxable income or loss, not properly
capitalizable and not otherwise taken into account in computing GP-Related Net
Income (Loss) pursuant to this definition shall be treated as deductible items;
(v) any income from a GP-Related Investment that is payable to Company employees
in respect of “phantom interests” in such GP-Related Investment awarded by the
Managing Member to employees shall be included as an expense in the calculation
of GP-Related Net Income (Loss) from such GP-Related Investment, and (vi) items
of income and expense (including interest income and overhead and other indirect
expenses) of the Company, Holdings and other Affiliates of the Company shall be
allocated among the Company, Holdings and such Affiliates, among various Company
activities and GP-Related Investments and between accounting periods, in each
case as determined by the Managing Member. Any adjustments to GP-Related Net
Income (Loss) by the Managing Member, including adjustments for items of income
accrued but not yet received, unrealized gains, items of expense accrued but not
yet paid, unrealized losses, reserves (including reserves for taxes, bad debts,
actual or threatened litigation, or any other expenses, contingencies or
obligations) and other appropriate items shall be made in accordance with U.S.
generally accepted accounting principles (“GAAP”); provided, that the Managing
Member shall not be required to make any such adjustment.

(c) An accounting period shall be a Fiscal Year, except that, at the option of
the Managing Member, an accounting period will terminate and a new accounting
period will begin on the admission date of an additional Member or the
Settlement Date of a Withdrawn Member, if any such date is not the first day of
a Fiscal Year. If any event referred to in the preceding sentence occurs and the
Managing Member does not elect to terminate an accounting period and begin a new
accounting period, then the Managing Member may make such adjustments as it
deems appropriate to the Members’ GP-Related Profit Sharing Percentages for the
accounting period in which such event occurs (prior to any allocations of
GP-Related Unallocated Percentages or adjustments to GP-Related Profit Sharing
Percentages pursuant to Section 5.3) to reflect the Members’ average GP-Related
Profit Sharing Percentages during such accounting period; provided, that the
GP-Related Profit Sharing Percentages of Members in GP-Related Net Income (Loss)
from GP-Related Investments acquired during such accounting period will be based
on GP-Related Profit Sharing Percentages in effect when each such GP-Related
Investment was acquired.

(d) In establishing GP-Related Profit Sharing Percentages and allocating
GP-Related Unallocated Percentages pursuant to Section 5.3, the Managing Member
may consider such factors as it deems appropriate.

 

35



--------------------------------------------------------------------------------

(e) All determinations, valuations and other matters of judgment required to be
made for accounting purposes under this Agreement shall be made by the Managing
Member and approved by the Company’s independent accountants. Such approved
determinations, valuations and other accounting matters shall be conclusive and
binding on all Members, all Withdrawn Members, their successors, heirs, estates
or legal representatives and any other person, and to the fullest extent
permitted by law no such person shall have the right to an accounting or an
appraisal of the assets of the Company or any successor thereto.

5.2. GP-Related Capital Accounts. (a) There shall be established for each Member
on the books of the Company, to the extent and at such times as may be
appropriate, one or more capital accounts as the Managing Member may deem to be
appropriate for purposes of accounting for such Member’s interests in the
capital of the Company related to the GP-Related GTOP Interest and the
GP-Related Net Income (Loss) of the Company (each a “GP-Related Capital
Account”).

(b) As of the end of each accounting period or, in the case of a contribution to
the Company by one or more of the Members or a distribution by the Company to
one or more of the Members, at the time of such contribution or distribution,
(i) the appropriate GP-Related Capital Accounts of each Member shall be credited
with the following amounts: (A) the amount of cash and the value of any property
contributed by such Member to the capital of the Company related to such
Member’s GP-Related Member Interest during such accounting period, and (B) the
GP-Related Net Income allocated to such Member for such accounting period; and
(ii) the appropriate GP-Related Capital Accounts of each Member shall be debited
with the following amounts: (x) the amount of cash, the principal amount of any
subordinated promissory note of the Company referred to in Section 6.5 (as such
amount is paid) and the value of any property distributed to such Member during
such accounting period with respect to such Member’s GP-Related Member Interest
and (y) the GP-Related Net Loss allocated to such Member for such accounting
period.

5.3. GP-Related Profit Sharing Percentages. (a) Prior to the beginning of each
annual accounting period, the Managing Member shall establish the profit sharing
percentage (the “GP-Related Profit Sharing Percentage”) of each Member in each
category of GP-Related Net Income (Loss) for such annual accounting period
pursuant to Section 5.1(a) taking into account such factors as the Managing
Member deems appropriate, including those referred to in Section 5.1(d);
provided, that (i) the Managing Member may elect to establish GP-Related Profit
Sharing Percentages in GP-Related Net Income (Loss) from any GP-Related
Investment acquired by the Company during such accounting period at the time
such GP-Related Investment is acquired in accordance with paragraph (d) below
and (ii) GP-Related Net Income (Loss) for such accounting period from any
GP-Related Investment shall be allocated in accordance with the GP-Related
Profit Sharing Percentages in such GP-Related Investment established in
accordance with paragraph (d) below. The Managing Member may establish different
GP-Related Profit Sharing Percentages for any Member in different categories of
GP-Related Net Income (Loss). In the case of the Withdrawal of a Member, such
former Member’s GP-Related Profit Sharing Percentages shall be allocated by the
Managing Member to one or more of the remaining Members. In the case of the
admission of any Member to the Company as an additional Member, the GP-Related
Profit Sharing Percentages of the other Members shall be reduced by an amount
equal to the GP-Related Profit Sharing Percentage allocated to such new

 

36



--------------------------------------------------------------------------------

Member pursuant to Section 6.1(b); such reduction of each other Member’s
GP-Related Profit Sharing Percentage shall be pro rata based upon such Member’s
GP-Related Profit Sharing Percentage as in effect immediately prior to the
admission of the new Member. Notwithstanding the foregoing, the Managing Member
may also adjust the GP-Related Profit Sharing Percentage of any Member for any
annual accounting period at the end of such annual accounting period in its sole
discretion.

(b) The Managing Member may elect to allocate to the Members less than 100% of
the GP-Related Profit Sharing Percentages of any category for any annual
accounting period at the time specified in Section 5.3(a) for the annual fixing
of GP-Related Profit Sharing Percentages (any remainder of such GP-Related
Profit Sharing Percentages being called an “GP-Related Unallocated Percentage”);
provided, that any GP-Related Unallocated Percentage in any category of
GP-Related Net Income (Loss) for any annual accounting period that is not
allocated by the Managing Member within 90 days after the end of such accounting
period shall be deemed to be allocated among all Members (including the Managing
Member) in the manner determined by the Managing Member in its sole discretion.

(c) Unless otherwise determined by the Managing Member in a particular case,
(i) GP-Related Profit Sharing Percentages in GP-Related Net Income (Loss) from
any GP-Related Investment shall be allocated in proportion to the Members’
respective GP-Related Capital Contributions in respect of such GP-Related
Investment and (ii) GP-Related Profit Sharing Percentages in GP-Related Net
Income (Loss) from each GP-Related Investment shall be fixed at the time such
GP-Related Investment is acquired and shall not thereafter change, subject to
any repurchase rights established by the Managing Member pursuant to
Section 5.7.

5.4. Allocations of GP-Related Net Income (Loss). (a) Except as provided in
Section 5.4(d), GP-Related Net Income of the Company for each GP-Related
Investment shall be allocated to the GP-Related Capital Accounts related to such
GP-Related Investment of all the Members participating in such GP-Related
Investment (including the Managing Member): first, in proportion to and to the
extent of the amount of Non-Carried Interest (other than amounts representing a
return of GP-Related Capital Contributions) or Carried Interest distributed to
the Members; second, to Members that received Non-Carried Interest (other than
amounts representing a return of GP-Related Capital Contributions) or Carried
Interest in years prior to the years such GP-Related Net Income is being
allocated to the extent such Non-Carried Interest (other than amounts
representing a return of GP-Related Capital Contributions) or Carried Interest
exceeded GP-Related Net Income allocated to such Members in such earlier years;
and third, to the Members in the same manner that such Non-Carried Interest
(other than amounts representing a return of GP-Related Capital Contributions)
or Carried Interest would have been distributed if cash were available to
distribute with respect thereto.

(b) GP-Related Net Loss of the Company shall be allocated as follows:
(i) GP-Related Net Loss relating to realized losses suffered by GTOP and
allocated to the Company with respect to its pro rata share thereof (based on
capital contributions made by the Company to GTOP with respect to the GP-Related
GTOP Interest) shall be allocated to the Members in accordance with each
Member’s Non-Carried Interest Sharing Percentage with respect to the GP-Related
Investment giving rise to such loss suffered by GTOP and (ii) GP-Related Net
Loss relating to realized losses suffered by GTOP and allocated to the Company

 

37



--------------------------------------------------------------------------------

with respect to the Carried Interest shall be allocated in accordance with a
Member’s (including Withdrawn Member’s) Carried Interest Give Back Percentage
(as of the date of such loss) (subject to adjustment pursuant to
Section 5.8(e)).

(c) Notwithstanding Section 5.4(a) above, GP-Related Net Income relating to
Carried Interest allocated after the allocation of a GP-Related Net Loss
pursuant to clause (ii) of Section 5.4(b) shall be allocated in accordance with
such Carried Interest Give Back Percentages until such time as the Members have
been allocated GP-Related Net Income relating to Carried Interest equal to the
aggregate amount of GP-Related Net Loss previously allocated in accordance with
clause (ii) of Section 5.4(b). Withdrawn Members shall remain Members for
purposes of allocating such GP-Related Net Loss with respect to Carried
Interest.

(d) To the extent the Company has any GP-Related Net Income (Loss) for any
accounting period unrelated to GTOP, such GP-Related Net Income (Loss) will be
allocated in accordance with GP-Related Profit Sharing Percentages prevailing at
the beginning of such accounting period.

(e) The Managing Member may authorize from time to time advances to Members
(including any additional Member admitted to the Company pursuant to Section 6.1
but excluding any Members that are also executive officers of The Blackstone
Group L.P. or any Affiliate thereof) against their allocable shares of
GP-Related Net Income (Loss).

5.5. Liability of Members. Except as otherwise provided in the LLC Act or as
expressly provided in this Agreement, no Member shall be personally obligated
for any debt, obligation or liability of the Company or of any other Member
solely by reason of being a Member. In no event shall any Member or Withdrawn
Member (i) be obligated to make any capital contribution or payment to or on
behalf of the Company or (ii) have any liability to return distributions
received by such Member from the Company, in each case except as specifically
provided in Sections 4.1(d) or 5.8 or otherwise in this Agreement, as such
Member shall otherwise expressly agree in writing or as may be required by
applicable law.

5.6. [Intentionally omitted.]

5.7. Repurchase Rights, etc.. The Managing Member may from time to time
establish such repurchase rights and/or other requirements with respect to the
Members’ GP-Related Member Interests relating to GP-Related GTOP Investments as
the Managing Member may determine. The Managing Member shall have authority to
(a) withhold any distribution otherwise payable to any Member until any such
repurchase rights have lapsed or any such requirements have been satisfied,
(b) pay any distribution to any Member that is Contingent as of the distribution
date and require the refund of any portion of such distribution that is
Contingent as of the Withdrawal Date of such Member, (c) amend any previously
established repurchase rights or other requirements from time to time and
(d) make such exceptions thereto as it may determine on a case by case basis.

 

38



--------------------------------------------------------------------------------

5.8. Distributions. (a) The Company shall make distributions of available cash
(subject to reserves and other adjustments as provided herein) or other property
to Members at such times and in such amounts as are determined by the Managing
Member. The Managing Member shall, if it deems it appropriate, determine the
availability for distribution of, and distribute, cash or other property
separately for each category of GP-Related Net Income (Loss) established
pursuant to Section 5.1(a). Subject to Section 5.8(e), distributions of cash or
other property with respect to Non-Carried Interest shall be made among the
Members in accordance with their respective Non-Carried Interest Sharing
Percentages, and, subject to Section 4.1(d), distributions of cash or other
property with respect to Carried Interest shall be made among Members in
accordance with their respective Carried Interest Sharing Percentages. At any
time that a sale, exchange, transfer or other disposition by GTOP of a portion
of a GP-Related Investment is being considered by the Company (a “GP-Related
Disposable Investment”), at the election of the Managing Member each Member’s
Interest with respect to such GP-Related Investment shall be vertically divided
into two separate Interests, an Interest attributable to the GP-Related
Disposable Investment (a Member’s “GP-Related Class B Interest”), and an
Interest attributable to such GP-Related Investment excluding the GP-Related
Disposable Investment (a Member’s “GP-Related Class A Interest”). Distributions
(including those resulting from a sale, transfer, exchange or other disposition
by GTOP) relating to a GP-Related Disposable Investment (with respect to both
Carried Interest and Non-Carried Interest) shall be made only to holders of
GP-Related Class B Interests with respect to such GP-Related Investment in
accordance with their GP-Related Profit Sharing Percentages relating to such
GP-Related Class B Interests, and distributions (including those resulting from
the sale, transfer, exchange or other disposition by GTOP) relating to a
GP-Related Investment excluding such GP-Related Disposable Investment (with
respect to both Carried Interest and Non-Carried Interest) shall be made only to
holders of GP-Related Class A Interests with respect to such GP-Related
Investment in accordance with their respective GP-Related Profit Sharing
Percentages relating to such GP-Related Class A Interests. Except as provided
above, distributions of cash or other property with respect to each category of
GP-Related Net Income (Loss) shall be allocated among the Members in the same
proportions as the allocations of GP-Related Net Income (Loss) of each such
category.

(b) Subject to the Company’s having sufficient available cash in the reasonable
judgment of the Managing Member, the Company shall make cash distributions to
each Member with respect to each Fiscal Year of the Company in an aggregate
amount at least equal to the total Federal, New York State and New York City
income and other taxes that would be payable by such Member with respect to all
categories of GP-Related Net Income (Loss) allocated to such Member for such
Fiscal Year, the amount of which shall be calculated (i) on the assumption that
each Member is an individual subject to the then prevailing maximum Federal, New
York State and New York City income tax rates, (ii) taking into account the
deductibility of state and local income and other taxes for Federal income tax
purposes and (iii) taking into account any differential in applicable rates due
to the type and character of Net Income (Loss) allocated to such Member.
Notwithstanding the provisions of the foregoing sentence, the Managing Member
may refrain from making any distribution if, in the reasonable judgment of the
Managing Member, such distribution is prohibited by § 18-607 of the LLC Act.

(c) The Managing Member may provide that the GP-Related Member Interest of any
Member or employee (including such Member’s or employee’s right to distributions
and investments of the Company related thereto) may be subject to repurchase by
the Company during such period as the Managing Member shall determine (a
“Repurchase Period”). Any Contingent distributions from GP-Related Investments
subject to repurchase rights will be

 

39



--------------------------------------------------------------------------------

withheld by the Company and will be distributed to the recipient thereof
(together with interest thereon at rates determined by the Managing Member from
time to time) as the recipient’s rights to such distributions become
Non-Contingent (by virtue of the expiration of the applicable Repurchase Period
or otherwise). The Managing Member may elect in an individual case to have the
Company distribute any Contingent distribution to the applicable recipient
thereof irrespective of whether the applicable Repurchase Period has lapsed. If
a Member Withdraws from the Company for any reason other than his death, Total
Disability or Incompetence, the undistributed share of any GP-Related Investment
that remains Contingent as of the applicable Withdrawal Date shall be
repurchased by the Company at a purchase price determined at such time by the
Managing Member. Unless determined otherwise by the Managing Member, the
repurchased portion thereof will be allocated among the remaining Members with
interests in such GP-Related Investment in proportion to their respective
percentage interests in such GP-Related Investment, or if no other Member has a
percentage interest in such specific GP-Related Investment, to the Managing
Member; provided, that the Managing Member may allocate the Withdrawn Member’s
share of unrealized investment income from a repurchased GP-Related Investment
attributable to the period after the Withdrawn Member’s Withdrawal Date on any
basis it may determine, including to existing or new Members who did not
previously have interests in such GP-Related Investment, except that, in any
event, each Investor Special Member shall be allocated a share of such
unrealized investment income equal to its respective GP-Related Profit Sharing
Percentage of such unrealized investment income.

(d) (i) (A) If the Company is obligated under the Clawback Provisions or
Giveback Provisions to contribute to GTOP a Clawback Amount or a Giveback Amount
(other than a Capital Commitment Giveback Amount) (the amount of any such
obligation of the Company with respect to such a Giveback Amount being herein
called a “GP-Related Giveback Amount”), the Company shall call for such amounts
as are necessary to satisfy such obligations of the Company as determined by the
Managing Member, in which case each Member and Withdrawn Member shall contribute
to the Company, in cash, when and as called by the Company, such an amount of
prior distributions by the Company (and the Other Fund GPs) with respect to
Carried Interest (and/or Non-Carried Interest in the case of a GP-Related
Giveback Amount) (the “GP-Related Recontribution Amount”) which equals (I) the
product of (a) a Member’s or Withdrawn Member’s Carried Interest Give Back
Percentage and (b) the aggregate Clawback Amount payable by the Company in the
case of Clawback Amounts and (II) with respect to a GP-Related Giveback Amount,
such Member’s pro rata share of prior distributions of Carried Interest and/or
Non-Carried Interest in connection with (a) the GP-Related GTOP Investment
giving rise to the GP-Related Giveback Amount, (b) if the amounts contributed
pursuant to clause (II)(a) above are insufficient to satisfy such GP-Related
Giveback Amount, GP-Related GTOP Investments other than the one giving rise to
such obligation, but only those amounts received by the Members with an interest
in the GP-Related GTOP Investment referred to in clause (II)(a) above and (c) if
the GP-Related Giveback Amount is unrelated to a specific GP-Related GTOP
Investment, all GP-Related GTOP Investments. Each Member and Withdrawn Member
shall promptly contribute to the Company, along with satisfying his comparable
obligations to the Other Fund GPs, if any, upon such call such Member’s or
Withdrawn Member’s GP-Related Recontribution Amount, less the amount paid out of
the Trust Account on behalf of such Member or Withdrawn Member by the Trustee(s)
pursuant to written instructions from the Company, or if applicable, any of the
Other

 

40



--------------------------------------------------------------------------------

Fund GPs with respect to Carried Interest (and/or Non-Carried Interest in the
case of GP-Related Giveback Amounts) (the “Net GP-Related Recontribution
Amount”), irrespective of the fact that the amounts in the Trust Account may be
sufficient on an aggregate basis to satisfy the Company’s and the Other Fund
GPs’ obligation under the Clawback Provisions and/or Giveback Provisions;
provided, that to the extent a Member’s or Withdrawn Member’s share of the
amount paid with respect to the Clawback Amount or the GP-Related Giveback
Amount exceeds his GP-Related Recontribution Amount, such excess shall be repaid
to such Member or Withdrawn Member as promptly as reasonably practicable,
subject to clause (ii) below; provided further, that such written instructions
from the Company shall specify each Member’s and Withdrawn Member’s GP-Related
Recontribution Amount. Prior to such time, the Company may, in its discretion
(but shall be under no obligation to), provide notice that in the Company’s
judgment, the potential obligations in respect of the Clawback Provisions or the
Giveback Provisions will probably materialize (and an estimate of the aggregate
amount of such obligations); provided further, that any amount from a Member’s
Trust Account used to pay any GP-Related Giveback Amount (or such lesser amount
as may be required by the Managing Member) shall be contributed by such Member
to such Member’s Trust Account no later than 30 days after the Net GP-Related
Recontribution Amount is paid with respect to such GP-Related Giveback Amount.

 

  (B) To the extent any Member or Withdrawn Member has satisfied any Holdback
obligation with Firm Collateral, such Member or Withdrawn Member shall, within
10 days of the Company’s call for GP-Related Recontribution Amounts, make a cash
payment into the Trust Account in an amount equal to the amount of the Holdback
obligation satisfied with such Firm Collateral, or such lesser amount such that
the amount in the Trust Account allocable to such Member or Withdrawn Member
equals the sum of (I) such Member’s or Withdrawn Member’s GP-Related
Recontribution Amount and (II) any similar amounts payable to any of the Other
Fund GPs. Immediately upon receipt of such cash, the Trustee(s) shall take such
steps as are necessary to release such Firm Collateral of such Member or
Withdrawn Member equal to the amount of such cash payment. If the amount of such
cash payment is less than the amount of Firm Collateral of such Member or
Withdrawn Member, the balance of such Firm Collateral if any, shall be retained
to secure the payment of GP-Related Deficiency Contributions, if any, and shall
be fully released upon the satisfaction of the Company’s and the Other Fund GPs’
obligation to pay the Clawback Amount. The failure of any Member or Withdrawn
Member to make a cash payment in accordance with this clause (B) (to the extent
applicable) shall constitute a default under Section 5.8(d)(iii) as if such cash
payment hereunder constitutes a Net GP-Related Recontribution Amount under
Section 5.8(d)(iii).

(ii) In the event any Member or Withdrawn Member initially fails to recontribute
all or any portion of such Member or Withdrawn Member’s pro rata share of any
Clawback Amount pursuant to Section 5.8(d)(i)(A), the Company shall use its
reasonable efforts to collect the amount which such Member or Withdrawn Member
so fails to recontribute.

 

41



--------------------------------------------------------------------------------

(iii) In the event any Member or Withdrawn Member (a “GP-Related Defaulting
Party”) fails to recontribute all or any portion of such GP-Related Defaulting
Party’s Net GP-Related Recontribution Amount for any reason, the Company shall
require all other Members and Withdrawn Members to contribute, on a pro rata
basis (based on each of their respective Carried Interest Give Back Percentages
in the case of Clawback Amounts, and GP-Related Profit Sharing Percentages in
the case of GP-Related Giveback Amounts (as more fully described in clause (II)
of Section 5.8(d)(i)(A) above)), such amounts as are necessary to fulfill the
GP-Related Defaulting Party’s obligation to pay such GP-Related Defaulting
Party’s Net GP-Related Recontribution Amount (a “GP-Related Deficiency
Contribution”) if the Managing Member determines in its good faith judgment that
the Company (or an Other Fund GP) will be unable to collect such amount in cash
from such GP-Related Defaulting Party for payment of the Clawback Amount or
GP-Related Giveback Amount, as the case may be, at least 20 Business Days prior
to the latest date that the Company, and the Other Fund GPs, if applicable, are
permitted to pay the Clawback Amount or GP-Related Giveback Amount, as the case
may be; provided, that, subject to Section 5.8(e), no Member or Withdrawn Member
shall as a result of such GP-Related Deficiency Contribution be required to
contribute an amount in excess of 150% of the amount of the Net GP-Related
Recontribution Amount initially requested from such Member or Withdrawn Member
in respect of such default. Thereafter, the Managing Member shall determine in
its good faith judgment that the Company should either (1) not attempt to
collect such amount in light of the costs associated therewith, the likelihood
of recovery and any other factors considered relevant in the good faith judgment
of the Managing Member or (2) pursue any and all remedies (at law or equity)
available to the Company against the GP-Related Defaulting Party, the cost of
which shall be a Company expense to the extent not ultimately reimbursed by the
GP-Related Defaulting Party. It is agreed that the Company shall have the right
(effective upon such GP-Related Defaulting Party becoming a GP-Related
Defaulting Party) to set-off as appropriate and apply against such GP-Related
Defaulting Party’s Net GP-Related Recontribution Amount any amounts otherwise
payable to the GP-Related Defaulting Party by the Company or any Affiliate
thereof (including amounts unrelated to Carried Interest, such as returns of
capital and profit thereon). Each Member and Withdrawn Member hereby grants to
the Company a security interest, effective upon such Member or Withdrawn Member
becoming a GP-Related Defaulting Party, in all accounts receivable and other
rights to receive payment from any Affiliate of the Company and agrees that,
upon the effectiveness of such security interest, the Company may sell, collect
or otherwise realize upon such collateral. In furtherance of the foregoing, each
Member and Withdrawn Member hereby appoints the Company as its true and lawful
attorney-in-fact with full irrevocable power and authority, in the name of such
Member or Withdrawn Member or in the name of the Company, to take any actions
which may be necessary to accomplish the intent of the immediately preceding
sentence. The Company shall be entitled to collect interest on the Net
GP-Related Recontribution Amount of a GP-Related Defaulting Party from the date
such GP-Related Recontribution Amount was required to be contributed to the
Company at a rate equal to the Default Interest Rate.

 

42



--------------------------------------------------------------------------------

(iv) Any Member’s or Withdrawn Member’s failure to make a GP-Related Deficiency
Contribution shall cause such Member or Withdrawn Member to be a GP-Related
Defaulting Party with respect to such amount. The Company shall first seek any
remaining Trust Amounts (and Trust Income thereon) allocated to such Member or
Withdrawn Member to satisfy such Member’s or Withdrawn Member’s obligation to
make a GP-Related Deficiency Contribution before seeking cash contributions from
such Member or Withdrawn Member in satisfaction of such Member’s or Withdrawn
Member’s obligation to make a GP-Related Deficiency Contribution.

(v) A Member’s or Withdrawn Member’s obligation to make contributions to the
Company under this Section 5.8(d) shall survive the termination of the Company.

(vi) Any provision of this Agreement to the contrary notwithstanding, the
obligations of the Company and the Members set forth in this Section 5.8(d)
shall be subject to and governed by the Clawback Provisions and the Giveback
Provisions, and, in the event of any conflict between this Section 5.8(d) and
the Clawback Provisions or Giveback Provisions, the Clawback Provisions or the
Giveback Provisions, as applicable, shall control.

(e) The Members acknowledge that the Managing Member will (and is hereby
authorized to) take such steps as it deems appropriate, in its good faith, to
further the objective of providing for the fair and equitable treatment of all
Members, including by allocating writedowns and losses on GP-Related GTOP
Investments that have been the subject of a writedown and/or losses (each, a
“Loss Investment”) to those Members who participated in such Loss Investments
based on their Carried Interest Sharing Percentage therein to the extent that
such Members receive or have received Carried Interest distributions from other
GP-Related GTOP Investments. Consequently and notwithstanding anything herein to
the contrary, adjustments to Carried Interest distributions shall be made as set
forth in this Section 5.8(e).

(i) At the time the Company is making Carried Interest distributions in
connection with a GP-Related GTOP Investment (the “Subject Investment”) that
have been reduced under the GTOP Agreements as a result of one or more Loss
Investments, the Managing Member shall calculate amounts distributable to or due
from each such Member as follows:

 

  (A) determine each Member’s share of each such Loss Investment based on his
Carried Interest Sharing Percentage in each such Loss Investment (which may be
zero) to the extent such Loss Investment has reduced the Carried Interest
distributions otherwise available for distribution to all Members (indirectly
through the Company from GTOP) from the Subject Investment (such reduction, the
“Loss Amount”);

 

43



--------------------------------------------------------------------------------

  (B) determine the amount of Carried Interest distributions otherwise
distributable to such Member with respect to the Subject Investment (indirectly
through the Company from GTOP) before any reduction in respect of the amount
determined in clause (A) above (the “Unadjusted Carried Interest
Distributions”); and

 

  (C) subtract (I) the Loss Amounts relating to all Loss Investments from (II)
the Unadjusted Carried Interest Distributions for such Member, to determine the
amount of Carried Interest distributions to actually be paid to such Member
(“Net Carried Interest Distribution”).

To the extent that the Net Carried Interest Distribution for a Member as
calculated in this clause (i) is a negative number, the Managing Member shall
(I) notify such Member, at or prior to the time such Carried Interest
distributions are actually made to the Members, of his obligation to
recontribute to the Company prior Carried Interest distributions (a “Net Carried
Interest Distribution Recontribution Amount”), up to the amount of such negative
Net Carried Interest Distribution, and (II) to the extent amounts recontributed
pursuant to clause (I) are insufficient to satisfy such negative Net Carried
Interest Distribution Amount, reduce future Carried Interest distributions
otherwise due such Member, up to the amount of such remaining negative Net
Carried Interest Distribution. If a Member’s (x) Net Carried Interest
Distribution Recontribution Amount exceeds (y) the aggregate amount of prior
Carried Interest distributions less the amount of tax thereon, calculated based
on the Assumed Tax Rate (as defined in the GTOP Agreements) in effect in the
Fiscal Years of such distributions (the “Excess Tax-Related Amount”), then such
Member may, in lieu of paying such Member’s Excess Tax-Related Amount, defer
such amounts as set forth below. Such deferred amount shall accrue interest at
the Prime Rate. Such deferred amounts shall be reduced and repaid by the amount
of Carried Interest otherwise distributable to such Member in connection with
future Carried Interest distributions until such balance is reduced to zero. Any
deferred amounts shall be payable in full upon the earlier of (i) such time as
the Clawback is determined (as provided herein) and (ii) such time as the Member
becomes a Withdrawn Member.

To the extent there is an amount of negative Net Carried Interest Distribution
with respect to a Member remaining after the application of this clause (i),
notwithstanding clause (II) of the preceding paragraph, such remaining amount of
negative Net Carried Interest Distribution shall be allocated to the other
Members pro rata based on each of their Carried Interest Sharing Percentages in
the Subject Investment.

A Member who fails to pay a Net Carried Interest Distribution Recontribution
Amount promptly upon notice from the Managing Member (as provided above) shall
be deemed a GP-Related Defaulting Party for all purposes hereof.

A Member may satisfy in part any Net Carried Interest Distribution
Recontribution Amount from cash that is then subject to a Holdback, to the
extent that the amounts that remain subject to a Holdback satisfy the Holdback
requirements hereof as they relate to the reduced amount of aggregate Carried
Interest distributions received by such Member (taking into account any Net
Carried Interest Distribution Recontribution Amount contributed to the Company
by such Member).

 

44



--------------------------------------------------------------------------------

Any Net Carried Interest Distribution Recontribution Amount contributed by a
Member, including amounts of cash subject to a Holdback as provided above, shall
increase the amount available for distribution to the other Members as Carried
Interest distributions with respect to the Subject Investment; provided, that
any such amounts then subject to a Holdback may be so distributed to the other
Members to the extent a Member receiving such distribution has satisfied the
Holdback requirements with respect to such distribution (taken together with the
other Carried Interest distributions received by such Member to date).

(ii) In the case of Clawback Amounts which are required to be contributed to the
Company as otherwise provided herein, the obligation of the Members with respect
to any Clawback Amount shall be adjusted by the Managing Member as follows:

 

  (A) determine each Member’s share of any Losses in any GP-Related GTOP
Investments which gave rise to the Clawback Amount (i.e., the Losses that
followed the last GP-Related GTOP Investment with respect to which Carried
Interest distributions were made), based on such Member’s Carried Interest
Sharing Percentage in such GP-Related GTOP Investments;

 

  (B) determine each Member’s obligation with respect to the Clawback Amount
based on such Member’s Carried Interest Give Back Percentage as otherwise
provided herein; and

 

  (C) subtract the amount determined in clause (B) above from the amount
determined in clause (A) above with respect to each Member to determine the
amount of adjustment to each Member’s share of the Clawback Amount (a Member’s
“Clawback Adjustment Amount”).

A Member’s share of the Clawback Amount shall for all purposes hereof be
decreased by such Member’s Clawback Adjustment Amount, to the extent it is a
negative number (except to the extent expressly provided below). A Member’s
share of the Clawback Amount shall for all purposes hereof be increased by such
Member’s Clawback Adjustment Amount (to the extent it is a positive number);
provided, that in no way shall a Member’s aggregate obligation to satisfy a
Clawback Amount as a result of this clause (ii) exceed the aggregate Carried
Interest distributions received by such Member. To the extent a positive
Clawback Adjustment Amount remains after the application of this clause
(ii) with respect to a Member, such remaining Clawback Adjustment Amount shall
be allocated to the Members (including any Member whose Clawback Amount was
increased pursuant to this clause (ii)) pro rata based on their Carried Interest
Give Back Percentages (determined without regard to this clause (ii)).

 

45



--------------------------------------------------------------------------------

Any distribution or contribution adjustments pursuant to this Section 5.8(e) by
the Managing Member shall be based on its good faith judgment, and no Member
shall have any claim against the Company, the Managing Member or any other
Members as a result of any adjustment made as set forth above. This
Section 5.8(e) applies to all Members, including Withdrawn Members.

It is agreed and acknowledged that this Section 5.8(e) is an agreement among the
Members and in no way modifies the obligations of each Member regarding the
Clawback as provided in the GTOP Agreements.

5.9. Business Expenses. The Company shall reimburse the Members for reasonable
travel, entertainment and miscellaneous expenses incurred by them in the conduct
of the Company’s business in accordance with rules and regulations established
by the Managing Member from time to time.

5.10. Tax Capital Accounts; Tax Allocations.

(a) For U.S. federal income tax purposes, there shall be established for each
Member a single capital account combining such Member’s Capital Commitment
Capital Account and GP-Related Capital Account, with such adjustments as the
Managing Member determines is appropriate so that such single capital account is
maintained in compliance with the principles and requirements of Section 704(b)
of the Code and the Regulations thereunder.

(b) For federal, state and local income tax purposes only, Company income, gain,
loss, deduction or expense (or any item thereof) for each fiscal year shall be
allocated to and among the Members in a manner corresponding to the manner in
which corresponding items are allocated among the Members pursuant to clause
(a) above, provided the Managing Member may in its sole discretion make such
allocations for tax purposes as it determines is appropriate so that allocations
have substantial economic effect or are in accordance with the interests of the
Members, within the meaning of the Code and the Regulations thereunder.

ARTICLE VI

ADDITIONAL MEMBERS; WITHDRAWAL OF MEMBERS;

SATISFACTION AND DISCHARGE OF

COMPANY INTERESTS; TERMINATION

6.1. Additional Members. (a) Effective on the first day of any month (or on such
other date as shall be determined by the Managing Member in its sole
discretion), the Managing Member shall have the right to admit one or more
additional persons into the Company as Regular Members or Special Members. Each
such person shall make the representations with respect to itself set forth in
Section 3.6. The Managing Member shall determine and negotiate with the
additional Member all terms of such additional Member’s participation in the
Company, including the additional Member’s initial GP-Related Capital
Contribution, Capital Commitment-Related Capital Contribution, GP-Related Profit
Sharing Percentage and Capital Commitment Profit Sharing Percentage. Each
additional Member shall have such voting rights as may be determined by the
Managing Member from time to time unless, upon the admission to the Company of
any Special Member, the Managing Member shall designate that such Special Member
shall not have such voting rights (any such Special Member being called a
“Nonvoting Special Member”). Any additional Member shall, as a condition to
becoming a Member, agree to become a party to, and be bound by the terms and
conditions of, the Trust Agreement.

 

46



--------------------------------------------------------------------------------

(b) The GP-Related Profit Sharing Percentages to be allocated to an additional
Member as of the date such Member is admitted to the Company, together with the
pro rata reduction in all other Members’ GP-Related Profit Sharing Percentages
as of such date, shall be established by the Managing Member pursuant to
Section 5.3. The Capital Commitment Profit Sharing Percentages to be allocated
to an additional Partner as of the date such Partner is admitted to the
Partnership, together with the pro rata reduction in all other Partners’ Capital
Commitment Profit Sharing Percentages as of such date, shall be established by
the General Partner.

(c) An additional Member shall be required to contribute to the Company his pro
rata share of the Company’s total capital, excluding capital in respect of
GP-Related Investments and Capital Commitment Investments in which such Member
does not acquire any interests, at such times and in such amounts as shall be
determined by the Managing Member in accordance with Sections 4.1 and 7.1.

(d) The admission of an additional Member will be evidenced by (i) the execution
of a counterpart copy of this Agreement by such additional Member or (ii) the
execution of an amendment to this Agreement by all the Members (including the
additional Member), as determined by the Managing Member. In addition, each
additional Member shall sign a counterpart copy of the Trust Agreement or any
other writing evidencing the intent of such person to become a party to the
Trust Agreement that is accepted by the Managing Member on behalf of the
Company.

6.2. Withdrawal of Members. (a) Any Member may Withdraw voluntarily from the
Company on the last day of any calendar month (or on such other date as shall be
determined by the Managing Member in its sole discretion), on not less than 15
days’ prior written notice by such Member to the Managing Member (or on such
shorter notice period as may be mutually agreed upon between such Member and the
Managing Member); provided, that a Member may not voluntarily Withdraw without
the consent of the Managing Member if such Withdrawal would (i) cause the
Company to be in default under any of its contractual obligations or (ii) in the
reasonable judgment of the Managing Member, have a material adverse effect on
the Company or its business; provided further, that a Member may Withdraw from
the Company with respect to such Member’s GP-Related Member Interest without
Withdrawing from the Company with respect to such Member’s Capital Commitment
Member Interest, and a Member may Withdraw from the Company with respect to such
Member’s Capital Commitment Member Interest without Withdrawing from the Company
with respect to such Member’s GP-Related Member Interest.

(b) Upon the Withdrawal of any Member, including by the occurrence of any
withdrawal event under the LLC Act with respect to any Member, such Member shall
thereupon cease to be a Member, except as expressly provided herein.

 

47



--------------------------------------------------------------------------------

(c) Upon the Total Disability of a Regular Member, such Member shall thereupon
cease to be a Regular Member with respect to such person’s GP-Related Member
Interest; provided, that the Managing Member may elect to admit such Withdrawn
Member to the Company as a Nonvoting Special Member with respect to such
person’s GP-Related Member Interest, with such GP-Related Member Interest as the
Managing Member may determine. The determination of whether any Member has
suffered a Total Disability shall be made by the Managing Member in its sole
discretion after consultation with a qualified medical doctor. In the absence of
agreement between the Managing Member and such Member, each party shall nominate
a qualified medical doctor and the two doctors shall select a third doctor, who
shall make the determination as to Total Disability.

(d) If the Managing Member determines that it shall be in the best interests of
the Company for any Member (including any Member who has given notice of
voluntary Withdrawal pursuant to paragraph (a) above) to Withdraw from the
Company (whether or not Cause exists) with respect to such person’s GP-Related
Member Interest and/or with respect to such person’s Capital Commitment Member
Interest, such Member, upon written notice by the Managing Member to such
Member, shall be required to Withdraw with respect to such person’s GP-Related
Member Interest and/or with respect to such person’s Capital Commitment Member
Interest, as of a date specified in such notice, which date shall be on or after
the date of such notice. If the Managing Member requires any Member to Withdraw
for Cause with respect to such person’s GP-Related Member Interest and/or with
respect to such person’s Capital Commitment Member Interest, such notice shall
state that it has been given for Cause and shall describe the particulars
thereof in reasonable detail.

(e) The withdrawal from the Company of any Member shall not, in and of itself,
affect the obligations of the other Members to continue the Company during the
remainder of its term.

6.3. GP-Related Member Interests Not Transferable. No Member may sell, assign,
pledge or otherwise transfer or encumber all or any portion of such Member’s
GP-Related Member Interest other than as permitted by written agreement between
such Member and the Company; provided, that this Section 6.3 shall not impair
transfers by operation of law, transfers by will or by other testamentary
instrument occurring by virtue of the death or dissolution of a Member, or
transfers required by trust agreements; provided further, that a Regular Member
may transfer, for estate planning purposes, up to 25% of his GP-Related Profit
Sharing Percentage to any estate planning trust, limited partnership, or limited
liability company with respect to which a Regular Member controls investments
related to any interest in the Company held therein (an “Estate Planning
Vehicle”). Each Estate Planning Vehicle will be a Nonvoting Special Member. Such
Regular Member and the Nonvoting Special Member shall be jointly and severally
liable for all obligations of both such Regular Member and such Nonvoting
Special Member with respect to the Company (including the obligation to make
additional GP-Related Capital Contributions), as the case may be. The Managing
Member may at its sole option exercisable at any time require any Estate
Planning Vehicle to withdraw from the Company on the terms of this Article VI.
Except as provided in the second proviso to the first sentence of this
Section 6.3, no assignee, legatee, distributee, heir or transferee (by
conveyance, operation of law or otherwise) of the whole or any portion of any
Member’s GP-Related Member Interest shall have any right to be a Member without
the prior written consent of the Managing

 

48



--------------------------------------------------------------------------------

Member (which consent may be withheld without giving any reason therefor).
Notwithstanding the granting of a security interest in the entire Interest of
any Member, such Member shall continue to be a Member of the Company.

6.4. Consequences upon Withdrawal of a Member. (a) The Withdrawal of a Regular
Member shall not dissolve the Company if at the time of such Withdrawal there
are one or more remaining Regular Members and any one or more of such remaining
Regular Members continue the business of the Company (any and all such remaining
Regular Members being hereby authorized to continue the business of the Company
without dissolution and hereby agreeing to do so). Notwithstanding
Section 6.4(b), if upon the Withdrawal of a Regular Member there shall be no
remaining Regular Member, the Company shall be dissolved and shall be wound up
unless, within 90 days after the occurrence of such Withdrawal, all remaining
Special Members agree in writing to continue the business of the Company and to
the appointment, effective as of the date of such Withdrawal, of one or more
Regular Members.

(b) The Company shall not be dissolved, in and of itself, by the Withdrawal of
any Member, but shall continue with the surviving or remaining Members as
members thereof in accordance with and subject to the terms and provisions of
this Agreement.

6.5. Satisfaction and Discharge of a Withdrawn Member’s GP-Related Interest.
(a) The terms of this Section 6.5 shall apply to the GP-Related Member Interest
of a Withdrawn Member, but, except as otherwise expressly provided in this
Section 6.5, shall not apply to the Capital Commitment Member Interest of a
Withdrawn Member. The term “Settlement Date” means the date as of which a
Withdrawn Member’s GP-Related Member Interest is settled as determined under
paragraph (b) below. Notwithstanding the foregoing, any Regular Member who
Withdraws from the Company, and all or any portion of whose GP-Related Member
Interest is retained as a Special Member, shall be considered a Withdrawn Member
for all purposes hereof.

(b) Except where a later date for the settlement of a Withdrawn Member’s
interest in the Company may be agreed to by the Managing Member and a Withdrawn
Member, a Withdrawn Member’s Settlement Date shall be his Withdrawal Date;
provided, that if a Withdrawn Member’s Withdrawal is not the last day of a
month, then the Managing Member may elect for such Withdrawn Member’s Settlement
Date to be the last day of the month in which his Withdrawal Date occurs. During
the interval, if any, between a Withdrawn Member’s Withdrawal Date and
Settlement Date, such Withdrawn Member shall have the same rights and
obligations with respect to capital contributions, interest on capital,
allocations of Net Income (Loss) and distributions as would have applied had
such Withdrawn Member remained a Member of the Company during such period.

(c) In the event of the Withdrawal of a Member, the Managing Member shall
promptly after such Withdrawn Member’s Settlement Date (i) determine and
allocate to the Withdrawn Member’s GP-Related Capital Accounts such Withdrawn
Member’s allocable share of the GP-Related Net Income (Loss) of the Company for
the period ending on such Settlement Date in accordance with Article V and
(ii) credit the Withdrawn Member’s GP-Related Capital Accounts with interest in
accordance with Section 5.2. In making the foregoing calculations, the Managing
Member shall be entitled to establish such reserves (including reserves for
taxes,

 

49



--------------------------------------------------------------------------------

bad debts, unrealized losses, actual or threatened litigation or any other
expenses, contingencies or obligations) as it deems appropriate. Unless
otherwise determined by the Managing Member in a particular case, a Withdrawn
Member shall not be entitled to receive any GP-Related Unallocated Percentage in
respect of the accounting period during which such Member Withdraws from the
Company (whether or not previously awarded or allocated) or any GP-Related
Unallocated Percentage in respect of prior accounting periods that have not been
paid or allocated (whether or not previously awarded) as of such Withdrawn
Member’s Withdrawal Date.

(d) From and after the Settlement Date of the Withdrawn Member, the Withdrawn
Member’s GP-Related Profit Sharing Percentages shall, unless otherwise allocated
by the Managing Member pursuant to Section 5.3(a), be deemed to be GP-Related
Unallocated Percentages (except for GP-Related Profit Sharing Percentages with
respect to GP-Related Investments as provided in paragraph (f) below).

(e) (i) Upon the Withdrawal from the Company of a Member with respect to such
Member’s GP-Related Member Interest, such Withdrawn Member thereafter shall not,
except as expressly provided in this Section 6.5, have any rights of a Member
(including voting rights) with respect to such Member’s GP-Related Member
Interest, and, except as expressly provided in this Section 6.5, such Withdrawn
Member shall not have any interest in the Company’s GP-Related Net Income
(Loss), or in distributions, GP-Related Investments or other assets related to
such Member’s GP-Related Member Interest. If a Member Withdraws from the Company
with respect to such Member’s GP-Related Member Interest for any reason other
than for Cause pursuant to Section 6.2, then the Withdrawn Member shall be
entitled to receive, at the time or times specified in Section 6.5(i) below, in
satisfaction and discharge in full of the Withdrawn Member’s GP-Related Member
Interest, (x) payment equal to the aggregate credit balance, if any, as of the
Settlement Date of the Withdrawn Member’s GP-Related Capital Accounts,
(excluding any GP-Related Capital Account or portion thereof attributable to any
GP-Related Investment) and (y) the Withdrawn Member’s percentage interest
attributable to each GP-Related Investment in which the Withdrawn Member has an
interest as of the Settlement Date as provided in paragraph (f) below (which
shall be settled in accordance with paragraph (f) below), subject to all the
terms and conditions of paragraphs (a)-(r) of this Section 6.5. If the amount
determined pursuant to clause (x) above is an aggregate negative balance, the
Withdrawn Member shall pay the amount thereof to the Company upon demand by the
Managing Member on or after the date of the statement referred to in paragraph
(i) below; provided, that if the Withdrawn Member was solely a Special Member on
his Withdrawal Date, such payment shall be required only to the extent of any
amounts payable to such Withdrawn Member pursuant to this Section 6.5. Any
aggregate negative balance in the GP-Related Capital Accounts of a Withdrawn
Member who was solely a Special Member, upon the settlement of such Withdrawn
Member’s GP-Related Member Interest pursuant to this Section 6.5, shall be
allocated among the other Members’ GP-Related Capital Accounts in accordance
with their respective GP-Related Profit Sharing Percentages in the categories of
GP-Related Net Income (Loss) giving rise to such negative balance as determined
by the Managing Member as of such Withdrawn Member’s Settlement Date. In the
settlement of any Withdrawn Member’s GP-Related Member Interest in the Company,
no value shall be ascribed to goodwill, the Company name or the anticipation of
any value the Company or any successor thereto might have in the event the
Company or any interest therein were to be sold in whole or in part.

 

50



--------------------------------------------------------------------------------

(ii) Notwithstanding clause (i) of this Section 6.5(e), in the case of a Member
whose Withdrawal with respect to such Member’s GP-Related Member Interest
resulted from such Member’s death or Incompetence, such Member’s estate or legal
representative, as the case may be, may elect, at the time described below, to
receive a Nonvoting Special Member GP-Related Member Interest and retain such
Member’s GP-Related Profit Sharing Percentage in all (but not less than all)
illiquid investments of the Company in lieu of a cash payment (or Note) in
settlement of that portion the Withdrawn Member’s GP-Related Member Interest.
The election referred to above shall be made within 60 days after the Withdrawn
Member’s Settlement Date, based on a statement of the settlement of such
Withdrawn Member’s GP-Related Member Interest in the Company pursuant to this
Section 6.5.

(f) For purposes of clause (y) of paragraph (e)(i) above, a Withdrawn Member’s
“percentage interest” means his GP-Related Profit Sharing Percentage as of the
Settlement Date in the relevant GP-Related Investment. The Withdrawn Member
shall retain his percentage interest in such GP-Related Investment and shall
retain his GP-Related Capital Account or portion thereof attributable to such
GP-Related Investment, in which case such Withdrawn Member (a “Retaining
Withdrawn Member”) shall become and remain a Special Member for such purpose
(and, if the Managing Member so designates, such Special Member shall be a
Nonvoting Special Member). The GP-Related Member Interest of a Retaining
Withdrawn Member pursuant to this paragraph (f) shall be subject to the terms
and conditions applicable to GP-Related Member Interests of any kind hereunder
and such other terms and conditions as are established by the Managing Member.
At the option of the Managing Member in its sole discretion, the Managing Member
and the Retaining Withdrawn Member may agree to have the Company acquire such
GP-Related Member Interest without the approval of the other Members; provided,
that the Managing Member shall reflect in the books and records of the Company
the terms of any acquisition pursuant to this sentence.

(g) The Managing Member may elect, in lieu of payment in cash of any amount
payable to a Withdrawn Member pursuant to paragraph (e) above, to (i) have the
Company issue to the Withdrawn Member a subordinated promissory note and/or to
(ii) distribute in kind to the Withdrawn Member such Withdrawn Member’s pro rata
share (as determined by the Managing Member) of any securities or other
investments of the Company. If any securities or other investments are
distributed in kind to a Withdrawn Member under this paragraph (g), the amount
described in clause (x) of paragraph (e)(i) shall be reduced by the value of
such distribution as valued on the latest balance sheet of the Company in
accordance with generally accepted accounting principles or, if not appearing on
such balance sheet, as reasonably determined by the Managing Member.

(h) [Intentionally omitted.]

(i) Within 120 days after each Settlement Date, the Managing Member shall submit
to the Withdrawn Member a statement of the settlement of such Withdrawn Member’s
GP-Related Member Interest in the Company pursuant to this Section 6.5 together
with any

 

51



--------------------------------------------------------------------------------

cash payment, subordinated promissory note and in kind distributions to be made
to such Member as shall be determined by the Managing Member. The Managing
Member shall submit to the Withdrawn Member supplemental statements with respect
to additional amounts payable to or by the Withdrawn Member in respect of the
settlement of his GP-Related Member Interest in the Company (e.g., payments in
respect of GP-Related Investments pursuant to paragraph (f) above or adjustments
to reserves pursuant to paragraph (j) below) promptly after such amounts are
determined by the Managing Member. To the fullest extent permitted by law, such
statements and the valuations on which they are based shall be accepted by the
Withdrawn Member without examination of the accounting books and records of the
Company or other inquiry. Any amounts payable by the Company to a Withdrawn
Member pursuant to this Section 6.5 shall be subordinate in right of payment and
subject to the prior payment or provision for payment in full of claims of all
present or future creditors of the Company or any successor thereto arising out
of matters occurring prior to the applicable date of payment or distribution;
provided, that such Withdrawn Member shall otherwise rank pari passu in right of
payment (x) with all persons who become Withdrawn Members and whose Withdrawal
Date is within one year before the Withdrawal Date of the Withdrawn Member in
question and (y) with all persons who become Withdrawn Members and whose
Withdrawal Date is within one year after the Withdrawal Date of the Withdrawn
Member in question.

(j) If the aggregate reserves established by the Managing Member as of the
Settlement Date in making the foregoing calculations should prove, in the
determination of the Managing Member, to be excessive or inadequate, the
Managing Member may elect, but shall not be obligated, to pay the Withdrawn
Member or his estate such excess, or to charge the Withdrawn Member or his
estate such deficiency, as the case may be.

(k) Any amounts owed by the Withdrawn Member to the Company at any time on or
after the Settlement Date (e.g., outstanding Company loans or advances to such
Withdrawn Member) shall be offset against any amounts payable or distributable
by the Company to the Withdrawn Member at any time on or after the Settlement
Date or shall be paid by the Withdrawn Member to the Company, in each case as
determined by the Managing Member. All cash amounts payable by a Withdrawn
Member to the Company under this Section 6.5 shall bear interest from the due
date to the date of payment at a floating rate equal to the lesser of (x) the
rate of interest publicly announced from time to time by JPMorgan Chase Bank,
N.A. as its prime rate or (y) the maximum rate of interest permitted by
applicable law. The “due date” of amounts payable by a Withdrawn Member pursuant
to Section 6.5(i) above shall be 120 days after a Withdrawn Member’s Settlement
Date. The “due date” of amounts payable to or by a Withdrawn Member in respect
of GP-Related Investments for which the Withdrawn Member has retained a
percentage interest in accordance with paragraph (f) above shall be 120 days
after realization with respect to such GP-Related Investment. The “due date” of
any other amounts payable by a Withdrawn Member shall be 60 days after the date
such amounts are determined to be payable.

(l) At the time of the settlement of any Withdrawn Member’s GP-Related Member
Interest in the Company pursuant to this Section 6.5, the Managing Member may,
to the fullest extent permitted by applicable law, impose any restrictions it
deems appropriate on the assignment, pledge, encumbrance or other transfer by
such Withdrawn Member of any interest in any GP-Related Investment retained by
such Withdrawn Member, any securities or other investments distributed in kind
to such Withdrawn Member or such Withdrawn Member’s right to any payment from
the Company.

 

52



--------------------------------------------------------------------------------

(m) If a Member is required to Withdraw from the Company with respect to such
Member’s GP-Related Member Interest for Cause pursuant to Section 6.2(d), then
his GP-Related Member Interest shall be settled in accordance with paragraphs
(a)-(r) of this Section 6.5; provided, that the Managing Member may elect (but
shall not be required) to apply any or all the following terms and conditions to
such settlement:

(i) In settling the Withdrawn Member’s interest in any GP-Related Investment in
which he has an interest as of his Settlement Date, the Managing Member may
elect to (A) determine the GP-Related Unrealized Net Income (Loss) attributable
to each such GP-Related Investment as of the Settlement Date and allocate to the
appropriate GP-Related Capital Account of the Withdrawn Member his allocable
share of such GP-Related Unrealized Net Income (Loss) for purposes of
calculating the aggregate balance of such Withdrawn Member’s GP-Related Capital
Account pursuant to clause (x) of paragraph (e)(i) above, (B) credit or debit,
as applicable, the Withdrawn Member with the balance of his GP-Related Capital
Account or portion thereof attributable to each such GP-Related Investment as of
his Settlement Date without giving effect to the GP-Related Unrealized Net
Income (Loss) from such GP-Related Investment as of his Settlement Date, which
shall be forfeited by the Withdrawn Member or (C) apply the provisions of
paragraph (f) above, provided, that the maximum amount of GP-Related Net Income
(Loss) allocable to such Withdrawn Member with respect to any GP-Related
Investment shall equal such Member’s percentage interest of the GP-Related
Unrealized Net Income, if any, attributable to such GP-Related Investment as of
the Settlement Date (the balance of such GP-Related Net Income (Loss), if any,
shall be allocated as determined by the Managing Member). The Withdrawn Member
shall not have any continuing interest in any GP-Related Investment to the
extent an election is made pursuant to (A) or (B) above.

(ii) Any amounts payable by the Company to the Withdrawn Member pursuant to this
Section 6.5 shall be subordinate in right of payment and subject to the prior
payment in full of claims of all present or future creditors of the Company or
any successor thereto arising out of matters occurring prior to or on or after
the applicable date of payment or distribution.

(n) The payments to a Withdrawn Member pursuant to this Section 6.5 may be
conditioned on the compliance by such Withdrawn Member with any lawful and
reasonable (under the circumstances) restrictions against engaging or investing
in a business competitive with that of the Company or any of its subsidiaries
and Affiliates for a period not exceeding two years determined by the Managing
Member. Upon written notice to the Managing Member, any Withdrawn Member who is
subject to noncompetition restrictions established by the Managing Member
pursuant to this paragraph (n) may elect to forfeit the principal amount payable
in the final installment of his subordinated promissory note, together with
interest to be accrued on such installment after the date of forfeiture, in lieu
of being bound by such restrictions.

 

53



--------------------------------------------------------------------------------

(o) In addition to the foregoing, the Managing Member shall have the right to
pay a Withdrawn Member (other than the Managing Member) a discretionary
additional payment in an amount and based upon such circumstances and conditions
as it determines to be relevant.

(p) The provisions of this Section 6.5 shall apply to any Investor Special
Member relating to a Regular Member or Special Member and to any transferee of
any GP-Related Member Interest of such Member pursuant to Section 6.3 if such
Member Withdraws from the Company.

(q) (i) The Company will assist a Withdrawn Member or his estate or guardian, as
the case may be, in the settlement of the Withdrawn Member’s GP-Related Member
Interest in the Company. Third party costs incurred by the Company in providing
this assistance will be borne by the Withdrawn Member or his estate.

(ii) The Company may reasonably determine in good faith to retain outside
professionals to provide the assistance to Withdrawn Members or their estates or
guardians, as referred to above. In such instances, the Company will obtain the
prior approval of a Withdrawn Member or his estate or guardian, as the case may
be, prior to engaging such professionals. If the Withdrawn Member (or his estate
or guardian) declines to incur such costs, the Company will provide such
reasonable assistance as and when it can so as not to interfere with the
Company’s day-to-day operating, financial, tax and other related
responsibilities to the Company and the Members.

(r) Each Member (other than the Managing Member) hereby irrevocably appoints the
Managing Member as such Member’s true and lawful agent, representative and
attorney-in-fact, each acting alone, in such Member’s name, place and stead, to
make, execute, sign and file, on behalf of such Member, any and all agreements,
instruments, documents and certificates which the Managing Member deems
necessary or advisable in connection with any transaction or matter contemplated
by or provided for in this Section 6.5, including, without limitation, the
performance of any obligation of such Member or the Company or the exercise of
any right of such Member or the Company. Such power of attorney is coupled with
an interest and shall survive and continue in full force and effect
notwithstanding the Withdrawal from the Company of any Member for any reason and
shall not be affected by the death, disability or incapacity of such Member.

6.6. Dissolution of the Company. The Managing Member may dissolve the Company
prior to the expiration of its term at any time on not less than 60 days’ notice
of the dissolution date given to the other Members.

6.7. Certain Tax Matters. (a) All items of income, gain, loss, deduction and
credit of the Company shall be allocated among the Members for Federal, state
and local income tax purposes in the same manner as such items of income, gain,
loss, deduction and credit shall be allocated among the Members pursuant to this
Agreement, except as may otherwise be provided herein or by the Code or other
applicable law. To the extent Treasury Regulations promulgated pursuant to
Subchapter K of the Code (including under Sections 704(b) and (c) of the Code)
or other applicable law require allocations for tax purposes that differ from
the

 

54



--------------------------------------------------------------------------------

foregoing allocations, the Managing Member may determine the manner in which
such tax allocations shall be made so as to comply more fully with such Treasury
Regulations or other applicable law and, at the same time, preserve the economic
relationships among the Members as set forth in this Agreement. In the event
there is a net decrease in partnership minimum gain or partner nonrecourse debt
minimum gain (determined in accordance with the principles of Regulations
Sections 1.704-2(d) and 1.704-2(i)) during any taxable year of the Company, each
Member shall be specially allocated items of Company income and gain for such
year (and, if necessary, subsequent years) in an amount equal to its respective
share of such net decrease during such year, determined pursuant to Regulations
Sections 1.704-2(g) and 1.704-2(i)(5). The items to be so allocated shall be
determined in accordance with Regulations Section 1.704-2(f). In addition, this
Agreement shall be considered to contain a “qualified income offset” as provided
in Regulations Section 1.704-1(b)(2)(ii)(d).

(b) The Managing Member shall cause to be prepared all Federal, state and local
tax returns of the Company for each year for which such returns are required to
be filed and, after approval of such returns by the Managing Member, shall cause
such returns to be timely filed. The Managing Member shall determine the
appropriate treatment of each item of income, gain, loss, deduction and credit
of the Company and the accounting methods and conventions under the tax laws of
the United States, the several states and other relevant jurisdictions as to the
treatment of any such item or any other method or procedure related to the
preparation of such tax returns. The Managing Member may cause the Company to
make or refrain from making any and all elections permitted by such tax laws.
Each Member agrees that he shall not, unless he provides prior notice of such
action to the Company, (i) treat, on his individual income tax returns, any item
of income, gain, loss, deduction or credit relating to his interest in the
Company in a manner inconsistent with the treatment of such item by the Company
as reflected on the Form K-1 or other information statement furnished by the
Company to such Member for use in preparing his income tax returns or (ii) file
any claim for refund relating to any such item based on, or which would result
in, such inconsistent treatment. In respect of an income tax audit of any tax
return of the Company, the filing of any amended return or claim for refund in
connection with any item of income, gain, loss, deduction or credit reflected on
any tax return of the Company, or any administrative or judicial proceedings
arising out of or in connection with any such audit, amended return, claim for
refund or denial of such claim, (A) the Tax Matters Member (as defined below)
shall be authorized to act for, and his decision shall be final and binding
upon, the Company and all Members except to the extent a Member shall properly
elect to be excluded from such proceeding pursuant to the Code, (B) all expenses
incurred by the Tax Matters Member in connection therewith (including, without
limitation, attorneys’, accountants’ and other experts’ fees and disbursements)
shall be expenses of the Company and (C) no Member shall have the right to
(1) participate in the audit of any Company tax return, (2) file any amended
return or claim for refund in connection with any item of income, gain, loss,
deduction or credit reflected on any tax return of the Company (unless he
provides prior notice of such action to the Company as provided above),
(3) participate in any administrative or judicial proceedings conducted by the
Company or the Tax Matters Member arising out of or in connection with any such
audit, amended return, claim for refund or denial of such claim, or (4) appeal,
challenge or otherwise protest any adverse findings in any such audit conducted
by the Company or the Tax Matters Member or with respect to any such amended
return or claim for refund filed by the Company or the Tax Matters Member or in
any such administrative or judicial proceedings

 

55



--------------------------------------------------------------------------------

conducted by the Company or the Tax Matters Member. The Company and each Member
hereby designate any Member selected by the Managing Member as the “tax matters
partner” for purposes of Section 6231(a)(7) of the Code (the “Tax Matters
Member”). To the fullest extent permitted by applicable law, each Member agrees
to indemnify and hold harmless the Company and all other Members from and
against any and all liabilities, obligations, damages, deficiencies and expenses
resulting from any breach or violation by such Member of the provisions of this
Section 6.7 and from all actions, suits, proceedings, demands, assessments,
judgments, costs and expenses, including reasonable attorneys’ fees and
disbursements, incident to any such breach or violation.

(c) Each individual Member shall provide to the Company copies of each Federal,
state and local income tax return of such Member (including any amendment
thereof) within 30 days after filing such return.

6.8. Special Basis Adjustments. In connection with any assignment or transfer of
a Company interest permitted by the terms of this Agreement, the Managing Member
may cause the Company, on behalf of the Members and at the time and in the
manner provided in Code Regulations Section 1.754-1(b), to make an election to
adjust the basis of the Company’s property in the manner provided in Sections
734(b) and 743(b) of the Code.

ARTICLE VII

CAPITAL COMMITMENT INTERESTS; CAPITAL CONTRIBUTIONS;

ALLOCATIONS; DISTRIBUTIONS

7.1. Capital Commitment Interests, etc.

(a) This Article VII and Article VIII hereof set forth certain terms and
conditions with respect to the Capital Commitment Member Interests and the
Capital Commitment GTOP Interest and matters related to the Capital Commitment
Member Interests and the Capital Commitment GTOP Interest. Except as otherwise
expressly provided in this Article VII or in Article VIII, the terms and
provisions of this Article VII and Article VIII shall not apply to the
GP-Related Member Interests or the GP-Related GTOP Interest.

(b) Each Member, severally, agrees to make contributions of capital to the
Company (“Capital Commitment-Related Capital Contributions”) as required to fund
the Company’s capital contributions to GTOP in respect of the Capital Commitment
GTOP Interest, if any. No Member shall be obligated to make Capital
Commitment-Related Capital Contributions to the Company in an amount in excess
of such Member’s Capital Commitment-Related Commitment. The Commitment
Agreements and SMD Agreements of the Members may include provisions with respect
to the foregoing matters. It is understood that a Member will not necessarily
participate in each Capital Commitment Investment (which may include additional
amounts invested in an existing Capital Commitment Investment) nor will a Member
necessarily have the same Capital Commitment Profit Sharing Percentage with
respect to each Capital Commitment Investment in which such Member participates;
provided, that this in no way limits the terms of any Commitment Agreement or
SMD Agreement. In addition, nothing contained herein shall be construed to give
any Member the right to obtain financing with

 

56



--------------------------------------------------------------------------------

respect to the purchase of any Capital Commitment Interest, and nothing
contained herein shall limit or dictate the terms upon which the Company and its
Affiliates may provide such financing. The acquisition of a Capital Commitment
Interest by a Member shall be evidenced by receipt by the Company of funds equal
to such Member’s Capital Commitment- Related Commitment then due with respect to
such Capital Commitment Interest and such appropriate documentation as the
Managing Member may submit to the Members from time to time.

(c) The Company or one of its Affiliates (in such capacity, the “Advancing
Party”) may in its sole discretion advance to any Member (including any
additional Member admitted to the Company pursuant to Section 6.1 but excluding
any Members that are also executive officers of The Blackstone Group L.P. or any
Affiliate thereof) all or any portion of the Capital Commitment Capital
Contributions due to the Company from such Member with respect to any Capital
Commitment Investment (“Firm Advances”). Each such Member shall pay interest on
each Firm Advance from the date of each such Firm Advance until the repayment
thereof by such Member. Each Firm Advance shall be repayable in full, including
accrued interest to the date of such repayment, upon prior written notice by the
Advancing Party. The making and repayment of each Firm Advance shall be recorded
in the books and records of the Company, and such recording shall be conclusive
evidence of each such Firm Advance, binding on the Member and the Advancing
Party absent manifest error. Except as provided below, the interest rate
applicable to a Firm Advance shall equal the cost of funds of the Advancing
Party at the time of the making of such Firm Advance. The Advancing Party shall
inform any Member of such rate upon such Member’s request; provided, that
amounts that are otherwise payable to such Member pursuant to Section 7.4(a)
shall be used to repay such Firm Advance (including interest thereon). The
Advancing Party may, in its sole discretion, change the terms of Firm Advances
(including the terms contained herein) and/or discontinue the making of Firm
Advances; provided, that (i) the Advancing Party shall notify the relevant
Members of any material changes to such terms and (ii) the interest rate
applicable to such Firm Advances and overdue amounts thereon shall not exceed
the maximum interest rate allowable by applicable law.

7.2. Capital Commitment Capital Accounts.

(a) There shall be established for each Member on the books of the Company as of
the date of formation of the Company, or such later date on which such Member is
admitted to the Company, and on each such other date as such Member first
acquires a Capital Commitment Interest in a particular Capital Commitment
Investment, a Capital Commitment Capital Account for each Capital Commitment
Investment in which such Member acquires a Capital Commitment Interest on such
date. Each Capital Commitment Capital Contribution of a Member shall be credited
to the appropriate Capital Commitment Capital Account of such Member on the date
such Capital Commitment Capital Contribution is paid to the Company. Capital
Commitment Capital Accounts shall be adjusted to reflect any transfer of a
Member’s interest in the Company related to his Capital Commitment Member
Interest as provided in this Agreement.

(b) A Member shall not have any obligation to the Company or to any other Member
to restore any negative balance in the Capital Commitment Capital Account of
such Member. Until distribution of any such Member’s interest in the Company
with respect to a

 

57



--------------------------------------------------------------------------------

Capital Commitment Interest as a result of the disposition by the Company of the
related Capital Commitment Investment and in whole upon the dissolution of the
Company, neither such member’s Capital Commitment Capital Accounts nor any part
thereof shall be subject to withdrawal or redemption except with the consent of
the Managing Member.

7.3. Allocations.

(a) Capital Commitment Net Income (Loss) of the Company for each Capital
Commitment Investment shall be allocated to the related Capital Commitment
Capital Accounts of all the Members (including the Managing Member)
participating in such Capital Commitment Investment in proportion to their
respective Capital Commitment Profit Sharing Percentages for such Capital
Commitment Investment. Capital Commitment Net Income (Loss) on any Unallocated
Capital Commitment Interest shall be allocated to each Member in the proportion
which such Member’s aggregate Capital Commitment Capital Accounts bear to the
aggregate Capital Commitment Capital Accounts of all Members; provided, that if
any Member makes the election provided for in Section 7.6, Capital Commitment
Net Income (Loss) of the Company for each Capital Commitment Investment shall be
allocated to the related Capital Commitment Capital Accounts of all the Members
participating in such Capital Commitment Investment who do not make such
election in proportion to their respective Capital Commitment Profit Sharing
Percentages for such Capital Commitment Investment.

(b) Any special costs relating to distributions pursuant to Section 7.6 or 7.7
shall be specially allocated to the electing Member.

7.4. Distributions.

(a) Each Member’s allocable portion of Capital Commitment Net Income received
from his Capital Commitment Investments, distributions to such Member that
constitute returns of capital, and other Capital Commitment Net Income of the
Company (including, without limitation, Capital Commitment Net Income
attributable to Unallocated Capital Commitment Interests) during a fiscal year
of the Company will be credited to payment of the Investor Notes to the extent
required below as of the last day of such fiscal year (or on such earlier date
as related distributions are made in the sole discretion of the Managing Member)
with any cash amount distributable to such Member pursuant to clauses (ii) and
(vii) below to be distributed within 45 days after the end of each fiscal year
of the Company (or in each case on such earlier date as selected by the Managing
Member in its sole discretion) as follows (subject to Section 7.4(c) below):

(i) First, to the payment of interest then due on all Investor Notes (relating
to Capital Commitment Investments or otherwise) of such Member (to the extent
Capital Commitment Net Income and distributions or payments from Other Sources
do not equal or exceed all interest payments due, the selection of those of such
Member’s Investor Notes upon which interest is to be paid and the division of
payments among such Investor Notes to be determined by the Lender or Guarantor);

 

58



--------------------------------------------------------------------------------

(ii) Second, to distribution to the Member of an amount equal to the Federal,
state and local income taxes on income of the Company allocated to such Member
for such year in respect of such Member’s Capital Commitment Member Interest
(the aggregate amount of any such distribution shall be determined by the
Managing Member, subject to the limitation that the minimum aggregate amount of
such distribution be the tax that would be payable if the taxable income of the
Company related to all Members’ Capital Commitment Member Interests were all
allocated to an individual subject to the then-prevailing maximum Federal, New
York State and New York City tax rates (taking into account the extent to which
such taxable income allocated by the Company was composed of long-term capital
gains and the deductibility of state and local income taxes for Federal income
tax purposes)); provided, that additional amounts shall be paid to the Member
pursuant to this clause (ii) to the extent that such amount reduces the amount
otherwise distributable to the Member pursuant to a comparable provision in any
other BCE Agreement and there are not sufficient amounts to fully satisfy such
provision from the relevant partnership or other entity; provided further, that
amounts paid pursuant to the provisions in such other BCE Agreements comparable
to the immediately preceding proviso shall reduce those amounts otherwise
distributable to the Member pursuant to provisions in such other BCE Agreements
that are comparable to this clause (ii);

(iii) Third, to the payment in full of the principal amount of the Investor Note
financing (A) any Capital Commitment Investment disposed of during or prior to
such fiscal year or (B) any BCE Investments (other than Capital Commitment
Investments) disposed of during or prior to such fiscal year, to the extent not
repaid from Other Sources;

(iv) Fourth, to the return to such Member of (A) all Capital Commitment Capital
Contributions made in respect of the Capital Commitment Interest to which any
Capital Commitment Investment disposed of during or prior to such fiscal year
relates or (B) all capital contributions made to any Blackstone Collateral
Entity (other than the Company) in respect of interests therein relating to BCE
Investments (other than Capital Commitment Investments) disposed of during or
prior to such fiscal year (including all principal paid on the related Investor
Notes), to the extent not repaid from amounts of Other Sources (other than
amounts of Capital Commitment Member Carried Interest);

(v) Fifth, to the payment of principal (including any previously deferred
amounts) then owing under all other Investor Notes of such Member (including
those unrelated to the Company), the selection of those of such Member’s
Investor Notes to be repaid and the division of payments among such Investor
Notes to be determined by the Lender or Guarantor;

(vi) Sixth, up to 50% of any Capital Commitment Net Income remaining after
application pursuant to clauses (i) through (v) above shall be applied pro rata
to prepayment of principal of all remaining Investor Notes of such Member
(including those unrelated to the Company), the selection of those of such
Member’s Investor Notes to be repaid, the division of payments among such
Investor Notes and the percentage of remaining Capital Commitment Net Income to
be applied thereto to be determined by the Lender or Guarantor; and

 

59



--------------------------------------------------------------------------------

(vii) Seventh, to such Member to the extent of any amount of Capital Commitment
Net Income remaining after making the distributions in clauses (i) through
(vi) above, and such amount is not otherwise required to be applied to Investor
Notes pursuant to the terms thereof.

To the extent there is a partial disposition of a Capital Commitment Investment
or any other BCE Investment, as applicable, the payments in clauses (iii) and
(iv) above shall be based on that portion of the Capital Commitment Investment
or other BCE Investment, as applicable, disposed of, and the principal amount
and related interest payments of such Investor Note shall be adjusted to reflect
such partial payment so that there are equal payments over the remaining term of
the related Investor Note. For a Member who is no longer an employee or officer
of Holdings or its Affiliates, distributions shall be made pursuant to clauses
(i) through (iii) above, and then, unless the Company or its Affiliate has
exercised its rights pursuant to Section 8.1 hereof, any remaining income or
other distribution in respect of such Member’s Capital Commitment Member
Interest shall be applied to the prepayment of the outstanding Investor Notes of
such Member, until all such Member’s Investor Notes have been repaid in full,
with any such income or other distribution remaining thereafter distributed to
such Member.

Distributions of Capital Commitment Net Income may be made at any other time at
the discretion of the Managing Member. At the Managing Member’s discretion, any
amounts distributed to a Member in respect of such Member’s Capital Commitment
Member Interest will be net of any interest and principal payable on his
Investor Notes for the full period in respect of which the distribution is made.

(b) [Intentionally omitted.]

(c) To the extent that the foregoing Company distributions and distributions and
payments from Other Sources are insufficient to satisfy any principal and/or
interest due on Investor Notes, and to the extent that the Managing Member in
its sole discretion elect to apply this paragraph (e) to any individual payments
due, such unpaid interest will be added to the remaining principal amount of
such Investor Notes and shall be payable on the next scheduled principal payment
date (along with any deferred principal and any principal and interest due on
such date); provided, that such deferral shall not apply to a Member that is no
longer an employee or officer of Holdings or an Affiliate thereof. All unpaid
interest on such Investor Notes shall accrue interest at the interest rate then
in effect for such Investor Notes.

(d) [Intentionally omitted.]

(e) The Capital Commitment Capital Account of each Member shall be reduced by
the amount of any distribution to such Member pursuant to paragraph (a) of this
Section 7.4.

(f) At any time that a sale, exchange, transfer or other disposition of a
portion of a Capital Commitment Investment is being considered by the Company or
GTOP (a “Capital Commitment Disposable Investment”), at the election of the
Managing Member each Member’s Capital Commitment Interest with respect to such
Capital Commitment Investment

 

60



--------------------------------------------------------------------------------

shall be vertically divided into two separate Capital Commitment Interests, a
Capital Commitment Interest attributable to the Capital Commitment Disposable
Investment (a Member’s “Capital Commitment Class B Interest”), and a Capital
Commitment Interest attributable to such Capital Commitment Investment excluding
the Capital Commitment Disposable Investment (a Member’s “Capital Commitment
Class A Interest”). Distributions (including those resulting from a direct or
indirect sale, transfer, exchange or other disposition by the Company) relating
to a Capital Commitment Disposable Investment shall be made only to holders of
Capital Commitment Class B Interests with respect to such Capital Commitment
Investment in accordance with their respective Capital Commitment Profit Sharing
Percentages relating to such Capital Commitment Class B Interests, and
distributions (including those resulting from the direct or indirect sale,
transfer, exchange or other disposition by the Company) relating to a Capital
Commitment Investment excluding such Capital Commitment Disposable Investment
shall be made only to holders of Capital Commitment Class A Interests with
respect to such Capital Commitment Investment in accordance with their
respective Capital Commitment Profit Sharing Percentages relating to such
Capital Commitment Class A Interests.

(g) (i) If the Company is obligated under the Giveback Provisions to contribute
a Giveback Amount to GTOP in respect of any Capital Commitment GTOP Interest
that may be held by the Company (the amount of any such obligation of the
Company with respect to such a Giveback Amount being herein called a “Capital
Commitment Giveback Amount”), the Company shall call for such amounts as are
necessary to satisfy such obligation of the Company as determined by the
Managing Member, in which case each Member shall contribute to the Company, in
cash, when and as called by the Company, such an amount of prior distributions
by the Company with respect to the Capital Commitment GTOP Interest (the
“Capital Commitment Recontribution Amount”) which equals such Member’s pro rata
share of prior distributions in connection with (a) the Capital Commitment GTOP
Investment giving rise to the Capital Commitment Giveback Amount, (b) if the
amounts contributed pursuant to clause (a) above are insufficient to satisfy
such Capital Commitment Giveback Amount, Capital Commitment GTOP Investments
other than the one giving rise to such obligation, but only those amounts
received by the Members with an interest in the Capital Commitment GTOP
Investment referred to in clause (a) above, and (c) if the Capital Commitment
Giveback Amount is unrelated to a specific Capital Commitment GTOP Investment,
all Capital Commitment GTOP Investments. Each Member shall promptly contribute
to the Company upon notice thereof such Member’s Capital Commitment
Recontribution Amount. Prior to such time, the Company may, at the Managing
Member’s discretion (but shall be under no obligation to), provide notice that
in the Managing Member’s judgment, the potential obligations in respect of the
Capital Commitment Giveback Amount will probably materialize (and an estimate of
the aggregate amount of such obligations).

(ii) In the event any Member (a “Capital Commitment Defaulting Party”) fails to
recontribute all or any portion of such Capital Commitment Defaulting Party’s
Capital Commitment Recontribution Amount for any reason, the Company shall
require all other Members and Withdrawn Members to contribute, on a pro rata
basis (based on each of their respective Capital Commitment Profit Sharing
Percentages), such amounts as are necessary to fulfill the Capital Commitment
Defaulting Party’s obligation to pay such Capital Commitment Defaulting Party’s
Capital Commitment Recontribution

 

61



--------------------------------------------------------------------------------

Amount (a “Capital Commitment Deficiency Contribution”) if the Managing Member
determines in its good faith judgment that the Company will be unable to collect
such amount in cash from such Capital Commitment Defaulting Party for payment of
the Capital Commitment Giveback Amount at least 20 Business Days prior to the
latest date that the Company is permitted to pay the Capital Commitment Giveback
Amount; provided, that no Member shall as a result of such Capital Commitment
Deficiency Contribution be required to contribute an amount in excess of 150% of
the amount of the Capital Commitment Recontribution Amount initially requested
from such Member in respect of such default. Thereafter, the Managing Member
shall determine in its good faith judgment that the Company should either
(1) not attempt to collect such amount in light of the costs associated
therewith, the likelihood of recovery and any other factors considered relevant
in the good faith judgment of the Managing Member or (2) pursue any and all
remedies (at law or equity) available to the Company against the Capital
Commitment Defaulting Party, the cost of which shall be a Company expense to the
extent not ultimately reimbursed by the Capital Commitment Defaulting Party. It
is agreed that the Company shall have the right (effective upon such Capital
Commitment Defaulting Party becoming a Capital Commitment Defaulting Party) to
set-off as appropriate and apply against such Capital Commitment Defaulting
Party’s Capital Commitment Recontribution Amount any amounts otherwise payable
to the Capital Commitment Defaulting Party by the Company or any Affiliate
thereof. Each Member hereby grants to the Company a security interest, effective
upon such Member becoming a Capital Commitment Defaulting Party, in all accounts
receivable and other rights to receive payment from the Company or any Affiliate
of the Company and agrees that, upon the effectiveness of such security
interest, the Company may sell, collect or otherwise realize upon such
collateral. In furtherance of the foregoing, each Member hereby appoints the
Company as its true and lawful attorney-in-fact with full irrevocable power and
authority, in the name of such Member or in the name of the Company, to take any
actions which may be necessary to accomplish the intent of the immediately
preceding sentence. The Company shall be entitled to collect interest on the
Capital Commitment Recontribution Amount of a Capital Commitment Defaulting
Party from the date such Capital Commitment Recontribution Amount was required
to be contributed to the Company at a rate equal to the Default Interest Rate.

(iii) Any Member’s failure to make a Capital Commitment Deficiency Contribution
shall cause such Member to be a Capital Commitment Defaulting Party with respect
to such amount.

(iv) A Member’s obligation to make contributions to the Company under this
Section 7.4(g) shall survive the termination of the Company.

7.5. Valuations. Capital Commitment Investments shall be valued annually as of
the end of each year (and at such other times as deemed appropriate by the
Managing Member) in accordance with the principles utilized by the Company (or
any Affiliate of the Company that is a general partner of GTOP) in valuing
investments of GTOP or, in the case of investments not held by GTOP, in the good
faith judgment of the Managing Member, subject in each case to the second
proviso of the immediately succeeding sentence. The value of any Capital
Commitment Interest as of any date (the “Capital Commitment Value”) shall be
based on

 

62



--------------------------------------------------------------------------------

the value of the underlying Capital Commitment Investment as set forth above;
provided, that the Capital Commitment Value may be determined as of an earlier
date if determined appropriate by the Managing Member in good faith; provided
further, that such value may be adjusted by the Managing Member to take into
account factors relating solely to the value of a Capital Commitment Interest
(as compared to the value of the underlying Capital Commitment Investment), such
as restrictions on transferability, the lack of a market for such Capital
Commitment Interest and lack of control of the underlying Capital Commitment
Investment. To the full extent permitted by applicable law such valuations shall
be final and binding on all Members; provided further, that the immediately
preceding proviso shall not apply to any Capital Commitment Interests held by a
person who is or was at any time a direct Member of the Company.

7.6. Disposition Election.

(a) At any time prior to the date of the Company’s execution of a definitive
agreement to dispose of a Capital Commitment Investment, the Managing Member may
in its sole discretion permit a Member to retain all or any portion of its pro
rata share of such Capital Commitment Investment (as measured by such Member’s
Capital Commitment Profit Sharing Percentage in such Capital Commitment
Investment). If the Managing Member so permits, such Member shall instruct the
Managing Member in writing prior to such date (i) not to dispose of all or any
portion of such Member’s pro rata share of such Capital Commitment Investment
(the “Retained Portion”) and (ii) either to (A) distribute such Retained Portion
to such Member on the closing date of such disposition or (B) retain such
Retained Portion in the Company on behalf of such Member until such time as such
Member shall instruct the Managing Member upon 5 days notice to distribute such
Retained Portion to such Member. Such Member’s Capital Commitment Capital
Account shall not be adjusted in any way to reflect the retention in the Company
of such Retained Portion or the Company’s disposition of other Members’ pro rata
shares of such Capital Commitment Investment; provided, that such Member’s
Capital Commitment Capital Account shall be adjusted upon distribution of such
Retained Portion to such Member or upon distribution of proceeds with respect to
a subsequent disposition thereof by the Company.

(b) No distribution of such Retained Portion shall occur unless any Investor
Notes relating thereto shall have been paid in full prior to or simultaneously
with such distribution.

7.7. Capital Commitment Special Distribution Election.

(a) From time to time during the term of this Agreement, the Managing Member may
in its sole discretion, upon receipt of a written request from a Member,
distribute to such Member any portion of its pro rata share of a Capital
Commitment Investment (as measured by such Member’s Capital Commitment Profit
Sharing Percentage in such Capital Commitment Investment) (a “Capital Commitment
Special Distribution”). Such Member’s Capital Commitment Capital Account shall
be adjusted upon distribution of such Capital Commitment Special Distribution.

 

63



--------------------------------------------------------------------------------

(b) No Capital Commitment Special Distributions shall occur unless any Investor
Notes relating thereto shall have been paid in full prior to or simultaneously
with such Capital Commitment Special Distribution.

ARTICLE VIII

WITHDRAWAL, ADMISSION OF NEW MEMBERS

8.1. Member Withdrawal; Repurchase of Capital Commitment Interests.

(a) Capital Commitment Interests (or a portion thereof) that were financed by
Investor Notes will be treated as not subject to repurchase for purposes hereof
based upon the proportion of (a) the sum of Capital Commitment Capital
Contributions not financed by an Investor Note with respect to each Capital
Commitment Interest and principal payments on the related Investor Note to
(b) the sum of the Capital Commitment Capital Contributions not financed by an
Investor Note with respect to such Capital Commitment Interest, the original
principal amount of such Investor Note and all deferred amounts of interest
which from time to time comprise part of the principal amount of the Investor
Note. A Member may prepay a portion of any outstanding principal on the Investor
Notes; provided, that in the event that a Member prepays all or any portion of
the principal amount of the Investor Notes within nine months prior to the date
on which such Member is no longer an employee or officer of Holdings or an
Affiliate thereof, the Company (or its designee) shall have the right, in its
sole discretion, to purchase the Capital Commitment Interest that became
Non-Contingent as a result of such prepayment; provided further, that the
purchase price for such Capital Commitment Interest shall be determined in
accordance with the determination of the purchase price of a Member’s Contingent
Capital Commitment Interests as set forth in paragraph (b) below. Prepayments
made by a Member shall apply pro rata against all of such Member’s Investor
Notes; provided, that such Member may request that such prepayments be applied
only to Investor Notes related to BCE Investments that are related to one or
more Blackstone Collateral Entities specified by such Member. Except as
expressly provided herein, Capital Commitment Interests that were not financed
in any respect with Investor Notes shall be treated as Non-Contingent Capital
Commitment Interests.

(b) Upon a Member ceasing to be an officer or employee of the Company or any of
its Affiliates, other than as a result of such Member dying or suffering a Total
Disability, such Member (the “Withdrawn Member”) and the Company or any other
person designated by the Managing Member shall each have the right (exercisable
by the Withdrawn Member within 30 days and by the Company or its designee(s)
within 45 days of such Member’s ceasing to be such an officer or employee) or
any time thereafter, upon 30 days notice, but not the obligation, to require the
Company, subject to the LLC Act, to buy (in the case of exercise of such right
by such Withdrawn Member) or the Withdrawn Member to sell (in the case of
exercise of such right by the Company or its designee(s)) all (but not less than
all) such Withdrawn Member’s Contingent Capital Commitment Interests. The
purchase price for each such Contingent Capital Commitment Interest will be an
amount equal to (i) the outstanding principal amount of the related Investor
Note plus accrued interest thereon to the date of purchase (such portion of the
purchase price to be made in cash) and (ii) an additional amount (the
“Adjustment Amount”) equal to (x) all interest paid by the Member on the portion
of the principal amount of

 

64



--------------------------------------------------------------------------------

the Investor Note relating to the portion of the related Capital Commitment
Interest remaining Contingent plus (y) all Capital Commitment Net Losses
allocated to the Withdrawn Member on the Contingent portion of such Capital
Commitment Interest minus (z) all Capital Commitment Net Income allocated to the
Withdrawn Member on the Contingent portion of such Capital Commitment Interest;
provided, that, if the Withdrawn Member was terminated from employment or his
position as an officer for Cause, the amounts referred to in clause (x) or
(y) of the Adjustment Amount, in the Managing Member’s sole discretion, may be
deemed to equal zero. The Adjustment Amount shall, if positive, be payable by
the holders of the purchased Capital Commitment Interests to the Withdrawn
Member from the next Capital Commitment Net Income received by such holders on
the Contingent portion of such Withdrawn Member’s Capital Commitment Interests
at the time such Capital Commitment Net Income is received. If the Adjustment
Amount resulting from an exchange is negative, it shall be payable to the
holders of the purchased Capital Commitment Interest by the Withdrawn Member at
the time such Capital Commitment Net Income is received by the Withdrawn Member
from the next Capital Commitment Net Income on the Non-Contingent portion of the
Withdrawn Member’s Capital Commitment Interests or, if the Company or its
designee(s) elect to purchase such Withdrawn Member’s Non-Contingent Capital
Commitment Interests, in cash by the Withdrawn Member at the time of such
purchase; provided, that the Company and its Affiliates may offset any amounts
otherwise owing to a Withdrawn Member against any Adjustment Amount owed by such
Withdrawn Member. Until so paid, such remaining Adjustment Amount will not
itself bear interest. At the time of such purchase of the Withdrawn Member’s
Contingent Capital Commitment Interests, his related Investor Note shall be
payable in full. If neither the Withdrawn Member nor the Company nor its
designee(s) exercise the right to require repurchase of such Contingent Capital
Commitment Interests, then the Withdrawn Member shall retain the Contingent
portion of his Capital Commitment Interests and the Investor Notes shall remain
outstanding, shall become fully recourse to the Withdrawn Member in his
individual capacity, shall be payable in accordance with their remaining
original maturity schedules and shall be prepayable at any time by the Withdrawn
Member at his option, and the Company shall apply such prepayments against
outstanding Investor Notes on a pro rata basis. To the extent that another
Member purchases a portion of a Capital Commitment Interest of a Withdrawn
Member, the purchasing Member’s Capital Commitment Capital Account and Capital
Commitment Profit Sharing Percentage for such Capital Commitment Investment
shall be correspondingly increased.

(c) Upon the occurrence of a Final Event with respect to any Member, such Member
shall thereupon cease to be a Member with respect to such Member’s Capital
Commitment Member Interest. If such a Final Event shall occur, no Successor in
Interest to any such Member shall for any purpose hereof become or be deemed to
become a Member. The sole right, as against the Company and the remaining
Members, acquired hereunder by, or resulting hereunder to, a Successor in
Interest to any Member shall be to receive any distributions and allocations
with respect to such Member’s Capital Commitment Member Interest pursuant to
Article VII and this Article VIII, subject to the right of the Company to
purchase the Capital Commitment Interests of such former Member pursuant to
Section 8.1(b) or Section 8.1(d)) to the extent, at the time, in the manner and
in the amount otherwise payable to such Member had such a Final Event not
occurred, and no other right shall be acquired hereunder by, or shall result
hereunder to, a Successor in Interest to such Member, whether by operation of
law or otherwise. Until distribution of any such Member’s interest in the

 

65



--------------------------------------------------------------------------------

Company upon the dissolution of the Company as provided in Section 9.2, neither
his Capital Commitment Capital Accounts nor any part thereof shall be subject to
withdrawal or redemption without the consent of the Managing Member. The Company
shall be entitled to treat any Successor in Interest to such Member as the only
person entitled to receive distributions and allocations hereunder with respect
to such Member’s Capital Commitment Member Interest.

(d) If a Member dies or suffers a Total Disability, all Contingent Capital
Commitment Interests of such Member shall be purchased by the Company or its
designee (within 30 days of the first date on which the Company knows or has
reason to know of such Member’s death or Total Disability) as provided in
Section 8.1(b) (except that any Adjustment Amount shall be payable by or to the
estate or personal representative in cash) and any Investor Notes financing such
Contingent Capital Commitment Interests shall thereupon be prepaid as provided
in Section 8.1(b). In addition, in the case of the death or Total Disability of
a Member, if the estate or personal representative of such Member so requests in
writing within 180 days of the Member’s death or ceasing to be an employee or
member (directly or indirectly) of the Company or any of its Affiliates by
reason of Total Disability (such requests shall not exceed one per calendar
year), the Company or its designee may but is not obligated to purchase for cash
all (but not less than all) Non-Contingent Capital Commitment Interests of such
Member as of the last day of the Company’s then current fiscal year at a price
equal to the Capital Commitment Value thereof. Each Member shall be required to
include appropriate provisions in his will to reflect such provisions of this
Agreement. In addition, the Company may, in the sole discretion of the Managing
Member, upon notice to the estate or personal representative of such Member
within 30 days of the first date on which the Company knows or has reason to
know of such Member’s death or Total Disability, determine either (i) to
distribute Securities or other property to the estate or personal representative
in exchange for such Non-Contingent Capital Commitment Interests as provided in
Section 8.1(e) or (ii) to require sale of such Non-Contingent Capital Commitment
Interests to the Company or its designee as of the last day of any fiscal year
of the Company (or earlier period, as determined by the Managing Member in its
sole discretion) for an amount in cash equal to the Capital Commitment Value
thereof.

(e) In lieu of retaining a Withdrawn Member as a Member with respect to any
Non-Contingent Capital Commitment Interests, the Managing Member may, in its
sole discretion, by notice to such Withdrawn Member within 45 days of his
ceasing to be an employee or officer of the Company or any of its Affiliates, or
at any time thereafter, upon 30 days written notice, determine (1) to distribute
to such Withdrawn Member the pro rata portion of the Securities or other
property underlying such Withdrawn Member’s Non-Contingent Capital Commitment
Interests, subject to any restrictions on distributions associated with the
Securities or other property, in satisfaction of his Non-Contingent Capital
Commitment Interests in the Company or (2) to cause, as of the last day of any
fiscal year of the Company (or earlier period, as determined by the Managing
Member in its sole discretion), the Company or another person designated by the
Managing Member (who may be itself another Member or another Affiliate of the
Company) to purchase all (but not less than all) of such Withdrawn Member’s
Non-Contingent Capital Commitment Interests for a price equal to the Capital
Commitment Value thereof. The Managing Member shall condition any distribution
or purchase of voting Securities pursuant to paragraph (d) above or this
paragraph (e) upon the Withdrawn Member’s execution and delivery to the Company
of an appropriate irrevocable proxy, in favor of the Company or its nominee,
relating to such Securities.

 

66



--------------------------------------------------------------------------------

(f) The Company may subsequently transfer any Unallocated Capital Commitment
Interest or portion thereof which is purchased by it as described above to any
other person approved by the Managing Member. In connection with such purchase
or transfer or the purchase of a Capital Commitment Interest or portion thereof
by the Company’s designee(s), Holdings may loan all or a portion of the purchase
price of the transferred or purchased Capital Commitment Interest to the
Company, the transferee or the designee-purchaser(s), as applicable. To the
extent that a Withdrawn Member’s Capital Commitment Interests (or portions
thereof) are repurchased by the Company and not transferred to or purchased by
another person, all or any portion of such repurchased Capital Commitment
Interests may, in the sole discretion of the Managing Member, (i) be allocated
to each Member already participating in the Capital Commitment Investment to
which the repurchased Capital Commitment Interest relates, (ii) be allocated to
each Member in the Company, whether or not already participating in such Capital
Commitment Investment, and/or (iii) continue to be held by the Company itself as
an unallocated Capital Commitment Investment (such Capital Commitment Interests
being herein called “Unallocated Capital Commitment Interests”). To the extent
that a Capital Commitment Interest is allocated to Members as provided in clause
(i) and/or (ii) above, any indebtedness incurred by the Company to finance such
repurchase shall also be allocated to such Members. All such Capital Commitment
Interests allocated to Members shall be deemed to be Contingent and shall become
Non-Contingent as and to the extent that the principal amount of such related
indebtedness is repaid. The Members receiving such allocations shall be
responsible for such related indebtedness only on a nonrecourse basis to the
extent appropriate as provided in this Agreement, except as such Members and the
Managing Member shall otherwise agree. If the indebtedness financing such
repurchased interests is not so limited, the Company may require an assumption
by the Members of such indebtedness on the terms thereof as a precondition to
allocation of the related Capital Commitment Interests to such Members;
provided, that a Member shall not, except as set forth in his Investor Note, be
obligated to accept any personally recourse obligation unless his prior consent
is obtained. So long as the Company itself retains the Unallocated Capital
Commitment Interests pursuant to clause (iii) above, such Unallocated Capital
Commitment Interests shall belong to the Company and any indebtedness financing
the Unallocated Capital Commitment Interests shall be an obligation of the
Company to which all income of the Company is subject except as otherwise agreed
by the lender of such indebtedness. Any Capital Commitment Net Income (Loss) on
an Unallocated Capital Commitment Interest shall be allocated to each Member in
the proportion his aggregate Capital Commitment Capital Accounts bear to the
aggregate Capital Commitment Capital Accounts of all Members; debt service on
such related financing will be an expense of the Company allocable to all
Members in such proportions.

(g) If a Member is required to Withdraw from the Company with respect to such
Member’s Capital Commitment Member Interest for Cause, then his Capital
Commitment Interest shall be settled in accordance with paragraphs (a)-(f) and
(j) of this Section 8.1; provided, that if such Member was not at any time a
direct Regular Member of the Company, the Managing Member may elect (but shall
not be required) to apply any or all the following terms and conditions to such
settlement:

(i) purchase for cash all of such Withdrawn Member’s Non-Contingent Capital
Commitment Interests. The purchase price for each such Non-Contingent Capital
Commitment Interest shall be the lower of (A) the original cost of such
Non-Contingent Capital Commitment Interest or (B) an amount equal to the Capital
Commitment Value thereof;

 

67



--------------------------------------------------------------------------------

(ii) allow the Withdrawn Member to retain such Non- Contingent Capital
Commitment Interests; provided, that the maximum amount of Capital Commitment
Net Income allocable to such Withdrawn Member with respect to any Capital
Commitment Investment shall equal the amount of Capital Commitment Net Income
that would have been allocated to such Withdrawn Member if such Capital
Commitment Investment had been sold as of the Settlement Date at the then
prevailing Capital Commitment Value thereof; or

(iii) in lieu of cash, purchase such Non-Contingent Capital Commitment Interests
by providing the Withdrawn Member with a promissory note in the amount
determined in (i) above. Such promissory note shall have a maximum term of ten
(10) years with interest at the Federal Funds Rate.

(h) The Company will assist a Withdrawn Member or his estate or guardian, as the
case may be, in the settlement of the Withdrawn Member’s Capital Commitment
Member Interest in the Company. Third party costs incurred by the Company in
providing this assistance will be borne by the Withdrawn Member or his estate.

(i) The Company may reasonably determine in good faith to retain outside
professionals to provide the assistance to Withdrawn Members or their estates or
guardians, as referred to above. In such instances, the Company will obtain the
prior approval of a Withdrawn Member or his estate or guardian, as the case may
be, prior to engaging such professionals. If the Withdrawn Member (or his estate
or guardian) declines to incur such costs, the Company will provide such
reasonable assistance as and when it can so as not to interfere with the
Company’s day-to-day operating, financial, tax and other related
responsibilities to the Company and the Members.

(j) Each Member hereby irrevocably appoints the Managing Member as such Member’s
true and lawful agent, representative and attorney-in-fact, each acting alone,
in such Member’s name, place and stead, to make, execute, sign and file, on
behalf of such Member, any and all agreements, instruments, documents and
certificates which such Managing Member deems necessary or advisable in
connection with any transaction or matter contemplated by or provided for in
this Section 8.1, including, without limitation, the performance of any
obligation of such Member or the Company or the exercise of any right of such
Member or the Company. Such power of attorney is coupled with an interest and
shall survive and continue in full force and effect notwithstanding the
Withdrawal from the Company of any Member for any reason and shall not be
affected by the death, disability or incapacity of such Member.

8.2. Transfer of Member’s Capital Commitment Interest. Except as otherwise
agreed by the Managing Member, no Member or former Member shall have the right
to sell, assign, mortgage, pledge or otherwise dispose of or transfer
(“Transfer”) all or part of any such

 

68



--------------------------------------------------------------------------------

Member’s Capital Commitment Member Interest in the Company; provided, that this
Section 8.2 shall in no way impair Transfers (i) as permitted in Section 8.1
above, in the case of the purchase of a Withdrawn Member’s or deceased or
Totally Disabled Member’s Capital Commitment Interests, (ii) Transfers by a
Member to another Member of Non- Contingent Capital Commitment Interests,
(iii) Transfers of up to 25% of a Regular Member’s Capital Commitment Member
Interest to an Estate Planning Vehicle and (iv) with the prior written consent
of the Managing Member (which consent may be withheld without giving any reason
therefor). No person acquiring an interest in the Company pursuant to this
Section 8.2 shall become a Member of the Company, or acquire such Member’s right
to participate in the affairs of the Company, unless such person shall be
admitted as a Member pursuant to Section 6.1. A Member shall not cease to be a
Member of the Company upon the collateral assignment of, or the pledging or
granting of a security interest in, its entire Interest in the Company in
accordance with the provisions of this Agreement.

8.3. Compliance with Law. Notwithstanding any provision hereof to the contrary,
no sale or Transfer of a Capital Commitment Interest in the Company may be made
except in compliance with all Federal, state and other applicable laws,
including Federal and state securities laws.

ARTICLE IX

DISSOLUTION

9.1. Dissolution. The Company shall be dissolved and subsequently terminated:

(a) pursuant to Section 6.6; or

(b) upon the expiration of the Term.

9.2. Final Distribution. Upon the dissolution of the Company, and following the
payment of creditors of the Company and the making of provisions for the payment
of any contingent, conditional or unmatured claims known to the Company as
required under the LLC Act:

(a) The Members’ respective interests in the Company shall be valued and settled
in accordance with the procedures set forth in Section 6.5 which provide for
allocations to the GP-Related Capital Accounts of the Members and distributions
in accordance with the GP-Related Capital Account balances of the Members; and

(b) With respect to each Member’s Capital Commitment Member Interest, an amount
shall be paid to such Member in cash or Securities in an amount equal to such
Member’s respective Capital Commitment Liquidating Share for each Capital
Commitment Investment; provided, that if the remaining assets relating to any
Capital Commitment Investment shall not be equal to or exceed the aggregate
Capital Commitment Liquidating Shares for such Capital Commitment Investment, to
each Member in proportion to its Capital Commitment Liquidating Share for such
Capital Commitment Investment; and the remaining assets of the Company related
to the Members’ Capital Commitment Member Interests shall be

 

69



--------------------------------------------------------------------------------

paid to the Members in cash or Securities in proportion to their respective
Capital Commitment Profit Sharing Percentages for each Capital Commitment
Investment from which such cash or Securities are derived.

The Managing Member shall be the liquidator. In the event that the Managing
Member is unable to serve as liquidator, a liquidating trustee shall be chosen
by the affirmative vote of a Majority in Interest of the Members voting at a
meeting of Members (excluding Nonvoting Special Members).

9.3. Amounts Reserved Related to Capital Commitment Member Interests.

(a) If there are any Securities or other property or other investments or
securities related to the Members’ Capital Commitment Member Interests which, in
the judgment of the liquidator, cannot be sold, or properly distributed in kind
in the case of dissolution, without sacrificing a significant portion of the
value thereof, the value of a Member’s interest in each such Security or other
investment or security may be excluded from the amount distributed to the
Members participating in the related Capital Commitment Investment pursuant to
clause (ii) of Section 9.2(b). Any interest of a Member, including his pro rata
interest in any gains, losses or distributions, in Securities or other property
or other investments or securities so excluded shall not be paid or distributed
until such time as the liquidator shall determine.

(b) If there is any pending transaction, contingent liability or claim by or
against the Company related to the Members’ Capital Commitment Member Interests
as to which the interest or obligation of any Member therein cannot, in the
judgment of the liquidator, be then ascertained, the value thereof or probable
loss therefrom may be deducted from the amount distributable to such Member
pursuant to clause (ii) of Section 9.2(b). No amount shall be paid or charged to
any such Member on account of any such transaction or claim until its final
settlement or such earlier time as the liquidator shall determine. The Company
may meanwhile retain from other sums due such Member in respect of such Member’s
Capital Commitment Member Interest an amount which the liquidator estimates to
be sufficient to cover the share of such Member in any probable loss or
liability on account of such transaction or claim.

(c) Upon determination by the liquidator that circumstances no longer require
the exclusion of any Securities or other property or retention of sums as
provided in paragraphs (a) and (b) of this Section 9.3, the liquidator shall, at
the earliest practicable time, distribute as provided in clause (ii) of
Section 9.2(b) such sums or such Securities or other property or the proceeds
realized from the sale of such Securities or other property to each Member from
whom such sums or Securities or other property were withheld.

 

70



--------------------------------------------------------------------------------

ARTICLE X

MISCELLANEOUS

10.1. Submission to Jurisdiction; Waiver of Jury Trial.

(a) Any and all disputes which cannot be settled amicably, including any
ancillary claims of any party, arising out of, relating to or in connection with
the validity, negotiation, execution, interpretation, performance or
non-performance of this Agreement (including the validity, scope and
enforceability of this arbitration provision) shall be finally settled by
arbitration conducted by a single arbitrator in New York in accordance with the
then-existing Rules of Arbitration of the International Chamber of Commerce. If
the parties to the dispute fail to agree on the selection of an arbitrator
within thirty (30) days of the receipt of the request for arbitration, the
International Chamber of Commerce shall make the appointment. The arbitrator
shall be a lawyer and shall conduct the proceedings in the English language.
Performance under this Agreement shall continue if reasonably possible during
any arbitration proceedings.

(b) Notwithstanding the provisions of paragraph (a), the Managing Member may
bring, or may cause the Company to bring, on behalf of the Managing Member or
the Company or on behalf of one or more Members, an action or special proceeding
in any court of competent jurisdiction for the purpose of compelling a party to
arbitrate, seeking temporary or preliminary relief in aid of an arbitration
hereunder, and/or enforcing an arbitration award and, for the purposes of this
paragraph (b), each Member (i) expressly consents to the application of
paragraph (c) of this Section 10.1 to any such action or proceeding, (ii) agrees
that proof shall not be required that monetary damages for breach of the
provisions of this Agreement would be difficult to calculate and that remedies
at law would be inadequate, and (iii) irrevocably appoints the Managing Member
as such Member’s agent for service of process in connection with any such action
or proceeding and agrees that service of process upon any such agent, who shall
promptly advise such Member of any such service of process, shall be deemed in
every respect effective service of process upon the Member in any such action or
proceeding.

(c) (i) EACH MEMBER HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF COURTS
LOCATED IN NEW YORK, NEW YORK FOR THE PURPOSE OF ANY JUDICIAL PROCEEDING BROUGHT
IN ACCORDANCE WITH THE PROVISIONS OF THIS SECTION 10.1, OR ANY JUDICIAL
PROCEEDING ANCILLARY TO AN ARBITRATION OR CONTEMPLATED ARBITRATION ARISING OUT
OF OR RELATING TO OR CONCERNING THIS AGREEMENT. Such ancillary judicial
proceedings include any suit, action or proceeding to compel arbitration, to
obtain temporary or preliminary judicial relief in aid of arbitration, or to
confirm an arbitration award. The parties acknowledge that the forum(s)
designated by this paragraph (c) have a reasonable relation to this Agreement,
and to the parties’ relationship with one another.

(ii) The parties hereby waive, to the fullest extent permitted by applicable
law, any objection which they now or hereafter may have to personal jurisdiction
or to the laying of venue of any such ancillary suit, action or proceeding
brought in any court referred to in paragraph (c)(i) of this Section 10.1 and
such parties agree not to plead or claim the same.

(d) Notwithstanding any provision of this Agreement to the contrary, this
Section 10.1 shall be construed to the maximum extent possible to comply with
the laws of the State of Delaware, including the Delaware Uniform Arbitration
Act (10 Del. C. § 5701 et seq.) (the “Delaware Arbitration Act”). If,
nevertheless, it shall be determined by a court of competent

 

71



--------------------------------------------------------------------------------

jurisdiction that any provision or wording of this Section 10.1, including any
rules of the International Chamber of Commerce, shall be invalid or
unenforceable under the Delaware Arbitration Act, or other applicable law, such
invalidity shall not invalidate all of this Section 10.1. In that case, this
Section 10.1 shall be construed so as to limit any term or provision so as to
make it valid or enforceable within the requirements of the Delaware Arbitration
Act or other applicable law, and, in the event such term or provision cannot be
so limited, this Section 10.1 shall be construed to omit such invalid or
unenforceable provision.

10.2. Ownership and Use of the Blackstone Name. The Company acknowledges that
Blackstone TM L.L.C. (“TM”), a Delaware limited liability company with a
principal place of business at 345 Park Avenue, New York, New York 10154, (or
its successors or assigns) is the sole and exclusive owner of the mark and name
BLACKSTONE and that the ownership of, and the right to use, sell or otherwise
dispose of, the firm name or any abbreviation or modification thereof which
consists of or includes BLACKSTONE, shall belong exclusively to TM. The Company
shall not be permitted to use the BLACKSTONE name and service mark without the
prior written consent of TM. To the extent the Company is permitted to use the
BLACKSTONE name and service mark, all services rendered by the Company under the
BLACKSTONE mark and name will be rendered in a manner and with quality levels
that are consistent with the high reputation heretofore developed for the
BLACKSTONE mark by TM and its Affiliates and licensees. The Company understands
that, to the extent TM hereinafter permits the Company to use the BLACKSTONE
name and service mark, TM may thereafter terminate the Company’s right to use
BLACKSTONE at any time in TM’s sole discretion by giving the Company written
notice of termination. Promptly following any such termination, the Company will
take all steps necessary to change its company name to one which does not
include BLACKSTONE or any confusingly similar term and cease all use of
BLACKSTONE or any term confusingly similar thereto as a service mark or
otherwise.

10.3. Written Consent. Any action required or permitted to be taken by a vote of
Members at a meeting may be taken without a meeting if a Majority in Interest of
the Members consent thereto in writing.

10.4. Letter Agreements; Schedules. The Managing Member may, or may cause the
Company to, enter into separate letter agreements with individual Members,
officers or employees with respect to GP-Related Profit Sharing Percentages,
Capital Commitment Profit Sharing Percentages, any other profit sharing
agreements, benefits or any other matter (such letter agreements, the “Admission
Letters”). For the avoidance of doubt, any provision of this Agreement to the
contrary notwithstanding, in the event of a conflict between this Agreement, on
the one hand, and a Member’s Admission Letter, on the other hand, the terms and
provisions of the Admission Letter of such Member shall control as between the
Company and such Member. The Managing Member may from time to time execute and
deliver to the Members schedules which set forth the then current capital
balances, GP-Related Profit Sharing Percentages and Capital Commitment Profit
Sharing Percentages of the Members and any other matters deemed appropriate by
the Managing Member. Such schedules shall be for information purposes only and
shall not be deemed to be part of this Agreement for any purpose whatsoever;
provided, that this in no way limits the effectiveness of any Commitment
Agreement.

 

72



--------------------------------------------------------------------------------

10.5. Governing Law; Separability of Provisions. This Agreement shall be
governed by and construed in accordance with the laws of the State of Delaware
without regard to principles of conflict of laws. In particular, the Company has
been formed pursuant to the LLC Act, and the rights and liabilities of the
Members shall be as provided therein, except as herein otherwise expressly
provided. If any provision of this Agreement shall be held to be invalid, such
provision shall be given its meaning to the maximum extent permitted by law and
the remainder of this Agreement shall not be affected thereby.

10.6. Successors and Assigns. This Agreement shall be binding upon and shall,
subject to the penultimate sentence of Section 6.3(a), inure to the benefit of
the parties hereto, their respective heirs and personal representatives, and any
successor to a trustee of a trust which is or becomes a party hereto; provided,
that no person claiming by, through or under a Member (whether such Member’s
heir, personal representative or otherwise), as distinct from such Member
itself, shall have any rights as, or in respect to, a Member (including the
right to approve or vote on any matter or to notice thereof) except the right to
receive only those distributions expressly payable to such person pursuant to
Articles VI and VIII. Any Member or Withdrawn Member shall remain liable for the
obligations under this Agreement (including any Net GP-Related Recontribution
Amounts and any Capital Commitment Recontribution Amount) of any transferee of
all or any portion of such Member’s or Withdrawn Member’s interest in the
Company, unless waived by the Managing Member. The Company shall, if the
Managing Member determine, in its good faith judgment, based on the standards
set forth in Sections 5.8(d)(iii) and 7.4(g), to pursue such transferee, pursue
payment (including any Net GP-Related Recontribution Amounts and/or Capital
Commitment Recontribution Amounts) from the transferee with respect to any such
obligations. Nothing in this Agreement is intended, nor shall anything herein be
construed, to confer any rights, legal or equitable, on any person other than
the Members and their respective legal representatives, heirs, successors and
permitted assigns.

10.7. Confidentiality. By executing this Agreement, each Member expressly
agrees, at all times during the term of the Company and thereafter and whether
or not at the time a Member of the Company, to maintain the confidentiality of,
and not to disclose to any person other than the Company, another Member or a
person designated by the Company, any information relating to the business,
financial structure, financial position or financial results, clients or affairs
of the Company that shall not be generally known to the public or the securities
industry, except as otherwise required by law or by any regulatory or
self-regulatory organization having jurisdiction; provided, that any corporate
Member may disclose any such information it is required by law, rule, regulation
or custom to disclose. Notwithstanding anything in this Agreement to the
contrary, to comply with Treasury Regulation Section 1.6011-4(b)(3)(i), each
Member (and any employee, representative or other agent of such Member) may
disclose to any and all persons, without limitation of any kind, the U.S.
federal income tax treatment and tax structure of the Company, it being
understood and agreed, for this purpose, (1) the name of, or any other
identifying information regarding (a) the Members or any existing or future
investor (or any Affiliate thereof) in any of the Members, or (b) any investment
or transaction entered into by the Members; (2) any performance information
relating to any of the Members or their investments; and (3) any performance or
other information relating to previous funds or investments sponsored by any of
the Members, does not constitute such tax treatment or tax structure
information.

 

73



--------------------------------------------------------------------------------

10.8. Notices. Whenever notice is required or permitted by this Agreement to be
given, such notice shall be in writing (including telecopy or similar writing)
and shall be given to any Member at its address or telecopy number shown in the
Company’s books and records or, if given to the Managing Member, at the address
of the Company provided herein. Each such notice shall be effective (i) if given
by telecopy, upon dispatch, and (ii) if given by hand delivery, when delivered
to the address of such Member or Managing Member specified as aforesaid.

10.9. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be an original and all of which together shall
constitute a single instrument.

10.10. Power of Attorney. Each Member hereby irrevocably appoints the Managing
Member as such Member’s true and lawful representative and attorney-in-fact,
each acting alone, in such Member’s name, place and stead, to make, execute,
sign and file all instruments, documents and certificates which, from time to
time, may be required to set forth any amendment to this Agreement or may be
required by this Agreement or by the laws of the United States of America, the
State of Delaware or any other state in which the Company shall determine to do
business, or any political subdivision or agency thereof, to execute, implement
and continue the valid and subsisting existence of the Company. Such power of
attorney is coupled with an interest and shall survive and continue in full
force and effect notwithstanding the subsequent Withdrawal from the Company of
any Member for any reason and shall not be affected by the subsequent disability
or incapacity of such Member.

10.11. Member’s Will. Each Member and Withdrawn Member shall include in his or
her will a provision that addresses certain matters in respect of his or her
obligations relating to the Company that is satisfactory to the Managing Member
and each such Member and Withdrawn Member shall confirm annually to the Company,
in writing, that such provision remains in his current will. Where applicable,
any estate planning trust of such Member or Withdrawn Member to which a portion
of such Member’s or Withdrawn Member’s Interest is transferred shall include a
provision substantially similar to such provision and the trustee of such trust
shall confirm annually to the Company, in writing, that such provision or its
substantial equivalent remains in such trust. In the event any Member or
Withdrawn Member fails to comply with the provisions of this Section 10.11 after
the Company has notified such Member or Withdrawn Member of his failure to so
comply and such failure to so comply is not cured within 30 days of such notice,
the Company may withhold any and all distributions to such Member until the time
at which such party complies with the requirements of this Section 10.11.

10.12. Cumulative Remedies. Rights and remedies under this Agreement are
cumulative and do not preclude use of other rights and remedies available under
applicable law.

10.13. Legal Fees. Except as more specifically provided herein, in the event of
a legal dispute (including litigation, arbitration or mediation) between any
Member or Withdrawn Member and the Company, arising in connection with any party
seeking to enforce Section 4.1(d) or any other provision of this Agreement
relating to the Holdback, the Clawback Amount, the GP-Related Giveback Amount,
the Capital Commitment Giveback Amount, the Net GP-Related Recontribution Amount
or the Capital Commitment Recontribution Amount, the

 

74



--------------------------------------------------------------------------------

“losing” party to such dispute shall promptly reimburse the “victorious party”
for all reasonable legal fees and expenses incurred in connection with such
dispute (such determination to be made by the relevant adjudicator). Any amounts
due under this Section 10.13 shall be paid within 30 days of the date upon which
such amounts are due to be paid and such amounts remaining unpaid after such
date shall accrue interest at the Default Interest Rate.

10.14. Entire Agreement. This Agreement embodies the entire agreement and
understanding of the parties hereto in respect of the subject matter contained
herein. There are no restrictions, promises, representations, warranties,
covenants or undertakings, other than those expressly set forth or referred to
herein. Subject to Section 10.4, this Agreement supersedes all prior agreements
and understandings between the parties with respect to such subject matter.

 

75



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
day and year first above written. In the event that it is impracticable to
obtain the signature of any of the Members to this Agreement, this Agreement
shall be binding among the other Members executing the same.

 

MANAGING MEMBER: GSO Holdings I L.L.C. By: Blackstone Holdings I L.P., its
managing member

By: Blackstone Holdings I/II GP Inc.,

its general partner

By:   /s/ Robert L. Friedman   Name: Robert L. Friedman   Title: Chief Legal
Officer and Secretary